






--------------------------------------------------------------------------------

EXECUTION VERSION




DELAYED DRAW TERM LOAN CREDIT AGREEMENT
dated as of March 13, 2020
among




JETBLUE AIRWAYS CORPORATION,
as Borrower,


THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors,


THE LENDERS PARTY HERETO,
and


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent









--------------------------------------------------------------------------------





27280.00058
1005968021v14

--------------------------------------------------------------------------------






Table of Contents
Page


SECTION 1.
DEFINITIONS...........................................................................................................1
Section 1.01.Defined
Terms......................................................................1
Section 1.02.Terms
General....................................................................30
Section 1.03.Accounting Terms;
GAAP.................................................30
Section
1.04.Divisions............................................................................30


SECTION 2. AMOUNT AND TERMS OF
CREDIT...................................................................31
Section 2.01.Commitments of the
Lenders.............................................31
Section
2.02.[Reserved]..........................................................................31
Section 2.03.Requests for
Loans..............................................................32
Section 2.04.Funding of
Loans................................................................32
Section 2.05.Interest
Elections................................................................33
Section 2.06.Limitation on Eurodollar
Tranches......................................34
Section 2.07.Interest on
Loans.................................................................34
Section 2.08.Default
Interest...................................................................34
Section 2.09.Alternate Rate of
Interest....................................................35
Section 2.10.Repayment of Loans; Evidence of
Debt..............................36
Section 2.11.Optional Termination or Reduction of DDTL
Commitments.....................................................................37
Section 2.12.Mandatory Prepayment of Loans; Commitment
Termination; Change of Control Offer.................................37
Section 2.13.Optional Prepayment of
Loans............................................39
Section 2.14.Increased
Costs...................................................................40
Section 2.15.Break Funding
Payments....................................................42
Section 2.16.     
    Taxes..................................................................................42
Section 2.17.Payments Generally; Pro Rata
Treatment............................45
Section 2.18.Mitigation Obligations; Replacement of Lenders................46
Section 2.19.Certain
Fees........................................................................47
Section
2.20.Fees....................................................................................47
Section
2.21.[Reserved]..........................................................................47
Section 2.22.Nature of
Fees.....................................................................47
Section 2.23.Right of
Set-Off..................................................................47
Section
2.24.[Reserved.].........................................................................48
Section 2.25.Payment of
Obligations.......................................................48
Section 2.26.Defaulting
Lenders.............................................................48
Section
2.27.[Reserved]..........................................................................50
Section
2.28.[Reserved]..........................................................................50


SECTION 3. REPRESENTATIONS AND
WARRANTIES...........................................................50
Section 3.01.Organization and
Authority.................................................50
Section 3.02.Air Carrier
Status................................................................50
Section 3.03.Due
Execution    ....................................................................51


i
1005968021v14

--------------------------------------------------------------------------------





Section 3.04.Statements
Made................................................................51
Section 3.05.Financial Statements; Material Adverse Change.................52
Section 3.06.Ownership of
Subsidiaries..................................................52
Section
3.07.Liens...................................................................................52
Section 3.08.Use of
Proceeds...................................................................52
Section 3.09.Litigation and Compliance with
Laws.................................52
Section
3.10.[Reserved]..........................................................................53
Section 3.11.Margin Regulations; Investment Company Act...................53
Section 3.12.Ownership of
Collateral......................................................53
Section 3.13.Perfected Security
Interests.................................................53
Section 3.14.Payment of
Taxes................................................................54
Section 3.15.Anti-Corruption Laws and
Sanctions..................................54


SECTION 4. CONDITIONS OF
LENDING..................................................................................54
Section 4.01.Conditions Precedent to Effective
Date...............................54
Section 4.02.Conditions Precedent to Each
Loan.....................................56


SECTION 5. AFFIRMATIVE
COVENANTS................................................................................57
Section 5.01.Financial Statements, Reports, etc.
.....................................57
Section
5.02.Taxes..................................................................................59
Section 5.03.Stay, Extension and Usury
Laws.........................................59
Section 5.04.Corporate
Existence...........................................................59
Section 5.05.Compliance with
Laws.......................................................59
Section
5.06.[Reserved]..........................................................................60
Section 5.07.Delivery of
Appraisals........................................................60
Section 5.08.Regulatory
Cooperation.....................................................60
Section 5.09.Regulatory Matters; Citizenship; Collateral
Requirements.....................................................................60
Section 5.10.Collateral
Ownership..........................................................60
Section
5.11.Insurance............................................................................61
Section 5.12.Additional Guarantors; Grantors;
Collateral.......................61
Section 5.13.Access to Books and
Records..............................................62
Section 5.14.Further
Assurances.............................................................62


SECTION 6. NEGATIVE
COVENANTS......................................................................................62
Section
6.01.[Reserved]..........................................................................62
Section
6.02.[Reserved]..........................................................................63
Section
6.03.[Reserved]..........................................................................63
Section 6.04.Disposition of
Collateral.....................................................63
Section
6.05.[Reserved]..........................................................................63
Section
6.06.Liens...................................................................................63
Section 6.07.Business
Activities.............................................................63
Section
6.08.Liquidity.............................................................................63
Section 6.09.Release of
Collateral...........................................................63
Section 6.10.Merger, Consolidation, or Sale of
Assets.............................64


ii
1005968021v14

--------------------------------------------------------------------------------





Section 6.11.Use of
Proceeds...................................................................65


SECTION 7. EVENTS OF
DEFAULT............................................................................................65
Section 7.01.Events of
Default................................................................65


SECTION 8. THE
AGENTS...........................................................................................................68
Section 8.01.Administration by
Agents...................................................68
Section 8.02.Rights of Administrative
Agent...........................................69
Section 8.03.Liability of
Agents..............................................................69
Section 8.04.Reimbursement and
Indemnification..................................70
Section 8.05.Successor
Agents................................................................70
Section 8.06.Independent
Lenders..........................................................71
Section 8.07.Advances and
Payments.....................................................71
Section 8.08.Sharing of
Setoffs...............................................................71
Section 8.09.Withholding
Taxes..............................................................72
Section 8.10.Appointment by Secured
Parties.........................................72


SECTION 9.
GUARANTY.............................................................................................................72
Section
9.01.Guaranty.............................................................................72
Section 9.02.No Impairment of
Guaranty................................................74
Section 9.03.Continuation and Reinstatement, etc.
.................................74
Section
9.04.Subrogation........................................................................74
Section 9.05.Discharge of
Guaranty........................................................74


SECTION 10.
MISCELLANEOUS...............................................................................................75
Section
10.01.Notices...............................................................................75
Section 10.02.Successors and
Assigns.......................................................76
Section
10.03.Confidentiality....................................................................80
Section 10.04.Expenses; Indemnity; Damage
Waiver................................81
Section 10.05.Governing Law; Jurisdiction; Consent to Service of
Process...............................................................................83
Section 10.06.No
Waiver...........................................................................84
Section 10.07.Extension of
Maturity.........................................................84
Section 10.08.Amendments, etc.
...............................................................84
Section
10.09.Severability........................................................................86
Section
10.10.Headings............................................................................86
Section
10.11.Survival..............................................................................86
Section 10.12.Execution in Counterparts; Integration; Effectiveness........86
Section 10.13.USA Patriot
Act..................................................................86
Section 10.14.New
Value..........................................................................87
Section 10.15.WAIVER OF JURY
TRIAL................................................87
Section 10.16.No Fiduciary
Duty...............................................................87
Section
10.17.[Reserved]..........................................................................88
Section 10.18.Registrations with International
Registry............................88
Section 10.19.Acknowledgment and Consent to Bail-In of EEA


iii
1005968021v14

--------------------------------------------------------------------------------





Financial
Institutions..........................................................88
Section 10.20.Acknowledgment Regarding Any Supported QFCs............88




iv
1005968021v14

--------------------------------------------------------------------------------





INDEX OF APPENDICES
ANNEX A    –    Commitment Amounts
ANNEX B    –    List of Aircraft and Engine Appraisers
ANNEX C        Conditions with Respect to Collateral
EXHIBIT A    –    [Reserved]
EXHIBIT B    –    Form of Instrument of Assumption and Joinder
EXHIBIT C    –    Form of Assignment and Acceptance
EXHIBIT D     –    Form of Loan Request
EXHIBIT E    –    Form of Aircraft and Spare Engine Mortgage
EXHIBIT F    –    [Reserved]


SCHEDULE 3.06    –    Subsidiaries






v
1005968021v14

--------------------------------------------------------------------------------






DELAYED DRAW TERM LOAN CREDIT AGREEMENT, dated as of March 13, 2020, among
JETBLUE AIRWAYS CORPORATION, a Delaware corporation (“the “Borrower”), the
direct and indirect Domestic Subsidiaries of the Borrower from time to time
party hereto, each of the several banks and other financial institutions or
entities from time to time party hereto (the “Lenders” or “DDTL Lenders”), and
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent for the
Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a delayed draw term loan facility in
an aggregate principal amount not to exceed $1,000,000,000 as set forth herein.
The proceeds of the Loans will be used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries.
To provide guarantees and security for the repayment of the Loans and the
payment of the other obligations of the Borrower and the Guarantors hereunder
and under the other Loan Documents, the Borrower and the Guarantors will, among
other things, provide to the Administrative Agent and the Lenders the following
(each as more fully described herein):
(a)    a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and
(b)    a security interest in or mortgages (or comparable Liens) with respect to
the Collateral from the Borrower and each other Guarantor (if any) pursuant to
the Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:


    
1005968021v14

--------------------------------------------------------------------------------








SECTION 1.

DEFINITIONS

Section 1.01.    Defined Terms.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.
“Agreed Value” shall mean, with respect to any Aircraft or Engine constituting
Collateral, an amount equal to 70% of the Appraised Value of such item.
“Agreement” shall mean this Delayed Draw Term Loan Credit Agreement, as the same
may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the amount of such Lender’s DDTL Commitment then in effect plus
the outstanding principal balance of DDT Loans held by such Lender.


2


1005968021v14

--------------------------------------------------------------------------------







“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” means any contrivance invented, used, or designed to navigate, or fly
in, the air.
“Aircraft and Spare Engine Mortgage” means the Mortgage and Security Agreement,
in substantially the form of Exhibit E, entered into by the Borrower and the
Administrative Agent, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%; provided that, if such rate shall
be less than 2.0%, the Alternate Base Rate shall be deemed to be 2.0% for
purposes of this Agreement. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the One-Month LIBOR,
respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to the Borrower or its Subsidiaries from time to time intended
to prevent or restrict bribery or corruption.
“Applicable Margin” shall mean (a) for ABR Loans, 0.75% and (b) for Eurodollar
Loans, 1.75%.
“Appraisal” means the Initial Appraisal.
“Appraised Value” shall mean with respect to any Collateral, the aggregate fair
market value of such Collateral as reflected in the Initial Appraisal;
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such


3


1005968021v14

--------------------------------------------------------------------------------







Subsidiary created or arising with respect to any limited recourse revenue bonds
issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


4


1005968021v14

--------------------------------------------------------------------------------







“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members, manager or managers or any controlling committee of managing members or
managers thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the DDTL Lenders on a single date and having, in the
case of Eurodollar Loans, a single Interest Period.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed; provided, however, that when used in connection with the borrowing or
repayment of a Eurodollar Loan, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Dollar deposits on the London
interbank market.


5


1005968021v14

--------------------------------------------------------------------------------







“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.
“Cash Equivalents” means:
(1)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the


6


1005968021v14

--------------------------------------------------------------------------------







United States), in each case maturing within one year from the date of
acquisition thereof;
(2)    direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
(3)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;
(4)    Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
(5)    Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250.0 million;
(6)    fully collateralized repurchase agreements with a term of not more than
six months for underlying securities that would otherwise be eligible for
investment;
(7)    Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above. This could include, but not be limited to, money market funds
or short-term and intermediate bonds funds;
(8)    money market funds that (A) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are rated
AAA (or the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by
Moody’s and (C) have portfolio assets of at least $5.0 billion;


7


1005968021v14

--------------------------------------------------------------------------------







(9)    deposits available for withdrawal on demand with commercial banks
organized in the United States having capital and surplus in excess of $100.0
million;
(10)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P or A3 by Moody’s; and
(11)    any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet.
“Change in Law” shall mean, after the Effective Date, (a) the adoption of any
law, rule or regulation after the Effective Date (including any request, rule,
regulation, guideline, requirement or directive promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender (or, for purposes of Section 2.14(b), by any lending office of
such Lender through which Loans are maintained or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date; provided that, notwithstanding anything herein to the contrary,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means the occurrence of any of the following:
(1)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or
(2)    the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower (measured by
voting power rather than number of shares), other than (A) any such transaction
where the Voting Stock of the Borrower (measured by voting power rather than
number of shares) outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for a majority of the outstanding shares of
the Voting Stock of such Beneficial Owner (measured by voting power


8


1005968021v14

--------------------------------------------------------------------------------







rather than number of shares), or (B) any merger or consolidation of the
Borrower with or into any Person (including any “person” (as defined above))
which owns or operates (directly or indirectly through a contractual
arrangement) a Permitted Business (a “Permitted Person”) or a Subsidiary of a
Permitted Person, in each case, if immediately after such transaction no Person
(including any “person” (as defined above)) is the Beneficial Owner, directly or
indirectly, of more than 50% of the total Voting Stock of such Permitted Person
(measured by voting power rather than number of shares).
“Change of Control Offer” shall have the meaning given such term in Section
2.12(g).
“Closing Date” shall mean March 13, 2020.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation the Initial Collateral, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) the Collateral Proceeds Account, together with all
amounts on deposit therein and all proceeds thereof.
“Collateral Documents” shall mean, collectively, the Aircraft and Spare Engine
Mortgage, the Account Control Agreements (if executed and delivered by the
Borrower hereunder), and other agreements, instruments or documents that create
or purport to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties, in each case so long as such agreement, instrument or
document shall not have been terminated in accordance with its terms.
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.
“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Recovery Event may be deposited in accordance with the provisions of this
Agreement.
“Collateral Sale” shall mean any sale of Collateral.
“Commitment” shall mean, as to any DDTL Lender at any time, the DDTL Commitment
of such DDTL Lender, as the case may be, at such time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Covered Entity” means any of the following:


9


1005968021v14

--------------------------------------------------------------------------------







(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Current Market Value” means the value that would be paid by a willing buyer to
an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an officer of the
Borrower (unless otherwise provided in this Agreement); provided that any such
officer of the Borrower shall be permitted to consider the circumstances
existing at such time (including, without limitation, economic or other
conditions affecting the United States airline industry generally and any
relevant legal compulsion, judicial proceeding or administrative order or the
possibility thereof) in determining such Current Market Value in connection with
such transaction.
“DDTL Availability Period” shall mean, with respect to the applicable DDTL
Commitments, the period from and including the Effective Date to but excluding
the six-month anniversary of the Effective Date; provided that no later than 30
days prior to the end of the DDTL Availability Period the Borrower at its option
may extend the DDTL Availability Period up to the nine-month or twelve-month
anniversary of the Effective Date upon payment of the applicable fees related to
such extension as set forth in the Fee Letter.
“DDTL Commitment” shall mean the commitment of each DDTL Lender to make DDT
Loans hereunder in an aggregate principal amount not to exceed the amount set
forth under the heading “DDTL Commitment” opposite its name in Annex A hereto or
in the Assignment and Acceptance pursuant to which such DDTL Lender became a
party hereto. The aggregate amount of the Total DDTL Commitments as of the
Effective Date is $1,000,000,000. Such amount may be reduced from time to time
pursuant to this Agreement. The DDTL Commitment applicable to each DDTL Lender
shall be reduced by the aggregate amount of DDT Loans funded by such DDTL
Lender.
“DDTL Commitment Percentage” shall mean, at any time, with respect to each DDTL
Lender, the percentage obtained by dividing its DDTL Commitment at such time by
the Total DDTL Commitment (or, if the DDTL Commitments have been terminated, the
DDTL Extensions of Credit of such DDTL Lender at such time by the Total DDTL
Extensions of Credit at such time).
“DDTL Extensions of Credit” shall mean, as to any DDTL Lender at any time, an
amount equal to the aggregate principal amount of all DDT Loans held by such
Lender then outstanding.


10


1005968021v14

--------------------------------------------------------------------------------







“DDTL Facility Maturity Date” shall mean, with respect to any DDT Loans, the
date that is 364 days after the date of the first DDTL Extension of Credit made
under this Agreement.
“DDTL Facility Termination Date” shall mean the earlier to occur of (a) the DDTL
Facility Maturity Date with respect to the applicable DDT Loans, (b) the
acceleration of the Loans (if any) and the termination of the DDTL Commitments
in accordance with the terms hereof (c) the termination of the applicable DDTL
Commitments as a whole pursuant to Section 2.11 and (d) the expiry of the DDTL
Availability Period.
“DDT Loan” shall have the meaning set forth in Section 2.01(a).
“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean, at any time, any DDTL Lender that (a) has
failed, within two (2) Business Day of the date required to be funded or paid by
it hereunder, to fund or pay (x) any portion of the DDT Loans or (y) any other
amount required to be paid by it hereunder to the Administrative Agent or any
other Lender (or its banking Affiliates), unless, in the case of clause (x)
above, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations (i) under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Administrative Agent, any other Lender or the Borrower, acting in
good faith, to provide a confirmation in writing from an authorized officer or
other authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, which request shall only have been made
after the conditions precedent to borrowings have been met, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s, such other Lender’s or the Borrower’s, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, (d) has become, or has had its Parent Company
become, the subject of a Bankruptcy Event or Bail-In Action; provided that a
DDTL Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that DDTL Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such DDTL Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such DDTL Lender (or
such


11


1005968021v14

--------------------------------------------------------------------------------







Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such DDTL Lender. If the Administrative Agent determines
that a DDTL Lender is a Defaulting Lender under any of clauses (a) through (d)
above, such DDTL Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Administrative Agent to the Borrower,
and the DDTL Lenders.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that was formed
under the laws of the United States or any state of the United States or the
District of Columbia or that guarantees, or pledges any property or assets to
secure, any Obligations.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the date on which this Agreement has been executed
and the conditions precedent set forth in Section 4.01 have been satisfied or
waived.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, provided that such Affiliate has total
assets in excess of $200,000,000, (d) an Approved Fund of any Lender, provided
that such Approved Fund has total assets in excess of $200,000,000, and (e) any
other financial institution reasonably satisfactory to the Administrative Agent,
provided that such financial institution has total assets in excess of


12


1005968021v14

--------------------------------------------------------------------------------







$200,000,000; provided, further, that so long as no Event of Default has
occurred and is continuing, no (i) airline, commercial air freight carrier, air
freight forwarder or entity engaged in the business of parcel transport by air
or (ii) Affiliate of any Person described in clause (i) above (other than any
Affiliate of such Person as a result of common control by a Governmental
Authority or instrumentality thereof, any Affiliate of such Person who becomes a
Lender with the consent of the Borrower in accordance with Section 10.02(b), and
any Affiliate of such Person under common control with such Person which
Affiliate is not actively involved in the management and/or operations of such
Person), shall constitute an Eligible Assignee; provided; further, that none of
the Borrower, any Guarantor or any Affiliate of the Borrower or any Guarantor
shall constitute an Eligible Assignee.
“Engine” shall mean an engine used, or intended to be used, to propel an
Aircraft, including a part, appurtenance, and accessory of such Engine, except a
Propeller.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.
“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“Escrow Accounts” shall mean accounts of the Borrower or any Subsidiary, solely
to the extent any such accounts hold funds set aside by the Borrower or any
Subsidiary to manage the collection and payment of amounts collected, withheld
or incurred by the Borrower or such Subsidiary for the benefit of third parties
relating to: (a) federal income tax withholding and backup withholding tax,
employment taxes, transportation excise taxes and security related charges, (b)
any and all state and local income tax withholding, employment taxes and related
charges and fees and similar taxes, charges and fees, including, but not limited
to, state and local payroll withholding taxes, unemployment and supplemental
unemployment taxes, disability taxes, workman’s or workers’ compensation charges
and related charges and fees, (c) state and


13


1005968021v14

--------------------------------------------------------------------------------







local taxes imposed on overall gross receipts, sales and use taxes, fuel excise
taxes and hotel occupancy taxes, (d) passenger facility fees and charges
collected on behalf of and owed to various administrators, institutions,
authorities, agencies and entities, (e) other similar federal, state or local
taxes, charges and fees (including without limitation any amount required to be
withheld or collected under applicable law) and (f) other funds held in trust
for, or otherwise pledged to or segregated for the benefit of, an identified
beneficiary; or (2) accounts, capitalized interest accounts, debt service
reserve accounts, escrow accounts and other similar accounts or funds
established in connection with the ARB Indebtedness.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
made hereunder the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
“Event of Default” shall have the meaning given such term in Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means each Subsidiary of the Borrower that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender any other recipient of any payment to be made by or on account of any
Obligation of the Borrower or any Guarantor hereunder or under any Loan
Document, (a) any Taxes based on (or measured by) its net income, profits or
capital, or any franchise taxes, imposed (i) by the United States of America or
any political subdivision thereof or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) as a result of a present or former connection between such recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
recipient’s having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or any Loan Document, or sold or assigned an interest in this
Agreement or any Loan Document), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction in
which such recipient is located, (c) in the case of a Lender, any withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date


14


1005968021v14

--------------------------------------------------------------------------------







on which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.18) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16(a), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(d) in the case of a Lender, any withholding Tax that is attributable to such
Lender’s failure to deliver the documentation described in Section 2.16(f) or
2.16(g) and (e) any U.S. withholding Tax that is imposed by reason of FATCA.
“Existing Engine Type” shall have the meaning given to such term in Section
5.07.
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
comparable thereto and not materially more onerous to comply with, any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letter” shall mean that certain Fee Letter dated as of March 13, 2020 among
the Borrower, Morgan Stanley Senior Funding, Inc. and the other financial
institutions party thereto.
“Fees” shall collectively mean the fees set forth in the Fee Letter and any
other applicable fees set forth herein.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.


15


1005968021v14

--------------------------------------------------------------------------------







“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.
“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).
“Guarantors” shall mean, collectively, each Domestic Subsidiary of the Borrower
that becomes pursuant to Section 5.12, a party to the Guarantee contained in
Section 9. As of the Effective Date, there are no Guarantors.
“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.


16


1005968021v14

--------------------------------------------------------------------------------







“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:
(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.
“IATA” means the International Air Transport Association and any successor
thereto.
“IBA” means International Bureau of Aviation.
“ICF” shall mean ICF International, Inc.
“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower for which (a)
the assets of such Subsidiary constitute no more than 10.0% of the total assets
of the Borrower and its Subsidiaries on a consolidated basis (determined as of
the last day of the most recent fiscal quarter of the Borrower for which
financial statements are available to the Administrative Agent pursuant to
Section 5.01) and (b) the revenues of such Subsidiary account for no more than
10.0% of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the twelve-month period ending on the last day of the
most recent fiscal quarter of the Borrower for which financial statements are
available to the Administrative Agent pursuant to Section 5.01; provided that
the total assets of all Immaterial Subsidiaries shall not exceed, in the
aggregate, (x) 15.0% of the total assets of the Borrower and its Subsidiaries on
a consolidated basis (determined as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements are available to the
Administrative Agent pursuant to Section 5.01) or (y) 15.0% of the total
revenues of the Borrower and its Subsidiaries on a consolidated basis for the
twelve-month period ending on the last day of the most recent fiscal quarter of
the Borrower for which financial statements are available to the Administrative
Agent pursuant to Section 5.01; provided, further that (i) a Subsidiary will not
be considered to be an Immaterial Subsidiary if it (1) directly or indirectly
guarantees, or pledges any property or assets to secure, any Obligations or (2)
owns any properties or assets that constitute Collateral and (ii) if one or more
Subsidiaries of the Borrower becomes an Immaterial Subsidiary by operation of
the preceding proviso, the Borrower shall be entitled from time to time, in its
sole discretion, to designate in writing to the Administrative Agent one or more
Subsidiaries of the Borrower as Subsidiaries that shall


17


1005968021v14

--------------------------------------------------------------------------------







constitute “Material Subsidiaries” (and cease to be Immaterial Subsidiaries), so
long as, after giving effect to such designation(s), all remaining Immaterial
Subsidiaries meet the requirements of the preceding proviso and the Borrower has
complied with the requirements of Section 5.12.
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of banker’s acceptances;
(4)    representing Capital Lease Obligations;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Initial Appraisal” shall mean the appraisal of the Initial Collateral as of
March 1, 2020 by BK Associates Inc. and delivered to the Administrative Agent
and the Lenders prior to the Effective Date.


18


1005968021v14

--------------------------------------------------------------------------------







“Initial Collateral” means the Aircraft and Engines set forth on Annex C.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three months after the first day of such Interest
Period and the last day of such Interest Period and (c) with respect to ABR DDT
Loans, the last Business Day of each March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, two, three or six months (or, if available to all
applicable Lenders and agreed to by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.03 or 2.05; provided that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) no Interest Period shall end later
than the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.
“Investments” means, with respect to any Person, all direct or indirect
investments made by such Person in other Persons (including Affiliates) in the
forms of loans (including Guarantees or other obligations), advances (but
excluding advance payments and deposits for goods and services in the ordinary
course of business) or capital contributions (excluding commission, travel and
similar advances to officers, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities of other Persons, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.
“JetBlue” means JetBlue Airways Corporation, a Delaware corporation.
“Lenders” or “DDTL Lenders” shall have the meaning set forth in the first
paragraph of this Agreement.


19


1005968021v14

--------------------------------------------------------------------------------







“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, (i) the rate per annum which appears on the
page of the Bloomberg Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for Dollar deposits with a maturity comparable to such Interest Period or (ii)
in the event that the rate referenced in the preceding clause (i) is not
available at such time for any reason, then such rate shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if such rate shall be less than 1.0%, the LIBO
Rate shall be deemed to be 1.0% for purposes of this Agreement.
“LIBOR Successor Rate” shall have the meaning given to such term in Section
2.09(b).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease or sublease by any Grantor described in clause (f) of the
definition of “Permitted Disposition”), including any conditional sale or other
title retention agreement, any option or other agreement to sell or give a
security interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.
“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Borrower and its Domestic Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements or otherwise then pledged to secure any other Indebtedness), (ii) the
aggregate principal amount committed and available to be drawn by the Borrower
and its Domestic Subsidiaries (taking into account all borrowing base
limitations, collateral coverage requirements or other restrictions on borrowing
availability) under all revolving credit facilities (including the facility
provided by this agreement and the Borrower’s existing revolving credit
facilities) of the Borrower and its Domestic Subsidiaries and (iii) to the
extent not being used to repay other Indebtedness, the scheduled net proceeds of
any Capital Markets Offering of the Borrower or any of its Domestic Subsidiaries
that has priced but has not yet closed (until the earliest of the closing
thereof, the termination thereof without closing or the date that falls five (5)
Business Days after the initial scheduled closing date thereof); provided, that
any Liquidity contributed by Immaterial Subsidiaries that is in excess of 10% of
the total Liquidity, and any amounts described in clauses (i) through (iii) that
are held by any Receivables Subsidiary or Excluded Subsidiary, shall be excluded
from the calculation of Liquidity.


20


1005968021v14

--------------------------------------------------------------------------------







“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.
“Loans” shall mean the DDT Loans.
“Loan Documents” shall mean this Agreement, the Collateral Documents, the Fee
Letter and any other instrument or agreement (which is designated as a Loan
Document therein) executed and delivered by the Borrower or a Guarantor to the
Administrative Agent or any Lender, in each case, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time in accordance with the terms hereof.
“Margin Stock” shall have the meaning given such term in Section 3.11(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean (i) a material adverse effect on (a) the
consolidated business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder, or (c) the ability of the Borrower and the Guarantors,
collectively, to pay the Obligations or (ii) a Collateral Material Adverse
Effect.
“Material Indebtedness” shall mean Indebtedness of the Borrower or one or more
Guarantors (other than the Loans) outstanding under the same agreement in a
principal amount exceeding $150,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
Aircraft and Spare Engine Mortgage (including as supplemented by any Mortgage
Supplement).
“MSSF” has the meaning set forth in the first paragraph of this Agreement.
“Net Proceeds” means the aggregate cash and Cash Equivalents received by the
Borrower or any of its Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by the Borrower or a
Subsidiary (including the sale or disposition of such non-cash consideration) or
any such Recovery Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Collateral Sale or Recovery Event, taxes paid or
payable as a result of the Collateral Sale or Recovery Event, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements; (b) any reserve for adjustment or indemnification
obligations


21


1005968021v14

--------------------------------------------------------------------------------







in respect of the sale price of such asset or assets established in accordance
with GAAP; and (c) any portion of the purchase price from a Collateral Sale
placed in escrow pursuant to the terms of such Collateral Sale (either as a
reserve for adjustment of the purchase price, or for satisfaction of indemnities
in respect of such Collateral Sale) until the termination of such escrow.
“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).
“Non-Defaulting Lender” shall mean, at any time, a DDTL Lender that is not a
Defaulting Lender.
“Non-Extending Lender” shall have the meaning given such term in Section
10.08(g).
“Objection Notice” shall have the meaning given such term in Section 2.09(b).
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans, and all other obligations and liabilities of the Borrower to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under this Agreement or any other Loan Document, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, out-of-pocket
costs, and expenses (including all fees, charges and disbursements of counsel to
the Administrative Agent or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on the Bloomberg Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) as of 11:00 a.m., London time, on
such day; provided that, if such rate shall be less than zero or the
circumstances contemplated by Section 2.09(a) have occurred and are continuing,
then in either such case the One-Month LIBOR shall be deemed to be zero for
purposes of this Agreement.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower.


22


1005968021v14

--------------------------------------------------------------------------------







“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.
“Parent Company” means, with respect to a DDTL Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such DDTL Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such DDTL Lender.
“Participant” shall have the meaning given such term in Section 10.02(d).
“Participant Register” shall have the meaning given such term in Section
10.02(d).
“Patriot Act” shall mean the USA PATRIOT Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, or a reasonable extension
of, the business in which the Borrower and its Subsidiaries are engaged on the
date of this Agreement.
“Permitted Disposition” shall mean any of the following:
(a)    the Disposition of Collateral permitted under the applicable Collateral
Documents;
(b)    the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor;
(c)    [reserved];
(d)    Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:
(i)    such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,


23


1005968021v14

--------------------------------------------------------------------------------







(ii)    concurrently therewith, the Grantors shall execute any documents and
take any actions reasonably required to create, grant, establish, preserve or
perfect such Lien in accordance with the other provisions of this Agreement or
the Collateral Documents,
(iii)    concurrently therewith or promptly thereafter, the Administrative
Agent, for the benefit of the Secured Parties, shall receive an Officer’s
Certificate, with respect to the matters described in clauses (i) and (ii)
hereof and, if reasonably requested by the Administrative Agent, an opinion of
counsel to the Borrower (which may be in-house counsel) as to the validity and
perfection of such Lien on the Collateral, in each case in form and substance
reasonably satisfactory to the Administrative Agent,
(iv)    concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.12, such Person shall have complied with the requirements of
Section 5.12(b), and
(v)    the preceding provisions of clauses (i) through (iv) shall not be
applicable to any Disposition resulting from a merger or consolidation permitted
by Section 6.10; and
(e)    [reserved]; and
(f)    the lease or sublease of assets and properties in the ordinary course of
business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent.
“Permitted Liens” means:
(1)    Liens held by the Administrative Agent securing the Obligations;
(2)    [reserved];
(3)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(4)    Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(5)    Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;


24


1005968021v14

--------------------------------------------------------------------------------







(6)    Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;
(7)    (A) any overdrafts and related liabilities arising from treasury,
netting, depository and cash management services or in connection with any
automated clearing house transfers of funds, in each case as it relates to cash
or Cash Equivalents, if any, and (B) Liens arising by operation of law or that
are contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of the Collateral Proceeds Account;
(8)    licenses, sublicenses, leases and subleases by any Grantor as they relate
to any aircraft, airframe, engine or Mortgaged Collateral and to the extent
(A) such licenses, sublicenses, leases or subleases do not interfere in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole, and in each case, such license, sublicense, lease or sublease is to
be subject and subordinate to the Liens granted to the Administrative Agent
pursuant to the Collateral Documents, and in each case, would not result in a
Collateral Material Adverse Effect or (B) otherwise expressly permitted by the
Collateral Documents;
(9)    salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine, Mortgaged Collateral, if any;
(10)    in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;
(11)    Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary of the Borrower with respect to obligations that do not exceed in the
aggregate $7,500,000 at any one time outstanding; and
(12)    Liens on Collateral permitted under the Collateral Document granting a
Lien on such Collateral.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Pledged Aircraft” means, as of any date, the Aircraft included in the
Collateral as of such date.
“Pledged Engines” means, as of any date, the Engines included in the Collateral
as of such date.


25


1005968021v14

--------------------------------------------------------------------------------







“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Citibank in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Propeller” shall mean any propeller, including any part, appurtenance, and
accessory of a propeller.
“Put Exposure” means the principal amount of Loans and unused DDTL Commitments
that Lenders have elected be prepaid, discharged and terminated, respectively,
pursuant to Section 2.12(g) in response to a Change of Control Offer.
“QEC Kits” means the quick engine change kits of any Grantor.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 10.20.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or any of its Subsidiaries sells, conveys or otherwise
transfers to (a) a Receivables Subsidiary or any other Person (in the case of a
transfer by the Borrower or any of its Subsidiaries) and (b) any other Person
(in the case of a transfer by a Receivables Subsidiary), or grants a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Borrower or any of its Subsidiaries, and any assets related
thereto including, without limitation, all Equity Interests and other
investments in the Receivables Subsidiary, all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, proceeds of such accounts receivable and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable, other than assets that constitute Collateral or
proceeds of Collateral.
“Qualified Replacement Assets” means (i) with respect to any Aircraft to be
replaced pursuant to Section 2.12(a), an Aircraft of the same or improved make
or model, no more than one year older by date of manufacture and of an
equivalent or greater Current Market Value as such Aircraft and (ii) with
respect to any Engine to be replaced pursuant to Section 2.12(a), an Engine of
the same or improved model and type, no more than one year older by date of
manufacture and of an equivalent or greater Current Market Value as such Engine.
“Receivables Subsidiary” means a Subsidiary of the Borrower which engages in no
activities other than in connection with the financing of accounts receivable
and which is


26


1005968021v14

--------------------------------------------------------------------------------







designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (1) is guaranteed by the Borrower
or any Subsidiary of the Borrower (other than comprising a pledge of the Capital
Stock or other interests in such Receivables Subsidiary (an “incidental
pledge”), and excluding any guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction), (2) is recourse to or
obligates the Borrower or any Subsidiary of the Borrower in any way other than
through an incidental pledge or pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction or (3) subjects any property
or asset of the Borrower or any Subsidiary of the Borrower (other than accounts
receivable and related assets as provided in the definition of “Qualified
Receivables Transaction”), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither the
Borrower nor any Subsidiary of the Borrower has any material contract,
agreement, arrangement or understanding (other than pursuant to the Qualified
Receivables Transaction) other than (i) on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Borrower, and (ii) fees payable in the
ordinary course of business in connection with servicing accounts receivable and
(c) with which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such Subsidiary’s financial condition, other
than a minimum capitalization in customary amounts, or to cause such Subsidiary
to achieve certain levels of operating results. Any such designation by the
Board of Directors of the Borrower will be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolution of
the Board of Directors of the Borrower giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing conditions.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding, in each
case relating to total loss of any Collateral, or any Event of Loss (as defined
in the related Collateral Document pursuant to which a security interest in such
Collateral is granted to the Administrative Agent, if applicable).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.


27


1005968021v14

--------------------------------------------------------------------------------







“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
sum of (i) the Total DDTL Commitments then in effect and (ii) the total
outstanding principal balance of DDT Loans. The DDTL Extensions of Credit,
outstanding Loans and Commitments of any Defaulting Lender shall be disregarded
in determining the “Required Lenders” at any time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means an Officer.
“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to the Borrower or another Subsidiary of the
Borrower, and (2) an issuance of directors’ qualifying shares.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions, which as of the Effective Date
include Crimea, Cuba, Iran, North Korea, Sudan and Syria.


“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
“SEC” shall mean the United States Securities and Exchange Commission.
“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.
“Secured Parties” shall mean the Administrative Agent and the Lenders.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement.


28


1005968021v14

--------------------------------------------------------------------------------







“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Effective Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.
“Stored” shall mean, as to any Aircraft or Engine, that such Aircraft or Engine
has been stored (a) with a low expectation of a return to service within the one
year following commencement of such storage and (b) in a manner intended to
minimize the rate of environmental degradation of the structure and components
of such Aircraft or Engine (as the case may be) during such storage.
“Subsidiary” shall mean, with respect to any Person
(1)    any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and
(2)    any partnership, joint venture or limited liability company of which (A)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.


29


1005968021v14

--------------------------------------------------------------------------------







“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” shall mean, with respect to any DDT Loans, the DDTL Facility
Termination Date.
“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
“Total DDTL Commitment” shall mean, at any time, the sum of the DDTL Commitments
at such time.
“Total DDTL Extensions of Credit” shall mean, at any time, the aggregate amount
of the DDTL Extensions of Credit of the DDTL Lenders outstanding at such time.
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States Citizen” shall have the meaning set forth in Section 3.02.


30


1005968021v14

--------------------------------------------------------------------------------







“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) “knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Borrower or the Guarantors, the actual knowledge of any Responsible Officer.

Section 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the


31


1005968021v14

--------------------------------------------------------------------------------







operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s
consolidated financial condition shall be the same after such accounting changes
as if such accounting changes had not occurred.

Section 1.04.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law with respect
to any Person that is a limited liability company formed under Delaware law (or
any comparable event under the applicable laws of any other relevant
jurisdiction): (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence as a result of
such division or plan of division (or such other comparable event), such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

SECTION 2.    

AMOUNT AND TERMS OF CREDIT

Section 2.01.    Commitments of the Lenders.
(a)    DDTL Commitments. (i) Each DDTL Lender severally, and not jointly with
the other DDTL Lenders, agrees, upon the terms and subject to the conditions
herein set forth, to make delayed draw term loans denominated in Dollars (each a
“DDT Loan” and collectively, the “DDT Loans”) to the Borrower on not more than 3
occasions during the DDTL Availability Period in an aggregate principal amount
not to exceed the DDTL Commitment of such DDTL Lender. The DDTL Commitment of
each DDTL Lender shall be reduced by the aggregate amount of DDT Loans funded by
such DDT Lender. At no time shall the sum of the aggregate principal amount of
the DDT Loans borrowed hereunder exceed the Total DDTL Commitment. DDT Loans
borrowed hereunder and subsequently repaid or prepaid may not be reborrowed.
(ii)    Each Borrowing of a DDT Loan shall be made from the DDTL Lenders based
upon each DDTL Lender’s DDTL Commitment Percentage of such Borrowing; provided,
however, that the failure of any DDTL Lender to make any DDT Loan shall not in
itself relieve the other DDTL Lenders of their obligations to lend.
(b)    Type of Borrowing. Each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of


32


1005968021v14

--------------------------------------------------------------------------------







such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.
(c)    Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
remaining DDTL Commitment. Borrowings of more than one Type may be outstanding
at the same time.
(d)    Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing of a DDT Loan if the Interest Period
requested with respect thereto would end after the DDTL Facility Maturity Date
with respect to the applicable DDTL Commitments.

Section 2.02.    [Reserved].

Section 2.03.    Requests for Loans.
(a)    Unless otherwise agreed to by the Administrative Agent in connection with
making the initial DDT Loans, to request a DDT Loan, the Borrower shall notify
the Administrative Agent of such request by (i) telephone or (ii) by hand or by
facsimile delivery of a written Loan Request (A) in the case of a Eurodollar
Loan, not later than 2:00 p.m., New York City time, three (3) Business Days
before the date of the proposed Loan and (B) in the case of an ABR Loan, not
later than 12:00 noon, New York City time, on the date of the proposed Loan.
Each such telephonic Loan request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Loan Request signed by the Borrower. Each such telephonic Loan request and
written Loan Request shall specify the following information in compliance with
Section 2.01(a):
(i)    the aggregate amount of the requested Loan (which shall comply with
Section 2.01(c));
(ii)    the date of such Loan, which shall be a Business Day;
(iii)    whether such Loan is to be an ABR Loan or a Eurodollar Loan; and
(iv)    in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.


33


1005968021v14

--------------------------------------------------------------------------------







(b)    Promptly following receipt of a Loan Request in accordance with this
Section 2.03, the Administrative Agent shall advise each DDTL Lender of the
details thereof and of the amount of such DDTL Lender’s Loan to be made as part
of the requested Loan.

Section 2.04.    Funding of Loans.
(a)    Each DDTL Lender shall make each DDT Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., New York City time, or such earlier time as may be reasonably
practicable, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. Upon satisfaction or waiver of
the conditions precedent specified herein, the Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account designated by the Borrower in the
applicable Loan Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 12:30 p.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith upon written demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate otherwise
applicable to such Loan. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Loan and the Borrower shall not be obligated to repay such amount pursuant to
the preceding sentence if not previously repaid.

Section 2.05.    Interest Elections.
(a)    The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.
(b)    To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or facsimile delivery of a written Interest Election Request by the time
that a Loan Request would be required under Section 2.03(a) if the Borrower were
requesting a Loan of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election


34


1005968021v14

--------------------------------------------------------------------------------







Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the same form as a Loan Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.06.    Limitation on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of


35


1005968021v14

--------------------------------------------------------------------------------







$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

Section 2.07.    Interest on Loans.
(a)    Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of Section 2.08, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date with respect
to such Loans and thereafter on written demand and upon any repayment or
prepayment thereof (on the amount repaid or prepaid); provided that in the event
of any conversion of any Eurodollar Loan to an ABR Loan, accrued interest on
such Loan shall be payable on the effective date of such conversion.

Section 2.08.    Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder, whether at stated
maturity, by acceleration or otherwise, the Borrower or such Guarantor, as the
case may be, shall on written demand of the Administrative Agent from time to
time pay interest, to the extent permitted by law, on all overdue amounts up to
(but not including) the date of actual payment (after as well as before
judgment) at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days or, when the Alternate Base Rate is
applicable, a year of 365 days or 366 days in a leap year) equal to (a) with
respect to the principal amount of any Loan, the rate then applicable for such
Borrowings plus 2.0%, and (b) in the case of all other amounts, the rate
applicable for ABR Loans plus 2.0%.

Section 2.09.    Alternate Rate of Interest. (a) In the event, and on each
occasion, that on the date that is two (2) Business Days prior to the
commencement of any Interest Period for a Eurodollar Loan, the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon the Borrower absent manifest error) that reasonable means do
not exist for ascertaining the applicable LIBO Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written or facsimile notice of
such determination to the Borrower and the Lenders and, subject to clause (b)
below, until the circumstances giving rise to such notice no longer exist, any
request by the Borrower for a Borrowing of Eurodollar Loans hereunder (including
pursuant to a refinancing with Eurodollar Loans and including any request to
continue, or to convert to, Eurodollar Loans) shall be deemed a request for a
Borrowing of ABR Loans.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, in the event that:


36


1005968021v14

--------------------------------------------------------------------------------







(i)    the Borrower and the Administrative Agent (x) mutually agree that ICE
Benchmark Administration Limited (or any successor administrator) has
permanently discontinued administering and publishing the rate described in
clause (i) of the definition of LIBO Rate and (y) mutually determine an
alternative benchmark rate for the rate described in clause (i) of the
definition of LIBO Rate, taking into account any such alternative benchmark rate
broadly accepted in the United States;
(ii)    the Borrower and the Administrative Agent (x) mutually agree that ICE
Benchmark Administration Limited (or any successor administrator) will
permanently discontinue administering and publishing the rate described in
clause (i) of the definition of LIBO Rate as of a specific date and (y) mutually
agree to adopt and implement, on or prior to such specific date, an alternative
benchmark rate for the rate described in clause (i) of the definition of LIBO
Rate, taking into account any such alternative benchmark rate broadly accepted
in the United States; or
(iii)    (x) the Administrative Agent determines that an alternative benchmark
rate has been adopted in the syndicated loan market in lieu of the rate
described in clause (i) of the definition of LIBO Rate at a time when ICE
Benchmark Administration Limited (or any successor administrator) has not yet
permanently discontinued administering and publishing such rate and (y) the
Borrower agrees to accept such alternative benchmark rate in lieu of the rate
described in clause (i) of the definition of LIBO Rate;
then the Administrative Agent and the Borrower shall amend this Agreement
(including, without limitation, the definition of LIBO Rate, Alternate Base
Rate, the timing and frequency of determining rates and other administrative
matters as may be appropriate) to adopt and implement such alternative benchmark
rate (the “LIBOR Successor Rate”, provided that, if such rate shall be less than
1.0%, such LIBOR Successor Rate shall be deemed to be 1.0% for purposes of this
Agreement) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower (by promptly posting
such information on the Intralinks website on the Internet at
http://www.intralinks.com) unless, prior to such time, the Administrative Agent
shall have received written notice from Lenders comprising the Required Lenders
that such Required Lenders do not accept such amendment (such notice, an
“Objection Notice”). If the circumstances under clause (b)(i)(x) above exist but
no LIBOR Successor Rate has been determined pursuant to clause (b)(i)(y), the
obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended (to the extent of the affected Eurodollar Loans or Interest Periods)
and the Borrower may revoke any pending request for a Eurodollar Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of or conversion to ABR
Loans in the amount specified therein.

Section 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each DDTL Lender (i) on the last Business Day
of each March, June, September and December, commencing with the last Business
Day of the first full fiscal


37


1005968021v14

--------------------------------------------------------------------------------







quarter after the first Borrowing of DDT Loans, an aggregate amount equal to
0.25% of the aggregate principal amount of each DDT Loan then outstanding (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Sections 2.12 and 2.13) and
(ii) the then unpaid principal amount of each DDT Loan then outstanding on the
DDTL Facility Termination Date applicable to such DDT Loan.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Section 2.11.    Optional Termination or Reduction of DDTL Commitments. Upon at
least one (1) Business Day prior written notice to the Administrative Agent, the
Borrower may at any time in whole permanently terminate the DDTL Commitments, or
from time to time in part permanently reduce the DDTL Commitments; provided that
each such notice shall only be revocable to the extent such termination or
reduction would have resulted from a refinancing of the Obligations, which
refinancing shall not be consummated or shall otherwise be delayed. Each such
reduction of DDTL Commitments shall be in the principal amount not less than
$1,000,000 and in an integral multiple of $1,000,000. Any reduction of the DDTL
Commitments pursuant to this Section 2.11 shall be applied to reduce the DDTL
Commitments of each DDTL Lender on a pro rata basis.

Section 2.12.    Mandatory Prepayment of Loans; Commitment Termination; Change
of Control Offer.
(a)    Within five (5) Business Days of (i) a Collateral Sale, the Borrower
shall prepay Loans in an amount equal to the amount of the Net Proceeds received
in accordance with the requirements of Section 2.12(c), (ii) receipt of Net
Proceeds of a Recovery Event in respect of Collateral, the Borrower shall
deposit cash in an amount (the “Net Proceeds Amount”) equal to the Agreed Value
of such Collateral, into the Collateral Proceeds Account that is maintained with
the Administrative Agent for such purpose and subject to an Account Control
Agreement and thereafter such Net Proceeds Amount shall be applied (to the
extent not otherwise applied


38


1005968021v14

--------------------------------------------------------------------------------







pursuant to the immediately succeeding proviso) in accordance with the
requirements of Section 2.12(c) and (iii) with respect to a secured refinancing
of any Collateral (a “Refinancing Transaction”), the Borrower shall prepay Loans
in an amount equal to the Current Market Value of the such Collateral (and in
any case, in an amount not less than the Agreed Value); provided that, in the
case of (ii) above, (x) the Borrower may use such Net Proceeds Amount to replace
the related Collateral with Qualified Replacement Assets or, repair the assets
which are the subject of such Recovery Event within 90 days after such deposit
is made or, at the option of the Borrower at any time, may be applied in
accordance with the requirements of Section 2.12(c), and (y) upon the occurrence
of an Event of Default, the amount of any such deposit may be applied by the
Administrative Agent in accordance with Section 2.12(c).
(b)    [Reserved].
(c)    Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.12(a) shall be applied to prepay the outstanding DDT Loans, in each
case as directed by the Borrower. The application of any prepayment pursuant to
this Section 2.12 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans.
(d)    If at any time the Total DDTL Extensions of Credit for any reason exceed
the Total DDTL Commitment at such time, the Borrower shall prepay DDT Loans on a
pro rata basis in an amount sufficient to eliminate such excess.
(e)    Upon the DDTL Facility Termination Date any DDTL Commitments shall be
terminated in full and the Borrower shall repay the outstanding DDT Loans in
full.
(f)    All prepayments under this Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any accrued and unpaid Fees and any losses, costs
and expenses, as more fully described in Sections 2.15 hereof.
(g)    Unless otherwise prepaid in accordance with Section 2.12 or 2.13 hereof,
and subject to the next sentence, upon the occurrence of a Change of Control,
each Lender shall have the right to require the Borrower to prepay all or part
of such Lender’s Loans at a prepayment price equal to 100% of the principal
amount thereof, plus accrued and unpaid interest, if any, to the date of
prepayment, and to terminate all or part of such Lender’s unused DDTL Commitment
in accordance with this Section 2.12. Notwithstanding the foregoing, the
Borrower shall not be required to make a Change of Control Offer upon the
occurrence of a Change of Control if, upon direction of the Borrower, a third
party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section 2.12(g)
applicable to a Change of Control Offer made by the Borrower and purchases all
Loans validly surrendered and not withdrawn under such Change of Control Offer
and the Borrower otherwise complies with this Section 2.12(g).
(i)    Within 30 days following the occurrence of any Change of Control, the
Borrower shall provide a written notice to the Administrative Agent and each
Lender containing the following information (such notice, a “Change of Control
Offer”):


39


1005968021v14

--------------------------------------------------------------------------------







(A)    that a Change of Control has occurred and that such Lender has the right
to require Borrower to repay such Lender’s Loans at a prepayment price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
to the date of purchase and to terminate such Lender’s unused DDTL Commitment;
(B)    the date of prepayment and unused DDTL Commitment termination (the
“Prepayment Date”) (which shall be no earlier than 30 days nor later than 60
days from the date such notice is mailed); and
(C)    a statement that any Lender wishing to have its Loans repaid and unused
DDTL Commitment terminated pursuant to such Change of Control Offer must comply
with Section 2.12(g)(ii).
A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control occurring, if a definitive agreement is
in place for the Change of Control at the time of making the Change of Control
Offer.
(ii)    In order to accept any Change of Control Offer, a Lender shall notify
the Administrative Agent in writing at its address for notices contained in this
Agreement prior to 12:00 noon, New York time, on the Business Day next preceding
the Prepayment Date with respect to such Change of Control Offer (the “Election
Time”) of such Lender’s election to require the Borrower to prepay all or a
specified portion of such Lender’s Loans and to terminate all or a specified
portion of such Lender’s unused DDTL Commitment pursuant to such Change of
Control Offer (which, in the case of any election to require less than all of
such Lender’s Loans to be prepaid and less than all such Lender’s unused DDTL
Commitment to be terminated in such Change of Control Offer, shall be, taken
together, in a minimum principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof) and the principal amount of such Lender’s Loans to
be prepaid and the amount of such Lender’s unused DDTL Commitment to be
terminated each shall be in the same proportion of such Lender’s total Loans and
total unused DDTL Commitment, respectively), and shall specify the amount of
such Lender’s Loans which such Lender requests be prepaid and amount of unused
DDTL Commitment to be terminated in such Change of Control Offer. In order to
validly withdraw any election with respect to any Put Exposure in any Change of
Control Offer, the Lender holding such Put Exposure shall notify the
Administrative Agent in writing at its address for notices contained in this
Agreement prior to the Election Time of such Lender’s election to withdraw such
Put Exposure from such Change of Control Offer, which notification shall include
a copy of such Lender’s previous notification electing to have its Put Exposure
prepaid, discharged or terminated in such Change of Control Offer and shall
state that such election is withdrawn. All such prepayments of such Lender’s
Loans shall automatically result in a corresponding permanent reduction in such
Lender’s DDTL Commitments. The Administrative Agent shall from time to time,
upon request by the Borrower, advise the Borrower of the amount of Put Exposure
with respect to any Change of Control Offer.


40


1005968021v14

--------------------------------------------------------------------------------







(iii)    If as of the Election Time there is any Put Exposure as to which the
election to accept the Change of Control Offer has not been withdrawn pursuant
to Section 2.12(g)(ii), prior to 1:00 p.m., New York City time, on the
Prepayment Date the Borrower shall pay to the Administrative Agent the aggregate
amount payable with respect to such Put Exposure pursuant to
Section 2.12(g)(i)(A). The Administrative Agent shall apply such funds to repay
the Loans included in such Put Exposure. In addition, the Administrative Agent
shall recalculate the DDTL Commitment Percentage of each Lender after giving
effect to such Change of Control Offer and give written notice thereof to the
Borrower and each Lender.

Section 2.13.    Optional Prepayment of Loans.
(a)    The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice) or
(B) written or facsimile notice, in any case received by 1:00 p.m., New York
City time, three (3) Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in the case of Eurodollar Loans and integral multiples of $100,000 in
the case of ABR Loans, (B) no prepayment of Eurodollar Loans shall be permitted
pursuant to this Section 2.13(a) other than on the last day of an Interest
Period applicable thereto unless such prepayment is accompanied by the payment
of the amounts described in Section 2.15, and (C) no partial prepayment of a
Eurodollar Tranche shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Eurodollar Tranche being
less than $1,000,000.
(b)    Any prepayments under Section 2.13(a) shall be applied to repay the
outstanding DDT Loans of the DDTL Lenders (without any reduction in the Total
DDTL Commitment) as the Borrower shall specify until all DDT Loans shall have
been paid in full (plus any accrued but unpaid interest and fees thereon). All
prepayments under Section 2.13(a) shall be accompanied by accrued but unpaid
interest on the principal amount being prepaid to (but not including) the date
of prepayment, plus any Fees and any losses, costs and expenses, as more fully
described in Section 2.15 hereof.
(c)    Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided that the Borrower may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrower hereunder, notify each
Lender of the principal amount of the


41


1005968021v14

--------------------------------------------------------------------------------







Loans held by such Lender which are to be prepaid, the prepayment date and the
manner of application of the prepayment.

Section 2.14.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement subject to Section 2.14(c)); or
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder with respect to any
Eurodollar Loan (whether of principal, interest or otherwise), then, upon the
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)    If any Lender reasonably determines in good faith that any Change in Law
affecting such Lender or such Lender’s holding company regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Eurodollar Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts, in each case as
documented by such Lender to the Borrower as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; it being understood
that to the extent duplicative of the provisions in Section 2.16, this Section
2.14(b) shall not apply to Taxes.
(c)    Solely to the extent arising from a Change in Law, the Borrower shall pay
to each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a


42


1005968021v14

--------------------------------------------------------------------------------







percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve Rate, if any, applicable to such Lender) of such additional
interest or cost from such Lender. If a Lender fails to give written notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.
(d)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.14 and the basis for
calculating such amount or amounts shall be delivered to the Borrower and shall
be prima facie evidence of the amount due. The Borrower shall pay such Lender
the amount due within fifteen (15) days after receipt of such certificate.
(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
The protection of this Section 2.14 shall be available to each Lender regardless
of any possible contention as to the invalidity or inapplicability of the law,
rule, regulation, guideline or other change or condition which shall have
occurred or been imposed.
(f)    The Borrower shall not be required to make payments under this Section
2.14 to any Lender if (A) a claim hereunder arises solely through circumstances
peculiar to such Lender and which do not affect commercial banks in the
jurisdiction of organization of such Lender generally, (B) the claim arises out
of a voluntary relocation by such Lender of its applicable Lending Office (it
being understood that any such relocation effected pursuant to Section 2.18 is
not “voluntary”), or (C) such Lender is not seeking similar compensation for
such costs to which it is entitled from its borrowers generally in commercial
loans of a similar size.
(g)    Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Effective Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change in Law; provided however, that any determination by a Lender of
amounts owed pursuant to this Section 2.14 to such Lender due to any such Change
in Law shall be made in good faith in a manner generally consistent with such
Lender’s standard practice.

Section 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto


43


1005968021v14

--------------------------------------------------------------------------------







(including as a result of the occurrence and continuance of an Event of
Default), (b) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (c) the
assignment (or reallocation) of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18 or 10.08(d), then, in any such event, at the
request of such Lender, the Borrower shall compensate such Lender for the loss,
cost and expense sustained by such Lender attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount reasonably
determined in good faith by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the applicable rate of interest for such Loan
(excluding, however the Applicable Margin included therein, if any), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest (as reasonably determined by such Lender) which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts (and the basis for requesting such amount or amounts) that such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
Borrower and shall be prima facie evidence of the amount due. The Borrower shall
pay such Lender the amount due within fifteen (15) days after receipt of such
certificate.

Section 2.16.    Taxes.
(a)    Any and all payments by or on account of any Obligation of the Borrower
or any Guarantor hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender as
determined in good faith by the applicable Withholding Agent, then (i) the sum
payable by the Borrower or applicable Guarantor shall be increased as necessary
so that after making all required deductions for any Indemnified Taxes or Other
Taxes (including deductions for any Indemnified Taxes or Other Taxes applicable
to additional sums payable under this Section 2.16), the Administrative Agent,
Lender or any other recipient of such payments (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by or on behalf of or withheld or deducted
from payments owing to the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by


44


1005968021v14

--------------------------------------------------------------------------------







or on account of any obligation of the Borrower or any Guarantor hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that a Foreign Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver.
(g)    (1) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter when the previously delivered certificates and/or
forms expire, or upon request of the Borrower or the Administrative Agent)
whichever of the following is applicable:
(i)    two (2) duly executed originals of Internal Revenue Service Form W-8BEN
or W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party,
(ii)    two (2) duly executed originals of Internal Revenue Service Form W-8ECI,


45


1005968021v14

--------------------------------------------------------------------------------







(iii)    two (2) duly executed originals of Internal Revenue Service Form
W-8IMY, together with applicable attachments,
(iv)    in the case of a Foreign Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (D)
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) duly executed
originals of the Internal Revenue Service Form W-8BEN or W-8BEN-E, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to determine the withholding or required deduction to be made.
A Foreign Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(g) that such Foreign Lender is not legally able to deliver.
(2)    Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.
(3)    If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes from the
Governmental Authority to which such Taxes or Other Taxes were paid and as to
which it has been indemnified by the Borrower or a Guarantor or with respect to
which the Borrower or a Guarantor has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to the Borrower or such Guarantor


46


1005968021v14

--------------------------------------------------------------------------------







(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or such Guarantor under this Section 2.16 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender incurred in obtaining such
refund (including Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower or such Guarantor, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or such Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (h) if, and then only to the extent, the
payment of such amount would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

Section 2.17.    Payments Generally; Pro Rata Treatment.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest or fees, or of amounts payable
under Section 2.14 or 2.15, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 1585 Broadway, New York, NY 10036, pursuant to wire instructions
to be provided by the Administrative Agent, except that payments pursuant to
Sections 2.14, 2.15 and 10.04 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20 and 10.04
payable to the Lenders and towards payment of interest then due on account of
the DDT Loans, ratably among the parties entitled thereto in accordance with the


47


1005968021v14

--------------------------------------------------------------------------------







amounts of such Fees and expenses and interest then due to such parties and
(iii) third, towards payment of principal of the DDT Loans.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 2.04(b), 8.04 or 10.04(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If the Borrower is required to pay any additional amount to any Lender
under Section 2.14 or to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by the Borrower or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14 or 2.16.
(b)    If, after the Effective Date, any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) terminate such Lender’s DDTL Commitment and prepay
such Lender’s outstanding Loans or (ii) require such Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.02), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), in any case as of a


48


1005968021v14

--------------------------------------------------------------------------------







Business Day specified in such notice from the Borrower; provided that (i) such
terminated or assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts due, owing and payable to it hereunder at the time of such
termination or assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees in the case of an assignment) or the
Borrower (in the case of all other amounts) and (ii) in the case of an
assignment due to payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.

Section 2.19.    Certain Fees. The Borrower shall pay to the Administrative
Agent the fees set forth in the Fee Letter, at the times set forth therein.

Section 2.20.    Fees. Within two Business Days after the Effective Date, the
Borrower shall pay to the Administrative Agent and the Lenders the then unpaid
balance of all accrued and unpaid Fees due, owing and payable under and pursuant
to this Agreement, including, as referred to in Section 2.19, and all reasonable
and documented out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys’ fees of Milbank LLP) for which invoices have been
presented at least one Business Day prior to the Effective Date.

Section 2.21.     [Reserved].

Section 2.22.    Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the fee letters described in Section 2.19. Once paid, none of the Fees shall
be refundable under any circumstances.

Section 2.23.    Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(d) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
DDTL Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender (or any of such
banking Affiliates) and the Administrative Agent agrees promptly to notify the
Borrower after any such set-off and application made by it (or any of its
banking Affiliates), as the case


49


1005968021v14

--------------------------------------------------------------------------------







may be, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and the
Administrative Agent under this Section 2.23 are in addition to other rights and
remedies which such Lender and the Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.

Section 2.24.    [Reserved.].

Section 2.25.    Payment of Obligations. Subject to the provisions of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower, the Lenders shall be entitled to immediate payment of such
Obligations.

Section 2.26.    Defaulting Lenders.
(a)    If at any time any Lender becomes a Defaulting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person.
(b)    Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender’s
outstanding Commitments and Loans, and (ii) deliver any documentation evidencing
such Loans to the Borrower or the Administrative Agent. Pursuant to such
Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as specified by the Borrower and such assignee, of the assigning
Lender’s outstanding Commitments and Loans, (B) all obligations of the Borrower
owing to the assigning Lender relating to the Commitments and Loans so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Acceptance (including, without limitation,
any amounts owed under Section 2.15 due to such replacement occurring on a day
other than the last day of an Interest Period), and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate documentation executed by the Borrower in connection with previous
Borrowings, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Commitments and Loans, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender; provided that an assignment contemplated by this Section 2.26(b) shall
become effective notwithstanding the failure by the Lender being replaced to
deliver the Assignment and Acceptance contemplated by this Section 2.26(b), so
long as the other actions specified in this Section 2.26(b) shall have been
taken.
(c)    Anything herein to the contrary notwithstanding, if a DDTL Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).


50


1005968021v14

--------------------------------------------------------------------------------







(d)    Any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but shall
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.26(f)) the termination of the DDTL Commitments and payment
in full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,
second, to the payment of the default interest and then current interest due and
payable to the DDTL Lenders which are Non-Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such interest then due and payable
to them,
third, to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,
fourth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and
fifth, after the termination of the DDTL Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
(e)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than ten (10) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the DDTL
Lenders thereof), and in such event the provisions of Section 2.26(d) will apply
to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, or any Lender may have against such Defaulting Lender.
(f)    If the Borrower and the Administrative Agent agree in writing that a DDTL
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the DDTL Lenders, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such DDTL Lender shall purchase at par such portions of
outstanding DDT Loans of the other DDTL Lenders, and/or make such other
adjustments, as the Administrative Agent may determine to be necessary to cause
the DDTL Lenders to hold DDT Loans on a pro rata basis in accordance with their
respective DDTL Commitments, whereupon such DDTL Lender shall cease to be a
Defaulting


51


1005968021v14

--------------------------------------------------------------------------------







Lender and will be a Non-Defaulting Lender; provided that no adjustments shall
be made retroactively with respect to fees accrued while such DDTL Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender shall constitute a waiver or release of any
claim of any party hereunder arising from such DDTL Lender’s having been a
Defaulting Lender.
(g)    Notwithstanding anything to the contrary herein, the Administrative Agent
may not be replaced hereunder except in accordance with the terms of Section
8.05.

Section 2.27.    [Reserved].

Section 2.28.    [Reserved].

SECTION 3.    

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans hereunder, the Borrower and each of
the Guarantors jointly and severally represent and warrant as follows:

Section 3.01.    Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each other jurisdiction in which the failure to so qualify would
have a Material Adverse Effect and (b) has the requisite corporate or limited
liability company power and authority to effect the Transactions, to own or
lease and operate its properties and to conduct its business as now or currently
proposed to be conducted.

Section 3.02.    Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States Citizen”). The Borrower possesses all necessary certificates, franchises,
licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.

Section 3.03.    Due Execution. The execution, delivery and performance by each
of the Borrower and the Guarantors of each of the Loan Documents to which it is
a party (a) are within the respective corporate or limited liability company
powers of each of the Borrower and the Guarantors, have been duly authorized by
all necessary corporate or limited liability company action, including the
consent of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent


52


1005968021v14

--------------------------------------------------------------------------------







documentation) of the Borrower or any of the Guarantors, (ii) violate any
applicable law (including, without limitation, the Securities Exchange Act of
1934) or regulation (including, without limitation, Regulations T, U or X of the
Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, or constitute a default under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or the Guarantors or any of their properties, which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(iv) result in or require the creation or imposition of any Lien upon any of the
property of the Borrower or any of the other Grantors other than the Liens
granted pursuant to this Agreement or the other Loan Documents; and (b) do not
require the consent, authorization by or approval of or notice to or filing or
registration with any Governmental Authority or any other Person, other than (i)
the filing of financing statements under the UCC, (ii) the filings and consents
contemplated by the Collateral Documents, (iii) approvals, consents and
exemptions that have been obtained on or prior to the Effective Date and remain
in full force and effect, (iv) consents, approvals and exemptions that the
failure to obtain in the aggregate would not be reasonably expected to result in
a Material Adverse Effect and (v) routine reporting obligations. Each Loan
Document to which the Borrower or a Guarantor is a party has been duly executed
and delivered by the Borrower and each of the Guarantors party thereto. This
Agreement and the other Loan Documents to which the Borrower or any of the
Guarantors is a party, each is a legal, valid and binding obligation of the
Borrower and each Guarantor party thereto, enforceable against the Borrower and
the Guarantors, as the case may be, in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.04.    Statements Made.
(a)    The written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement (as modified or supplemented by other written information so
furnished), together with the Annual Report on Form 10-K for 2019 of the
Borrower filed with the SEC and all Quarterly Reports on Form 10-Q or Current
Reports on Form 8-K that have been filed after December 31, 2019, by the
Borrower, with the SEC (as amended), taken as a whole as of the Effective Date
did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein not misleading in
light of the circumstances in which such information was provided; provided
that, with respect to projections, estimates or other forward-looking
information the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
(b)    The Annual Report on Form 10-K of the Borrower most recently filed with
the SEC, and each Quarterly Report on Form 10-Q and Current Report on Form 8-K
of the Borrower filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue


53


1005968021v14

--------------------------------------------------------------------------------







statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.

Section 3.05.    Financial Statements; Material Adverse Change.
(a)    The audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2019, included in the
Borrower’s Annual Report on Form 10-K for 2019 filed with the SEC, as amended,
present fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis as of such date and for such period.
(b)    Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2019
or any subsequent report filed by the Borrower on Form 10-Q or Form 8-K with the
SEC, since December 31, 2019, there has been no Material Adverse Change.

Section 3.06.    Ownership of Subsidiaries. As of the Effective Date, other than
as set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06
is a wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries (other than Immaterial Subsidiaries),
whether directly or indirectly.

Section 3.07.    Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.

Section 3.08.    Use of Proceeds. The proceeds of the Loans shall be used for
working capital or other general corporate purposes of the Borrower and its
Subsidiaries (including the repayment of indebtedness and the payment of fees
and transaction costs as contemplated hereby and as referred to in Sections 2.19
and 2.20).

Section 3.09.    Litigation and Compliance with Laws.
(a)    Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2019
or any subsequent report filed by the Borrower on Form 10-Q or Form 8-K with the
SEC since December 31, 2019, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower or the Guarantors,
threatened against the Borrower or the Guarantors or any of their respective
properties (including any properties or assets that constitute Collateral under
the terms of the Loan Documents), before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
(i) are likely to have a Material Adverse Effect or (ii) would reasonably be
expected to affect the legality, validity, binding effect or enforceability of
the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, the Borrower and each Guarantor to its knowledge is currently in
compliance with all applicable statutes, regulations


54


1005968021v14

--------------------------------------------------------------------------------







and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and ownership of its
property.

Section 3.10.    [Reserved].

Section 3.11.    Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any Guarantor is engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board, “Margin Stock”),
or extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Loans will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U.
(b)    Neither the Borrower nor any Guarantor is, or after the making of the
Loans will be, or is required to be, registered as an “investment company” under
the Investment Company Act of 1940, as amended. Neither the making of any Loan,
nor the application of the proceeds of any Loan or repayment of any Loan by the
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the SEC thereunder.

Section 3.12.    Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.

Section 3.13.    Perfected Security Interests. On and after the date of the
Initial Loan, the Collateral Documents, taken as a whole, are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all of the
Collateral to the extent purported to be created thereby, subject as to
enforceability to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. With respect to the Initial Collateral as of the date of
the initial Loan, at such time as (a) financing statements in appropriate form
are filed in the appropriate offices (and the appropriate fees are paid) and (b)
the other conditions set forth in Section 4.02(d) have been satisfied, the
Administrative Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of such Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings or recordations or upon the taking of the actions
described in clauses (a) and (b) above, subject in each case only to Permitted
Liens, and such security interest is entitled to the benefits, rights and
protections afforded under the Collateral Documents applicable thereto (subject
to the qualification set forth in the first sentence of this Section 3.13).

Section 3.14.    Payment of Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed by it and has paid or caused to be paid when due all Taxes required
to have been paid by it, except and solely to the extent that, in each case (a)
such Taxes are being contested in good faith by appropriate


55


1005968021v14

--------------------------------------------------------------------------------







proceedings or (b) the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.15.    Anti-Corruption Laws and Sanctions. Borrower has implemented
and maintains in effect policies and procedures intended to ensure compliance by
Borrower, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Borrower, any of its Subsidiaries or to the knowledge of Borrower any of their
respective directors or officers is a Sanctioned Person.

SECTION 4.    

CONDITIONS OF LENDING

Section 4.01.    Conditions Precedent to Effective Date. This Agreement shall
become effective on the date on which the following conditions precedent shall
have been satisfied (or waived by the Lenders in accordance with Section 10.08
and by the Administrative Agent):
(a)    Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
(ii)    a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the certificate of incorporation
or formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings hereunder, the execution, delivery and
performance in accordance with their respective terms of this Agreement, the
other Loan Documents and any other documents required or contemplated hereunder
or thereunder, and the granting of Liens contemplated hereby and by the other
Loan Documents (in each case to the extent applicable to such entity), (C) that
the certificate of incorporation or formation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(ii)); and


56


1005968021v14

--------------------------------------------------------------------------------







(iii)    an Officer’s Certificate from the Borrower certifying (A) as to the
truth in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Effective Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Transactions) and (B) as to the absence of
any event occurring and continuing, or resulting from the Transactions, that
constitutes an Event of Default.
(b)    Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
(c)    [Reserved].
(d)    [Reserved].
(e)    Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:
(i)    a written opinion of Brandon Nelson, General Counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders;
(ii)    a written opinion of Debevoise & Plimpton LLP, special New York counsel
to the Borrower and the Guarantors, dated the Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
and
(iii)    a written opinion of Milbank LLP, special New York counsel to the
Administrative Agent, dated the Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent.
(f)    [Reserved].
(g)    Initial Appraisal. The Borrower shall have delivered a copy of the
Initial Appraisal to the Administrative Agent and the Lenders.
(h)    Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
(i)    Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Effective Date shall be true and correct
in all material respects on and as of the Effective Date, as though made on and
as of such date (except to the extent any such representation or warranty by its
terms is made as of a different specified date, in which


57


1005968021v14

--------------------------------------------------------------------------------







case as of such specified date); provided that any representation or warranty
that is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects, as though made on and as of
the applicable date, after giving effect to the Transactions.
(j)    No Event of Default. Before and after giving effect to the Transactions,
no Event of Default shall have occurred and be continuing on the Effective Date.
(k)    Patriot Act. The Lenders shall have received at least five (5) days prior
to the Effective Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested from the Borrower or a Guarantor prior to such date.
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

Section 4.02.    Conditions Precedent to Each Loan . The obligation of the
Lenders to make each Loan, including the initial Loans, is subject to the
satisfaction (or waiver in accordance with Section 10.08) of the following
conditions precedent:
(a)    Notice. The Administrative Agent shall have received a Loan Request
pursuant to Section 2.03 with respect to such borrowing.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made after the Effective Date, the representations and
warranties set forth in Sections 3.05(b), 3.06 and 3.09(a)) shall be true and
correct in all material respects on and as of the date of such Loan (both before
and after giving effect thereto and the application of proceeds therefrom) with
the same effect as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date and in such
case as of such date; provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to such Loan.
(c)    No Default. On the date of such Loan, no Event of Default, material
Default or any Default incapable of being cured shall have occurred and be
continuing nor shall any such Event of Default or Default, as the case may be,
occur by reason of the making of the requested Borrowing or the application of
proceeds thereof.
(d)    Security Agreements and Other Documentation Relating to Collateral. In
the case of the initial Loan, the additional conditions set forth on Annex C
hereto with respect to the Initial Collateral shall have been satisfied or
waived on or prior to the date of such initial Loan.


58


1005968021v14

--------------------------------------------------------------------------------







(e)    Payment of Fees and Expenses. On or prior to the date of the initial
Loans, the Borrower shall have paid to the Administrative Agent and the Lenders
the then unpaid balance of all accrued and unpaid Fees due, owing and payable
under and pursuant to this Agreement, including, as referred to in Sections 2.19
and 2.20, and all reasonable and documented out-of-pocket expenses of the
Administrative Agent (including reasonable attorneys’ fees of Milbank LLP) for
which invoices were presented at least one Business Day prior to the Effective
Date.
The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.

SECTION 5.    

AFFIRMATIVE COVENANTS
From the Effective Date and for so long as the Commitments remain in effect or
the principal of or interest on any Loan is owing (or any other amount that is
due and unpaid on the first date that none of the foregoing is in effect,
outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

Section 5.01.    Financial Statements, Reports, etc. The Borrower shall deliver
to the Administrative Agent on behalf of the Lenders:
(a)    Within ninety (90) days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by independent public accountants of
recognized national standing and to be accompanied by an opinion of such
accountants (without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP; provided that the foregoing delivery requirement shall be satisfied if the
Borrower shall have filed with the SEC its Annual Report on Form 10-K for such
fiscal year, which is available to the public via EDGAR or any similar successor
system;
(b)    Within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year, the Borrower’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year end audit adjustments and the absence of footnotes; provided that
the foregoing delivery requirement shall be satisfied if the Borrower shall have
filed with the


59


1005968021v14

--------------------------------------------------------------------------------







SEC its Quarterly Report on Form 10-Q for such fiscal quarter, which is
available to the public via EDGAR or any similar successor system;
(c)    Within the time period under Section 5.01(a) above, a certificate of a
Responsible Officer of the Borrower certifying that, to the knowledge of such
Responsible Officer, no Default or Event of Default has occurred and is
continuing, or, if, to the knowledge of such Responsible Officer, such a Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto;
(d)    Within the time period under (a) and (b) of this Section 5.01, a
certificate of a Responsible Officer demonstrating in reasonable detail
compliance with Section 6.08 as of the end of the preceding fiscal quarter;
(e)    [reserved];
(f)    [reserved];
(g)    Promptly after a Responsible Officer obtains knowledge thereof, notice of
the failure of any material assumption contained in any Appraisal to be correct,
except if such failure would not reasonably be expected to materially adversely
affect the Appraised Value of the applicable type of Collateral;
(h)    So long as any Commitment or Loan is outstanding, within 30 days after
the Chief Financial Officer or the Treasurer of the Borrower becoming aware of
the occurrence of a Default or an Event of Default that is continuing, an
Officer’s Certificate specifying such Default or Event of Default and what
action the Borrower and its Subsidiaries are taking or propose to take with
respect thereto; and
(i)    Promptly, from time to time, such other information regarding the
Collateral and the operations, business affairs and financial condition of
either the Borrower or any Guarantor, in each case as the Administrative Agent,
at the request of any Lender, may reasonably request.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto. Information required to be delivered
pursuant to this Section 5.01 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Borrower to the Administrative Agent from time to time. Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.


Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public


60


1005968021v14

--------------------------------------------------------------------------------







information unless (i) expressly marked by the Borrower or a Guarantor as
“PUBLIC”, (ii) such notice or communication consists of copies of the Borrower’s
public filings with the SEC or (iii) such notice or communication has been
posted on a the Borrower’s general commercial website on the Internet, as such
website may be specified by the Borrower to the Administrative Agent from time
to time.

Section 5.02.    Taxes. The Borrower shall pay, and cause each of its
Subsidiaries to pay, all material taxes, assessments, and governmental levies
before the same shall become more than 90 days delinquent, other than taxes,
assessments and levies (i) being contested in good faith by appropriate
proceedings and (ii) the failure to effect such payment of which are not
reasonably be expected to have a Material Adverse Effect.

Section 5.03.    Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.

Section 5.04.    Corporate Existence. The Borrower shall do or cause to be done
all things reasonably necessary to preserve and keep in full force and effect:
(1)    its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Borrower or any such Subsidiary; and
(2)    the rights (charter and statutory) and material franchises of the
Borrower and its Subsidiaries; provided, however, that the Borrower shall not be
required to preserve any such right or franchise, or the corporate, partnership
or other existence of it or any of its Subsidiaries, if its Board of Directors
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
and that the loss thereof would not, individually or in the aggregate, have a
Material Adverse Effect.
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).

Section 5.05.    Compliance with Laws. The Borrower shall comply, and cause each
of its Subsidiaries to comply, with all applicable laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where such noncompliance, individually or in the aggregate, would not reasonably
be expected to result in a Material


61


1005968021v14

--------------------------------------------------------------------------------







Adverse Effect. Without limiting the foregoing, the Borrower will maintain in
effect policies and procedures intended to ensure compliance by Borrower, its
Subsidiaries and, when acting in such capacity, their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 5.06.    [Reserved].

Section 5.07.    Delivery of Appraisals. The Borrower shall promptly (but in any
event within 45 days) following a request by the Administrative Agent if an
Event of Default has occurred and is continuing deliver or cause to be delivered
to the Administrative Agent one or more appraisals of the Collateral from any
internationally recognized aircraft appraiser selected by it.

Section 5.08.    Regulatory Cooperation. In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Administrative
Agent in the Collateral Documents, the Borrower will, and will cause its
Subsidiaries to, reasonably cooperate in good faith with the Administrative
Agent or its designee in obtaining all regulatory licenses, consents and other
governmental approvals necessary or (in the reasonable opinion of the
Administrative Agent or its designee) reasonably advisable to conduct all
aviation operations with respect to the Collateral and will, at the reasonable
request of the Administrative Agent and in good faith, continue to operate and
manage the Collateral and maintain all applicable regulatory licenses with
respect to the Collateral until such time as the Administrative Agent or its
designee obtain such licenses, consents and approvals, and at such time the
Borrower will, and will cause its Subsidiaries to, cooperate in good faith with
the transition of the aviation operations with respect to the Collateral to any
new aviation operator (including, without limitation, the Administrative Agent
or its designee).

Section 5.09.    Regulatory Matters; Citizenship; Collateral Requirements.
The Borrower will:
(1)    maintain at all times its status as an “air carrier” within the meaning
of Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49;
(2)    be a United States Citizen;
(3)    maintain at all times its status at the FAA as an “air carrier” and hold
an air carrier operating certificate under Section 44705 of Title 49 and
operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14 as currently in effect or as may be amended or recodified from time to
time;

Section 5.10.     Collateral Ownership.


62


1005968021v14

--------------------------------------------------------------------------------







Subject to the provisions described (including the actions permitted) under
Sections 6.04 and 6.10 hereof, each Grantor will continue to maintain its
interest in and right to use all property and assets so long as such property
and assets constitute Collateral.

Section 5.11.    Insurance. The Borrower shall:
(1)    comply with the insurance provisions of the Aircraft and Spare Engine
Mortgage;
(2)    [reserved]; and
(3)    maintain such other insurance or self insurance as may be required by
law.

Section 5.12.    Additional Guarantors; Grantors; Collateral.
(a)    If the Borrower or any of its Subsidiaries acquires or creates another
Domestic Subsidiary after the Effective Date, then the Borrower will promptly
cause such Domestic Subsidiary to become a party to the Guarantee contained in
Section 9 hereof by executing an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit B; provided, that any
Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.
(b)    If any Subsidiary acquires any existing Collateral from a Grantor that it
is required pursuant to the terms of this Agreement to maintain as Collateral,
in each case, after the Effective Date, the Borrower shall, in each case at its
own expense, (A) cause any such Subsidiary to become a party to the Guarantee
contained in Section 9 hereof (to the extent such Subsidiary is not already a
party thereto) and cause any such Subsidiary to become a party to each
applicable Collateral Document and all other agreements, instruments or
documents that create or purport to create and perfect a first priority Lien
(subject to Permitted Liens) in favor of the Administrative Agent for the
benefit of the Secured Parties applicable to such Collateral, by executing and
delivering to the Administrative Agent an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit B and/or joinders to all
applicable Collateral Documents or pursuant to new Collateral Documents, as the
case may be, in form and substance reasonably satisfactory to the Administrative
Agent (it being understood that in the case of Collateral consisting of Eligible
Aircraft or Eligible Engines, the applicable Collateral Documents shall be the
Aircraft and Spare Engine Mortgage), (B) promptly execute and deliver (or cause
such Subsidiary to execute and deliver) to the Administrative Agent such
documents and take such actions to create, grant, establish, preserve and
perfect the first priority Liens (subject to Permitted Liens) (including to
obtain any release or termination of Liens not permitted under Section 6.06 and
the filing of UCC financing statements) in favor of the Administrative Agent for
the benefit of the Secured Parties on such assets of the Borrower or such
Subsidiary, as applicable, to secure the Obligations to the extent required
under the


63


1005968021v14

--------------------------------------------------------------------------------







applicable Collateral Documents or reasonably requested by the Administrative
Agent, and to ensure that such Collateral shall be subject to no other Liens
other than Permitted Liens and (C) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent, for the benefit of the Secured
Parties, a written opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) to the Borrower or such Subsidiary, as
applicable, with respect to the matters described in clauses (A) and (B) hereof,
in each case within twenty (20) Business Days after the addition of such
Collateral and in form and substance reasonably satisfactory to the
Administrative Agent.

Section 5.13.    Access to Books and Records.
(a)    The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors.
(b)    The Borrower and the Guarantors will permit, to the extent not prohibited
by applicable law, any representatives designated by the Administrative Agent or
any Governmental Authority that is authorized to supervise or regulate the
operations of a Lender, as designated by such Lender, upon reasonable prior
written notice and, so long as no Event of Default has occurred and is
continuing, at no out-of-pocket cost to the Borrower and the Guarantors, to
visit the properties of the Borrower and the Guarantors, to examine its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours, not more than once every twelve (12) months unless an Event of
Default has occurred and is continuing, in which case such inspection right
shall not be so limited; provided that if an Event of Default has occurred and
is continuing, the Borrower and the Guarantors shall be responsible for the
reasonable costs and expenses of any visits of the Administrative Agent and the
Lenders, acting together (but not separately).

Section 5.14.    Further Assurances. The Borrower and each Guarantor shall
execute any and all further documents and instruments, and take all further
actions, that may be required or advisable under applicable law, or by the FAA,
or that the Administrative Agent may reasonably request, in order to create,
grant, establish, preserve, protect and perfect the validity, perfection and
priority of the Liens and security interests created or intended to be created
by the Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.

SECTION 6.    

NEGATIVE COVENANTS
From the Effective Date and for so long as the Commitments remain in effect or
principal of or interest on any Loan (or any other amount that is due and unpaid
on the first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:


64


1005968021v14

--------------------------------------------------------------------------------








Section 6.01.    [Reserved].

Section 6.02.    [Reserved].

Section 6.03.    [Reserved].

Section 6.04.    Disposition of Collateral. Neither the Borrower nor any Grantor
shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted (i) in the case of a Permitted Disposition or
(ii) if, in the case of any Collateral Sale (A) no Event of Default shall have
occurred and be continuing and (B) the Net Proceeds of such Collateral Sale is
at least equal to the Current Market Value (and not less than the Agreed Value)
and (C) such Net Proceeds are applied to prepay the Loans pursuant to Section
2.12; provided that nothing contained in this Section 6.04 is intended to excuse
performance by the Borrower or any Guarantor of any requirement of any
Collateral Document that would be applicable to a Disposition permitted
hereunder. A Disposition of Collateral referred to in clause (d) or (f) of the
definition of “Permitted Disposition” shall not result in the automatic release
of such Collateral from the security interest of the applicable Collateral
Document, and the Collateral subject to such Disposition shall continue to
constitute Collateral for all purposes of the Loan Documents (without prejudice
to the rights of the Borrower to release any such Collateral pursuant to Section
6.09).

Section 6.05.    [Reserved].

Section 6.06.    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind on any property or asset that constitutes Collateral,
except Permitted Liens.

Section 6.07.    Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries (other than JBTP, LLC) to, engage in any business other
than Permitted Businesses, except to such extent as would not be material to the
Borrower and its Subsidiaries taken as a whole.

Section 6.08.    Liquidity. The Borrower will not permit the aggregate amount of
Liquidity to be less than $550,000,000 as of the end of any Business Day
following the Effective Date.

Section 6.09.    Release of Collateral.
At the Borrower’s request, (a) upon a Refinancing Transaction (as defined in
Section 2.12(a), provided (i) no Event of Default shall have occurred and be
continuing after giving effect to such refinancing transaction and (ii) the
Borrower shall have prepaid or cause to be prepaid substantially
contemporaneously with such Refinancing Transaction, Loans in an amount
specified by Section 2.12(a), and in accordance with Section 2.12, the
Administrative Agent shall release the Lien on the Collateral subject to such
Refinancing Transaction, (b) upon a Collateral Sale permitted by Section
6.04(ii), the Administrative Agent shall release the Lien on the


65


1005968021v14

--------------------------------------------------------------------------------







Collateral subject to such Collateral Sale, and (c) at such time the Commitments
are no longer outstanding and all principal and interest on all Loans and all
other amounts then due and payable hereunder have been repaid in full, the
Administrative Agent shall release all Liens on the Collateral. In connection
herewith, the Administrative Agent agrees to promptly provide any documents or
releases reasonably requested by the Borrower to evidence any such release.

Section 6.10.    Merger, Consolidation, or Sale of Assets.
(a)    The Borrower shall not directly or indirectly: (i) consolidate or merge
with or into another Person (whether or not the Borrower is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, unless:
(1)    either:
(A)    the Borrower is the surviving corporation; or
(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia; and, if such entity is not a corporation, a co-obligor of the Loans is
a corporation organized or existing under any such laws;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under the Loan Documents pursuant to agreements reasonably satisfactory
to the Administrative Agent;
(3)    immediately after such transaction, no Event of Default exists; and
(4)    the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.
In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of the properties and assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.
(b)    Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Borrower
and/or the Guarantors.
(c)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of the


66


1005968021v14

--------------------------------------------------------------------------------







Borrower in a transaction that is subject to, and that complies with the
provisions of, Section 6.10(a), the successor Person formed by such
consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Agreement referring to the Borrower shall
refer instead to the successor Person and not to the Borrower), and may exercise
every right and power of the Borrower under this Agreement with the same effect
as if such successor Person had been named as the Borrower herein; provided,
however, that the Borrower, if applicable, shall not be relieved from the
obligation to pay the principal of, and interest, if any, on the Loan except in
the case of a sale of all of the Borrower’s assets in a transaction that is
subject to, and that complies with the provisions of, Section 6.10(a) hereof. In
connection with any transfer under this clause (c), such successor Person shall
provide all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, as reasonably requested by any
Lender.

Section 6.11.    Use of Proceeds. The Borrower will not use, and will not permit
any of its Subsidiaries to use, the proceeds of any Borrowing (A) in violation
of any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country (except to the extent permitted by
applicable law), or (C) in any manner that would result in the violation of any
Sanctions applicable to the Borrower or any of its Subsidiaries.

SECTION 7.    

EVENTS OF DEFAULT

Section 7.01.    Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made and such representation, to the
extent capable of being corrected, is not corrected within ten (10) Business
Days after receipt by the Borrower of notice from the Administrative Agent of
such default; or
(b)    default shall be made in the payment of (i) any principal of the Loans,
when and as the same shall become due and payable; (ii) any interest on the
Loans and such default shall continue unremedied for more than five (5) Business
Days; or (iii) any other amount payable hereunder when due and such default
shall continue unremedied for more than ten (10) Business Days after receipt of
written notice by the Borrower from the Administrative Agent of the default in
making such payment when due; or
(c)    default shall be made by the Borrower in the due observance of the
covenant contained in Section 5.01(h), 6.04(ii) or 6.08 or hereof; or


67


1005968021v14

--------------------------------------------------------------------------------







(d)    default shall be made by the Borrower or any Subsidiary of the Borrower
in the due observance or performance of any other covenant, condition or
agreement to be observed or performed by it pursuant to the terms of this
Agreement or any of the other Loan Documents and such default shall continue
unremedied for more than sixty (60) days after receipt of written notice by the
Borrower from the Administrative Agent of such default; or
(e)    (A) any material provision of any Loan Document to which the Borrower or
a Guarantor is a party ceases to be a valid and binding obligation of the
Borrower or such Guarantor, or the Borrower or any of the Guarantors shall so
assert in any pleading filed in any court or (B) the Lien on any material
portion of the Collateral intended to be created by the Loan Documents shall
cease to be or shall not be a valid and perfected Lien having the priorities
contemplated hereby or thereby (subject to Permitted Liens and except as
permitted by the terms of this Agreement or the Collateral Documents or other
than as a result of the action, delay or inaction of the Administrative Agent)
for a period of fifteen (15) consecutive days after the Borrower receives
written notice thereof from the Administrative Agent; or;
(f)    The Borrower, any Significant Subsidiary or any group of Subsidiaries of
the Borrower that, taken together, would constitute a Significant Subsidiary
pursuant to or within the meaning of Bankruptcy Law:
(1)    commences a voluntary case,
(2)    consents to the entry of an order for relief against it in an involuntary
case,
(3)    consents to the appointment of a custodian of it or for all or
substantially all of its property,
(4)    makes a general assignment for the benefit of its creditors, or
(5)    admits in writing its inability generally to pay its debts; or
(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(1)    is for relief against the Borrower, any Significant Subsidiary or any
group of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary in an involuntary case;
(2)    appoints a custodian of the Borrower, any Significant Subsidiary or any
group of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of the
Borrower, any Significant Subsidiary or any group of Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary; or


68


1005968021v14

--------------------------------------------------------------------------------







(3)    orders the liquidation of the Borrower, any Significant Subsidiary or any
group of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary;
and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or
(h)    failure by the Borrower or any of the Borrower’s Subsidiaries to pay
final judgments entered by a court or courts of competent jurisdiction
aggregating in excess of $50,000,000 (determined net of amounts covered by
insurance policies issued by creditworthy insurance companies (and as to which
the applicable insurance company has not denied coverage) or by third party
indemnities or a combination thereof), which judgments are not paid, discharged,
bonded, satisfied or stayed for a period of sixty (60) days; or
(i)    (1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall be permitted to cause such Material Indebtedness to become due
prior to its scheduled final maturity date, and such ability to cause such
Material Indebtedness to become due shall be continuing for a period of more
than 60 consecutive days, (2) the Borrower or any Guarantor shall default in the
performance of any obligation relating to any Indebtedness of the Borrower or a
Guarantor outstanding under one or more agreements of the Borrower or a
Guarantor that results in such Indebtedness coming due prior to its scheduled
final maturity date in an aggregate principal amount at any single time unpaid
exceeding $150,000,000 or (3) the Borrower or any Guarantor shall default in the
payment of the outstanding principal amount due on the scheduled final maturity
date of any Indebtedness outstanding under one or more agreements of the
Borrower or a Guarantor, any applicable grace periods shall have expired and any
applicable notice requirements shall have been complied with and such failure to
make payment when due shall be continuing for a period of more than five (5)
consecutive Business Days following the applicable scheduled final maturity date
thereunder, in an aggregate principal amount at any single time unpaid exceeding
$150,000,000.
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
(i)     terminate forthwith the Commitments;
(ii)     declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of the Loans and other
Obligations together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower and the Guarantors,


69


1005968021v14

--------------------------------------------------------------------------------







anything contained herein or in any other Loan Document to the contrary
notwithstanding;
(iii)     [reserved];
(iv)     set-off amounts in the accounts (other than Escrow Accounts, Payroll
Accounts or other accounts held in trust for an identified beneficiary)
maintained with the Administrative Agent (or any of its affiliates) and apply
such amounts to the obligations of the Borrower and the Guarantors hereunder and
in the other Loan Documents; and
(v)     exercise any and all remedies under the Loan Documents and under
applicable law available to the Administrative Agent and the Lenders.
In case of any event with respect to the Borrower, any Significant Subsidiary or
any group of Subsidiaries that, taken together, would constitute a Significant
Subsidiary described in clause (f) or (g) of this Section 7.01, the actions and
events described in clauses (i), (ii) and (iii) above shall be required or taken
automatically, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Any payment received as a result
of the exercise of remedies hereunder shall be applied in accordance with
Section 2.17(b).

SECTION 8.    

THE AGENTS

Section 8.01.    Administration by Agents.
(a)    Each of the Lenders hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    Each of the Lenders hereby authorizes the Administrative Agent, in its
sole discretion:
(i)    in connection with the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any other Grantor, as the case may be,
to the extent permitted by the terms of this Agreement, to release a Lien
granted to the Administrative Agent, for the benefit of the Secured Parties, on
such asset;
(ii)    to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties;
(iii)    to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;


70


1005968021v14

--------------------------------------------------------------------------------







(iv)    to execute any documents or instruments necessary to release any
Guarantor from the guarantees provided herein pursuant to Section 9.05;
(v)    to enter into intercreditor and/or subordination agreements in accordance
with Sections 6.06 and 10.17 on terms reasonably acceptable to the
Administrative Agent and to perform its obligations thereunder and to take such
action and to exercise the powers, rights and remedies granted to it thereunder
and with respect thereto; and
(vi)    to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any other Grantor to
secure the Obligations.

Section 8.02.    Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate of the Borrower
as if it were not an Administrative Agent hereunder.

Section 8.03.    Liability of Agents.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of the Borrower’s Subsidiaries that is communicated to or
obtained by the institution serving as an Administrative Agent or any of its
Affiliates in any capacity and (iv) the Administrative Agent will not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or that may effect a forfeiture, modification or termination of property
of a Defaulting Lender in violation of any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the


71


1005968021v14

--------------------------------------------------------------------------------







Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for, or have any duty to ascertain or inquire into, (A)
any statement, warranty or representation made in or in connection with this
Agreement, (B) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (C) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(c)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 8.04.    Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct as
determined in a final and nonappealable judgment by a court of competent
jurisdiction).


72


1005968021v14

--------------------------------------------------------------------------------








Section 8.05.    Successor Agents. Subject to the appointment and acceptance of
a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation by the Administrative Agent, the Required Lenders shall have the
right, with the consent (provided no Event of Default or Default has occurred
and is continuing) of the Borrower (such consent not to be unreasonably withheld
or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, with the consent
(provided no Event of Default or Default has occurred or is continuing) of the
Borrower (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.

Section 8.06.    Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 8.07.    Advances and Payments.
(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with its DDT Loan hereunder.
Should the Administrative Agent do so, each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Effective Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a


73


1005968021v14

--------------------------------------------------------------------------------







Lender by the Administrative Agent shall be credited to that Lender, after
collection by the Administrative Agent, in immediately available funds either by
wire transfer or deposit in that Lender’s correspondent account with the
Administrative Agent, as such Lender and the Administrative Agent shall from
time to time agree.

Section 8.08.    Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender, if it shall, through the exercise either by it or any of its
banking Affiliates of a right of banker’s lien, setoff or counterclaim against
the Borrower or a Guarantor, including, but not limited to, a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim and received by such Lender (or any of
its banking Affiliates) under any applicable bankruptcy, insolvency or other
similar law, or otherwise, obtain payment in respect of its DDTL Extensions of
Credit as a result of which the unpaid portion of its DDTL Extensions of Credit
is proportionately less than the unpaid portion of the DDTL Extensions of Credit
of any other Lender (a) it shall promptly purchase at par (and shall be deemed
to have thereupon purchased) from such other Lender a participation in the Loans
of such other Lender, so that the aggregate amount of each Lender’s DDTL
Extensions of Credit and its participation in Loans of the other Lenders shall
be in the same proportion to the aggregate unpaid principal amount of all DDTL
Extensions of Credit then outstanding as the amount of its DDTL Extensions of
Credit prior to the obtaining of such payment was to the amount of all DDTL
Extensions of Credit prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro-rata, provided that if any such non-pro-rata
payment is thereafter recovered or otherwise set aside, such purchase of
participations shall be rescinded (without interest). The Borrower expressly
consents to the foregoing arrangements and agrees, to the fullest extent
permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan acquired pursuant to this Section or any of its banking
Affiliates may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender as fully as if such Lender was the original obligee thereon, in the
amount of such participation. The provisions of this Section 8.08 shall not be
construed to apply to (a) any payment made by the Borrower or a Guarantor
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

Section 8.09.    Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative


74


1005968021v14

--------------------------------------------------------------------------------







Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred.

Section 8.10.    Appointment by Secured Parties. Each Secured Party that is not
a party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).

SECTION 9.    

GUARANTY

Section 9.01.    Guaranty.
(a)    Each of the Guarantors unconditionally, absolutely and irrevocably
guarantees the due and punctual payment by the Borrower of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations” and the obligations of each Guarantor in respect thereof, its
“Guaranty Obligations”). Each of the Guarantors further agrees that, to the
extent permitted by applicable law, the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Guaranteed Obligations of the Guarantors shall be joint
and several. Each of the Guarantors further agrees that its guaranty hereunder
is a primary obligation of such Guarantor and not merely a contract of surety.
(b)    To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.
(c)    To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit


75


1005968021v14

--------------------------------------------------------------------------------







on the books of the Administrative Agent or a Lender in favor of the Borrower or
any other Guarantor, or to any other Person.
(d)    To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
(e)    To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
Neither the Administrative Agent nor any of the Lenders makes any representation
or warranty in respect to any such circumstances or shall have any duty or
responsibility whatsoever to any Guarantor in respect of the management and
maintenance of the Obligations.
(f)    Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.

Section 9.02.    No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.

Section 9.03.    Continuation and Reinstatement, etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, any Lender or any other Secured Party upon the bankruptcy or
reorganization of the Borrower or a Guarantor, or otherwise.

Section 9.04.    Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower


76


1005968021v14

--------------------------------------------------------------------------------







arising as a result thereof by way of right of subrogation or otherwise, shall
in all respects be subordinate and junior in right of payment to the prior
payment in full of all the Obligations (including interest accruing on and after
the filing of any petition in bankruptcy or of reorganization of an obligor
whether or not post filing interest is allowed in such proceeding). If any
amount shall be paid to such Guarantor for the account of the Borrower relating
to the Obligations prior to payment in full of the Obligations, such amount
shall be held in trust for the benefit of the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent and the Lenders
to be credited and applied to the Obligations, whether matured or unmatured.

Section 9.05.    Discharge of Guaranty.
(a)    In the event of any sale or other disposition of all or substantially all
of the assets of any Guarantor, by way of merger, consolidation or otherwise, or
a sale or other disposition of all Capital Stock of any Guarantor, in each case
to a Person that is not (either before or after giving effect to such
transactions) the Borrower or a Guarantor or the merger or consolidation of a
Guarantor with or into the Borrower or another Guarantor, in each case, in a
transaction permitted under this Agreement, then such Guarantor (in the event of
a sale or other disposition, by way of merger, consolidation or otherwise, of
all of the Capital Stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) will be automatically released and relieved
of any obligations under its Guarantee of the Guaranteed Obligations.
(b)    Upon the request of the Borrower, the guarantee of any Guarantor that is
an Immaterial Subsidiary shall be promptly released; provided that (i) no Event
of Default shall have occurred and be continuing or shall result therefrom and
(ii) the Borrower shall have delivered a certificate of a Responsible Officer
certifying that such Subsidiary is an Immaterial Subsidiary; provided further
that a Subsidiary that is considered not to be an Immaterial Subsidiary solely
pursuant to clause (i)(1) of the second proviso of the definition thereof shall,
solely for purposes of this clause (b), be considered an Immaterial Subsidiary.
(c)    The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any Guarantor may reasonably request to evidence the release of the guarantee
of such Guarantor provided herein.

SECTION 10.    

MISCELLANEOUS

Section 10.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein or under any other Loan
Document shall be in writing (including by facsimile), and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:


77


1005968021v14

--------------------------------------------------------------------------------







(i)    if to the Borrower or any Guarantor, to it at JetBlue Airways
Corporation, 27-01 Queens Plaza North, Long Island City, New York 11101,
telephone: (718) 286-7900, facsimile: (718) 425-9260, email:
Treasury@jetblue.com; Attention: Treasurer;
with a copy to:
JetBlue Airways Corporation, 27-01 Queens Plaza North, Long Island City, New
York 11101, telephone: (718) 286-7900, facsimile: (718) 425-9260; Attention:
General Counsel;
(ii)    if to MSSF as Administrative Agent, to it at Morgan Stanley Senior
Funding, Inc., c/o Morgan Stanley Loan Servicing, 1300 Thames Street Wharf, 4th
Floor Baltimore, Maryland 21231, facsimile: (443) 627-4355;
(iii)    [reserved]; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an Assignment and
Acceptance.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address, telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 10.02.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly


78


1005968021v14

--------------------------------------------------------------------------------







contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (c)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its DDTL
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee; and
(B)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment (I) if an Event of Default has occurred and is continuing,
(II) if the assignee is a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, in each case so long as such assignee is an Eligible Assignee or
(III) of any Loans (but not Commitments) to an Eligible Assignee; provided,
further, that the Borrower’s consent will be deemed given with respect to a
proposed assignment if no response is received with ten (10) Business Days after
having received a written request from such Lender pursuant to this Section
10.02(b).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    any assignment of any portion of the Total DDTL Commitment and DDT Loans
shall be made to an Eligible Assignee;
(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s DDTL Commitment or Loans, the amount of such
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the Loan
or Commitment held by the assigning Lender of the same tranche as the assigned
portion of the Loan or Commitment shall not be less than $5,000,000, in each
case unless the Borrower and the Administrative Agent otherwise consent;
provided that no consent of the Borrower shall be required with respect to such
assignment if an Event of Default has occurred and is continuing; provided,
further, that any such assignment shall be in increments of $500,000 in excess
of the minimum amount described above;
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


79


1005968021v14

--------------------------------------------------------------------------------







(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and
(E)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver (i) to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require and (ii) any
documents required to be delivered pursuant to Section 2.16.
For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated by or for the
primary benefit of any natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) such
Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an
entity that administers or manages such Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 10.02, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a DDTL Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.02.
(iv)    The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the DDTL Commitments of, and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Guarantors, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Notwithstanding anything to the contrary contained herein, no assignment
may be made hereunder to any Defaulting Lender or any of its subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).


80


1005968021v14

--------------------------------------------------------------------------------







(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent and each other DDTL
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Aggregate Exposure Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(c)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 8.04 or 10.04(d), the Administrative Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(d)    (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) other than to any Affiliate of the Borrower or any Guarantor,
or any natural person (or a holding company, investment vehicle or trust for, or
owned and operated by or for the primary benefit of such natural person) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to


81


1005968021v14

--------------------------------------------------------------------------------







approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.08(a) that
affects such Participant. Subject to Section 10.02(d)(ii), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.02(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.08 as though it
were a Lender, provided such Participant agrees to be subject to the
requirements of Section 8.08 as though it were a Lender. Each Lender that sells
a participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement or any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Borrower, a Guarantor and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.16(f), 2.16(g) and
2.16(h) as though it were a Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors;


82


1005968021v14

--------------------------------------------------------------------------------







provided that prior to any such disclosure, each such assignee or participant or
proposed assignee or participant provides to the Administrative Agent its
agreement in writing to be bound for the benefit of the Borrower by either the
provisions of Section 10.03 or other provisions at least as restrictive as
Section 10.03.

Section 10.03.    Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans,
and who are advised by such Lender of the confidential nature of such
information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender or any other party hereto, (b) upon the order of any court or
administrative agency, (c) upon the request or demand of any regulatory agency
or authority (including any self-regulatory authority), (d) which has been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender which is not permitted by this Agreement, (e) in connection
with any litigation to which the Administrative Agent, any Lender, or their
respective Affiliates may be a party to the extent reasonably required under
applicable rules of discovery, (f) to the extent reasonably required in
connection with the exercise of any remedy or enforcement of rights hereunder,
(g) to such Lender’s legal counsel and independent auditors, (h) on a
confidential basis to any rating agency in connection with rating the Borrower
and its Subsidiaries or the facilities provided under this agreement, (i) with
the consent of the Borrower, (j) to service providers in connection with the
administration of the Facility and (k) to any actual or proposed participant or
assignee of all or part of its rights hereunder, to any direct or indirect
contractual counterparty (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations or to any
credit insurance provider relating to the Borrower and its obligations, in each
case, subject to the proviso in Section 10.02(f) (with any reference to any
assignee or participant set forth in such proviso being deemed to include a
reference to such contractual counterparty or credit insurance provider for
purposes of this Section 10.03(k)). If any Lender is in any manner requested or
required to disclose any of the information delivered or made available to it by
the Borrower or any of the Guarantors under clauses (b) or (e) of this Section,
such Lender will, to the extent permitted by law, provide the Borrower or such
Guarantor with prompt notice, to the extent reasonable, so that the Borrower or
such Guarantor may seek, at its sole expense, a protective order or other
appropriate remedy or may waive compliance with this Section 10.03.

Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    (i) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees, disbursements and other charges of Milbank LLP, special counsel
to the Administrative Agent) associated with the syndication of the credit
facilities provided for herein, and the preparation, execution and delivery of
the Loan Documents and any amendments, modifications or waivers of


83


1005968021v14

--------------------------------------------------------------------------------







the provisions hereof requested by the Borrower (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (B) in connection with
any enforcement of the Loan Documents, (i) all fees and out-of-pocket expenses
of the Administrative Agent (including the reasonable fees, disbursements and
other charges of a single counsel for the Administrative Agent) incurred during
the continuance of a Default, (ii) all such fees and expenses of the
Administrative Agent and the Lenders (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent and the
Lenders, which may be separate counsel) incurred during the continuance of an
Event of Default; and (C) all reasonable, documented, out-of-pocket costs,
expenses, taxes, assessments and other charges (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent)
incurred by the Administrative Agent in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Loan Document or incurred in connection with any release or addition of
Collateral after the Effective Date.
(ii)    All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
arising out of, in connection with, or as a result of any actual or prospective
claim, litigation, investigation or proceeding, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrower, its equity holders, its Affiliates, its creditors or
any other Person (including any investigating, preparing for or defending any
such claims, actions, suits, investigations or proceedings, whether or not in
connection with pending or threatened litigation in which such Indemnitee is a
party), relating to (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan the
use of the proceeds therefrom or (iii) any actual or alleged presence or Release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way
to, or asserted against, the Borrower or any of its Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee (or of any Related Party that is a controlled Affiliate of such
Indemnitee (a “Controlled Related Party”)), and any such Indemnitee shall repay
the Borrower the amount of any expenses previously reimbursed by the Borrower in
connection with any such loss, claims, damages, expenses or liability to such
Indemnitee and, to the extent not repaid by any of them, such Indemnitee’s
Controlled Related Parties not a party to this Agreement. This


84


1005968021v14

--------------------------------------------------------------------------------







Section 10.04(b) shall not apply with respect to Taxes other than Taxes that
represent losses or damages arising from any non-Tax claim.
(c)    In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if requested by such Indemnitee
or if the Borrower desires to do so, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee but only if (i)
no Event of Default shall have occurred and be continuing and (ii) such action
or proceeding does not involve any risk of criminal liability or material risk
of material civil money penalties being imposed on such Indemnitee. The Borrower
shall not enter into any settlement of any such action or proceeding that admits
any Indemnitee’s misconduct or negligence. The failure to so notify the Borrower
shall not affect any obligations the Borrower may have to such Indemnitee under
the Loan Documents or otherwise other than to the extent that the Borrower is
materially adversely affected by such failure. The Indemnitees shall have the
right to employ separate counsel in such action or proceeding and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of the Indemnitees unless: (i) the Borrower has agreed to pay such fees
and expenses, (ii) the Borrower has failed to assume the defense of such action
or proceeding and employ counsel reasonably satisfactory to the Indemnitees or
(iii) the Indemnitees shall have been advised in writing by counsel that under
prevailing ethical standards there may be a conflict between the positions of
the Borrower and the Indemnitees in conducting the defense of such action or
proceeding or that there may be legal defenses available to the Indemnitees
different from or in addition to those available to the Borrower, in which case,
if the Indemnitees notify the Borrower in writing that they elect to employ
separate counsel at the expense of the Borrower, the Borrower shall not have the
right to assume the defense of such action or proceeding on behalf of the
Indemnitees; provided, however, that the Borrower shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel. The Borrower shall not be liable for any
settlement of any such action or proceeding effected without the written consent
of the Borrower (which shall not be unreasonably withheld or delayed).
(d)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.04, each Lender severally agrees to pay to the Administrative Agent,
as the case may be, such portion of the unpaid amount equal to such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(e)    To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out


85


1005968021v14

--------------------------------------------------------------------------------







of, in connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby (except to the extent determined in a final and non-appealable judgment
by a court of competent jurisdiction to have arisen from the bad faith, willful
misconduct or gross negligence of such Indemnitee or any Controlled Related
Party of such Indemnitee).

Section 10.05.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
10.05(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.06.    No Waiver. No failure on the part of the Administrative Agent
or any of the Lenders to exercise, and no delay in exercising, any right, power
or remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

Section 10.07.    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day,


86


1005968021v14

--------------------------------------------------------------------------------







the maturity thereof shall be extended to the next succeeding Business Day and,
in the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.

Section 10.08.    Amendments, etc.
(a)    No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that, subject to Section 2.09(b) of this Agreement, no such modification or
amendment shall without the prior written consent of:
(i)    each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan or the rate of
interest payable thereon (provided that only the consent of the Required Lenders
shall be necessary for a waiver of default interest referred to in Section
2.08), or extend any date for the payment of interest or Fees hereunder or
reduce any Fees payable hereunder or extend the final stated maturity of the DDT
Loans or (C) amend, modify or waive any provision of Section 2.17(b); and
(ii)    all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, or (C) release all or substantially all of the Collateral from the
Liens granted to the Administrative Agent hereunder or under any other Loan
Document (except to the extent contemplated by Section 6.09 on the Effective
Date or by the terms of the Collateral Documents);
provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent to add assets (or categories of assets) to the Collateral
covered by such Collateral Document.
Notwithstanding any provision to the contrary set forth herein or in any other
Loan Document, without the consent of any Lender, the Borrower and the
Administrative Agent may enter into one or more amendments hereto or to any
other Loan Document in furtherance of the adoption of the LIBOR Successor Rate
mutually determined by the Borrower and the Administrative Agent pursuant to
Section 2.09(b) of this Agreement and such amendments shall be binding on each
Lender, unless the Required Lenders have delivered an Objection Notice to such
amendment(s) in accordance with Section 2.09(b).


87


1005968021v14

--------------------------------------------------------------------------------







(b)    No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent hereunder without its prior written
consent.
(c)    No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.
(d)    Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that either the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders or the consent of all Lenders directly and adversely affected
thereby and, in each case, such modification or amendment is agreed to by the
Required Lenders, then the Borrower may replace any non-consenting Lender in
accordance with Section 10.02; provided that such amendment or modification can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this clause (i)); and (ii) if the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days after written
notice thereof to the Lenders.
(e)    [Reserved].
(f)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the DDT Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(g)    [Reserved].
(h)    [Reserved].

Section 10.09.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability


88


1005968021v14

--------------------------------------------------------------------------------







of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.10.    Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 10.11.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder. The provisions of
Sections 2.14, 2.15, 2.16 and 10.04 and Section 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments, or the termination of this Agreement or any provision
hereof.

Section 10.12.    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.

Section 10.14.    New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan, shall be made as a contemporaneous exchange for new
value given by the Lenders, as the case may be, to the Borrower.

Section 10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR


89


1005968021v14

--------------------------------------------------------------------------------







INDIRECTLY ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.15.

Section 10.16.    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates. The Borrower agree that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other hand. The parties hereto
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the Guarantors, on the other hand, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

Section 10.17.    [Reserved].

Section 10.18.    Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interests constituted by the Aircraft and Spare Engine Mortgage,
and (ii) covenants and agrees that it will take all such action reasonably
requested by the Borrower or Administrative Agent in order to make any
registrations with the International Registry, including without limitation
establishing a valid and existing account with the International Registry and
appointing an Administrator and/or a Professional User reasonably acceptable to
the Administrative Agent to make registrations with respect to the Mortgaged
Collateral and providing consents to any registration as may be contemplated by
the Loan Documents.


90


1005968021v14

--------------------------------------------------------------------------------








Section 10.19.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

Section 10.01.     Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolutions Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is a party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC or such
QFC Credit Support, and any rights in property securing such Supported QFC and
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding


91


1005968021v14

--------------------------------------------------------------------------------







under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
JETBLUE AIRWAYS CORPORATION,
as Borrower
By:
/s/ Steve Priest    
Name: Steve Priest
Title: Chief Financial Officer



92


1005968021v14

--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Lender
By:
/s/ Maya Venkatraman    
Name: Maya Venkatraman
Title: Authorized Signatory





    
1005968021v14

--------------------------------------------------------------------------------








GOLDMAN SACHS BANK USA, as Lender
By:
/s/ Charles Johnston    
Name: Charles Johnston
Title: Authorized Signatory































    
1005968021v14

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as Lender
By:
/s/ Sean Duggan    
Name: Sean Duggan
Title: Vice President









    
1005968021v14

--------------------------------------------------------------------------------







BNP PARIBAS, as Lender
By:
/s/ Ansan Avais    
Name: Ansan Avais
Title: Vice President





By:
/s/ Bo Wang    
Name: Bo Wang
Title: Vice President





    
1005968021v14

--------------------------------------------------------------------------------








ANNEX A
to Delayed Draw Term Loan Credit Agreement
LENDERS AND COMMITMENTS
A.    Total DDTL Commitments
DDTL Lender
DDTL Commitment
Morgan Stanley Senior Funding, Inc.
$400,000,000
Goldman Sachs Bank USA
$250,000,000
Barclays Bank PLC
$250,000,000
BNP Paribas
$100,000,000
TOTAL:
$1,000,000,000



B.    Lender Notices
Morgan Stanley Senior Funding, Inc.
c/o Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Facsimile: (443) 627-4355


Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
Attention: Michelle Latzoni
30 Hudson Street, 5th Floor
Jersey City, NJ 07302
Phone: (212) 934-3921
Facsimile: (917) 997-3966
Email: gsd.link@gs.com
Barclays Bank PLC
Attention: Anh Tran
700 Prides Crossing
Newark, Delaware 19713
Phone: (201) 499-0040
Facsimile: (972) 535- 5728
Email: 19725355728@tls.ldsprod.com; Anh.Tran@Barclays.com
BNP Paribas
Attention: Aviation Finance Group
787 Seventh Avenue
New York, New York





Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Phone: (212) 471-8156
Facsimile: (212) 8412748




2


1005973744v2

--------------------------------------------------------------------------------





ANNEX B
to Delayed Draw Term Loan Credit Agreement
LIST OF AIRCRAFT AND ENGINE APPRAISERS


Aviation Specialists Group, Inc.
IBA Group Ltd
Morten, Beyer and Agnew
Ascend FG Advisory
AVITAS, Inc.




3


1005973744v2

--------------------------------------------------------------------------------







ANNEX C
to Delayed Draw Term Loan Credit Agreement
CONDITIONS WITH RESPECT TO COLLATERAL
Capitalized terms used but not defined herein shall have the respective meanings
set forth or incorporated by reference in the Agreement or, if not defined
therein, in the Aircraft and Spare Engine Mortgage.
(a)    The Borrower shall have duly executed and delivered to the Administrative
Agent the Aircraft and Spare Engine Mortgage and the Mortgage Supplement
covering the Pledged Aircraft and the Pledged Engines (“Mortgage Supplement No.
1”).
(b)    The Administrative Agent shall have received:
(i)    a report of the Insurance Broker (as defined in Annex B to the Aircraft
and Spare Engine Mortgage) in compliance with the insurance provisions of
Section 3.6 of the Aircraft and Spare Engine Mortgage with respect to the
Pledged Aircraft and the Pledged Engines;
(ii)    a copy of the Initial Appraisal;
(iii)    opinions of counsel, addressed to the Administrative Agent and the
Lenders, from (x) Brandon Nelson, General Counsel for the Borrower and (y)
Debevoise & Plimpton LLP, special New York counsel to the Borrower (including a
separate opinion letter as to the applicability of Section 1110); and
(iv)    an opinion of counsel, addressed to the Administrative Agent, the
Lenders and the Borrower, of Morris James LLP, special Delaware counsel to the
Borrower.
(c)    The Aircraft and Spare Engine Mortgage (with Mortgage Supplement No. 1
attached) shall have been (i) duly filed for recordation (or shall be in the
process of being so duly filed for recordation) with the FAA pursuant to part A
of subtitle VII of title 49, United States Code (the “Act”) and (ii) registered
(or shall be in the process of being so duly registered) on the International
Registry with respect to the Pledged Aircraft and the Pledged Engines and the
International Interests related thereto on a first priority basis, and promptly
upon the filing of the Aircraft and Spare Engine Mortgage (with Mortgage
Supplement No. 1 attached) pursuant to the Act and the registration of the same
with the International Registry, the Borrower will cause Gilchrist Aviation Law,
P.C., as special aviation counsel to the Borrower (“Aviation Counsel”), to
deliver to the Administrative Agent, the Lenders and the Borrower an opinion as
to the due filing of such instruments and priority search certificates
evidencing the due registration of the same on the International Registry, and
there shall be no other Lien, as to which a filing has been made and which is in
effect in order to perfect such Lien, on file with the FAA or on the
International Registry with respect to the Pledged Aircraft and the Pledged
Engines (other than the registration of the ownership with the FAA and the
“contract of sale” on the International Registry).


4


1005973744v2

--------------------------------------------------------------------------------





(d)    A UCC financing statement covering the security interests of the
Administrative Agent in the Collateral created by the Aircraft and Spare Engine
Mortgage, as supplemented by Mortgage Supplement No. 1, naming the Borrower, as
debtor, and the Administrative Agent, as secured party, shall have been duly
filed (or shall be in the process of being so duly filed) in all places
necessary or desirable within the State of Delaware.
Promptly upon the recording of the Aircraft and Spare Engine Mortgage (with
Mortgage Supplement No. 1 attached) pursuant to the Act, the Borrower will cause
Aviation Counsel to deliver to the Administrative Agent and the Borrower an
opinion as to the due recording of such instruments and the lack of filing of
any intervening documents with respect to the Pledged Aircraft and the Pledged
Engines.


The Pledged Aircraft and Pledged Engines referenced in this Annex C, which shall
be the “Initial Collateral” referenced in the Agreement, consist of the
following:
THE AIRCRAFT:
 
Airframe Manu.
Airframe Model
Airframe Serial Number
U.S. Reg. No.
Engine Manufacturer
Engine Model
EN 1 MSN
EN 2 MSN
1
Airbus
A321-231
6425
N946JL
International Aero Engines AG (IAE)
V2533-A5
V17564
V17566
2
Airbus
A321-231
6448
N947JB
International Aero Engines AG (IAE)
V2533-A5
V17582
V17592
3
Airbus
A321-231
6560
N948JB
International Aero Engines AG (IAE)
V2533-A5
V17681
V17696
4
Airbus
A321-231
6575
N949JT
International Aero Engines AG (IAE)
V2533-A5
V17720
V17724
5
Airbus
A321-231
6609
N950JT
International Aero Engines AG (IAE)
V2533-A5
V17731
V17733
6
Airbus
A321-231
6663
N952JB
International Aero Engines AG (IAE)
V2533-A5
V17796
V17800
7
Airbus
A321-231
6725
N954JB
International Aero Engines AG (IAE)
V2533-A5
V17820
V17836
8
Airbus
A321-231
6903
N959JB
International Aero Engines AG (IAE)
V2533-A5
V18030
V17993
9
Airbus
A321-231
6930
N961JT
International Aero Engines AG (IAE)
V2533-A5
V18038
V17999
10
Airbus
A321-231
7018
N964JT
International Aero Engines AG (IAE)
V2533-A5
V18051
V18082
11
Airbus
A321-231
6988
N962JT
International Aero Engines AG (IAE)
V2533-A5
V18023
V18025
12
Airbus
A321-231
7257
N967JT
International Aero Engines AG (IAE)
V2533-A5
V18242
V18244
13
Airbus
A321-231
7305
N968JT
International Aero Engines AG (IAE)
V2533-A5
V18258
V18262



5


1005973744v2

--------------------------------------------------------------------------------





14
Airbus
A321-231
7353
N969JT
International Aero Engines AG (IAE)
V2533-A5
V18294
V18299
15
Airbus
A321-231
7415
N970JB
International Aero Engines AG (IAE)
V2533-A5
V18328
V18334
13
Airbus
A321-231
7305
N968JT
International Aero Engines AG (IAE)
V2533-A5
V18258
V18262
14
Airbus
A321-231
7353
N969JT
International Aero Engines AG (IAE)
V2533-A5
V18294
V18299
15
Airbus
A321-231
7415
N970JB
International Aero Engines AG (IAE)
V2533-A5
V18328
V18334
16
Airbus
A321-231
7455
N972JT
International Aero Engines AG (IAE)
V2533-A5
V18338
V18383
17
Airbus
A321-231
7520
N975JT
International Aero Engines AG (IAE)
V2533-A5
V18406
V18408
18
Airbus
A321-271NX
8823
N2002J
International Aero Engines LLC
PW1133G-JM
P771193
P771203
19
Airbus
A321-271NX
8893
N2016J
International Aero Engines LLC
PW1133G-JM
P771361
P771362
20
Airbus
A321-271NX
9054
N2029J
International Aero Engines LLC
PW1133G-JM
P771630
P771653
21
Airbus
A321-271NX
8971
N2017J
International Aero Engines LLC
PW1133G-JM
P771605
P771616
22
Airbus
A321-271NX
9145
N2038J
International Aero Engines LLC
PW1133G-JM
P771638
P771659
23
Airbus
A321-271NX
9121
N2027J
International Aero Engines LLC
PW1133G-JM
P771608
P771611
24
Airbus
A321-271NX
9016
N2039J
International Aero Engines LLC
PW1133G-JM
P771797
P771785

(Each of which Engines has at least 550 rated takeoff horsepower or the
equivalent thereof.)


THE SPARE ENGINES:
 
Manufacturer
Model
Serial Number
1
General Electric Company
CF34-10E6
E424302
2
General Electric Company
CF34-10E6
E424313
3
General Electric Company
CF34-10E6
E994135
4
General Electric Company
CF34-10E6
E994189
5
General Electric Company
CF34-10E6
E994238
6
General Electric Company
CF34-10E6
E994251
7
General Electric Company
CF34-10E6
E994294
8
General Electric Company
CF34-10E6
E994718
9
General Electric Company
CF34-10E6
E994855
10
General Electric Company
CF34-10E6
E994948
11
International Aero Engines LLC
PW1133G
P771378
12
International Aero Engines LLC
PW1133G
P771384



6


1005973744v2

--------------------------------------------------------------------------------





13
International Aero Engines LLC
PW1133G
P771471
14
International Aero Engines LLC
PW1133G
P771835
15
International Aero Engines AG (IAE)
V2533-A5
V18861
16
International Aero Engines AG (IAE)
V2533-A5
V18913
17
International Aero Engines AG (IAE)
V2533-A5
V18914
18
International Aero Engines AG (IAE)
V2533-A5
V18917
19
International Aero Engines AG (IAE)
V2533-A5
V18929
20
International Aero Engines AG (IAE)
V2533-A5
V18930
21
International Aero Engines AG (IAE)
V2533-A5
V18943
22
International Aero Engines AG (IAE)
V2533-A5
V18944
23
International Aero Engines AG (IAE)
V2533-A5
V18946
24
International Aero Engines AG (IAE)
V2533-A5
V18953
25
International Aero Engines AG (IAE)
V2533-A5
V18954
26
International Aero Engines AG (IAE)
V2533-A5
V18956
27
International Aero Engines AG (IAE)
V2533-A5
V18957
28
International Aero Engines AG (IAE)
V2533-A5
V18963
29
International Aero Engines AG (IAE)
V2533-A5
V18965
30
International Aero Engines AG (IAE)
V2533-A5
V18967
31
International Aero Engines AG (IAE)
V2533-A5
V18970
32
International Aero Engines AG (IAE)
V2533-A5
V18972
33
International Aero Engines AG (IAE)
V2533-A5
V18974
34
International Aero Engines AG (IAE)
V2533-A5
V18980
35
International Aero Engines AG (IAE)
V2533-A5
V18981
36
International Aero Engines AG (IAE)
V2533-A5
V18986
37
International Aero Engines AG (IAE)
V2533-A5
V18985

(Each of which Engines has at least 550 rated takeoff horsepower or the
equivalent thereof.)








7


1005973744v2

--------------------------------------------------------------------------------





EXHIBIT A
to Delayed Draw Term Loan Credit Agreement
[Reserved]


8


1005973744v2

--------------------------------------------------------------------------------





EXHIBIT B
to Delayed Draw Term Loan Credit Agreement
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
[to be substantially in the form of Exhibit B to Borrower’s existing secured
revolving credit facility]


9


1005973744v2

--------------------------------------------------------------------------------





EXHIBIT C
to Delayed Draw Term Loan Credit Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE
[to be substantially in the form of Exhibit C to Borrower’s existing secured
revolving credit facility]


10


1005973744v2

--------------------------------------------------------------------------------





EXHIBIT D
to Delayed Draw Term Loan Credit Agreement
FORM OF LOAN REQUEST
[to be substantially in the form of Exhibit D to Borrower’s existing secured
revolving credit facility]


11


1005973744v2

--------------------------------------------------------------------------------





EXHIBIT E
to Delayed Draw Term Loan Credit Agreement
FORM OF AIRCRAFT AND SPARE ENGINE MORTGAGE
[to be attached]


12


1005973744v2

--------------------------------------------------------------------------------





EXHIBIT E
to Delayed Draw Term Loan Credit Agreement

--------------------------------------------------------------------------------









MORTGAGE AND SECURITY AGREEMENT
Dated as of [_____]
Between
JETBLUE AIRWAYS CORPORATION,
as Grantor,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent







--------------------------------------------------------------------------------





13


1005973744v2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I
DEFINITIONS...................................................................................................................1
SECTION 1.01. Definitional
Provisions..................................................................1
SECTION 1.02. Bankruptcy
Defaults......................................................................2


Article II GRANT OF SECURITY
INTEREST...............................................................................2
SECTION 2.01. Grant of Security
Interest...............................................................2


Article III COVENANTS OF THE GRANTOR
SECTION............................................................5
SECTION 3.01.
Liens..............................................................................................5
        SECTION 3.02. Possession, Operation and Use, Maintenance,
Registration and
Markings.........................................................5
SECTION 3.03.
Inspection.....................................................................................11
        SECTION 3.04. Replacement and Pooling of Parts, Alterations,
Modifications and
Additions.....................................................12
        SECTION 3.05. Loss, Destruction or Requisition; Addition of Airframes
and
Engines...............................................................................15
SECTION 3.06.
Insurance......................................................................................19
SECTION 3.07. Filings; Change of
Office..............................................................20


Article IV REMEDIES
SECTION..................................................................................................20
SECTION 4.01.
Remedies......................................................................................20
SECTION 4.02. Return of Collateral,
Etc...............................................................21
SECTION 4.03. Remedies
Cumulative...................................................................22
SECTION 4.04. Discontinuance of
Proceedings.....................................................22
SECTION 4.05. Waiver of Past
Defaults.................................................................23
SECTION 4.06. Appointment of
Receiver..............................................................23
        SECTION 4.07. The Administrative Agent Authorized to Execute Bills of
Sale,
Etc....................................................................................23
SECTION 4.08. Limitations Under
CRAF..............................................................23
SECTION 4.09. Allocation of
Payments.................................................................24


Article V
MISCELLANEOUS.......................................................................................................24
SECTION 5.01. Termination of
Mortgage..............................................................24
SECTION 5.02. No Legal Title to Collateral in Secured
Parties.............................25
SECTION 5.03. Sale of Collateral by Administrative Agent Is
Binding.................25
        SECTION 5.04. Mortgage for Benefit of the Grantor, Administrative
Agent and Secured
Parties........................................................25
SECTION 5.05.
Notices.........................................................................................25
SECTION 5.06.
Severability..................................................................................26
SECTION 5.07. Waivers;
Amendments..................................................................27
SECTION 5.08. Successors and
Assigns.................................................................27
SECTION 5.09.
Headings.......................................................................................27


i
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





SECTION 5.10. Counterpart
Form.........................................................................27
SECTION 5.11.
Bankruptcy...................................................................................27
SECTION 5.12. Governing
Law.............................................................................27
SECTION 5.13. Consent to Jurisdiction and Service of
Process............................28
SECTION 5.14. General
Indemnity........................................................................28
SECTION 5.15. Intercreditor
Agreement...............................................................32


SCHEDULE I
Definitions

ANNEX A
Permitted Countries

ANNEX B
Insurance

ANNEX C
Foreign Registration

EXHIBIT A
Form of Mortgage Supplement





ii
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------






MORTGAGE AND SECURITY AGREEMENT
MORTGAGE AND SECURITY AGREEMENT, dated as of [_____] (the or this “Mortgage”),
between JETBLUE AIRWAYS CORPORATION, a Delaware corporation (together with its
permitted successors and assigns, the “Grantor”), and MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent (together with its successors and
permitted assigns, the “Administrative Agent”), for the benefit of the Secured
Parties.
W I T N E S S E T H
WHEREAS, the Grantor and the Administrative Agent are parties to that certain
Delayed Draw Term Loan Credit Agreement, dated as of March 13, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Grantor, as borrower, the subsidiaries of the
Grantor party thereto, as guarantors, the Lenders party thereto, and the
Administrative Agent;
WHEREAS, pursuant to the Credit Agreement, the Grantor has agreed to grant a
continuing Lien on the Collateral to secure the Secured Obligations; and
WHEREAS, all things necessary to make this Mortgage the valid, binding and legal
obligation of the Grantor for the uses and purposes herein set forth, in
accordance with its terms, have been done and performed and have happened;
NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Mortgage
hereby agree as follows:




Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------






Article I

DEFINITIONS

SECTION 1.01.     Definitional Provisions.
(a)    Unless otherwise specified herein or therein, all capitalized terms used
in this Mortgage or other document made or delivered pursuant hereto shall have
the meanings set forth in Schedule I hereto or, if not defined in such Schedule
I, in the Credit Agreement.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Mortgage shall refer to this Mortgage as a whole and not to
any particular provision of this Mortgage, and Section, subsection, Annex,
Schedule and Exhibit references are to this Mortgage unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    References to any Person shall include such Person’s successors and
assigns subject to any limitations provided for herein or in the other Loan
Documents.
(e)    References to agreements shall include such agreements as amended,
modified or supplemented.
(f)    Unless the context shall otherwise require, references to any law shall
include such law as amended, modified, supplemented, substituted, reissued or
reenacted from time to time.

SECTION 1.02.     Bankruptcy Defaults.
For purposes of this Mortgage, the occurrence and continuance of a Bankruptcy
Event with respect to the Grantor shall not be deemed to prohibit the Grantor
from taking any action or exercising any right under this Mortgage that is
conditioned on no Special Default or Event of Default having occurred and be
continuing if such Special Default or Event of Default consists of the
institution of reorganization proceedings with respect to the Grantor under
Chapter 11 of the Bankruptcy Code and the trustee or debtor-in-possession in
such proceedings shall have entered into a Section 1110 Agreement and thereafter
shall have continued to perform such obligations so that it is entitled to
retain possession of all Airframes and Engines in accordance with Section 1110,
except that this Section 1.02 shall not apply to the following provisions of
this Mortgage: Sections 3.02(e) (insofar as it relates to registration in a
country other than the U.S.), 3.03(a) (insofar as it relates to an Inspecting
Party’s right to inspect an Airframe or Engine and related Aircraft Documents or
Engine Documents, as applicable) and Annex B, Section B.1. (insofar as it
relates to the payment of insurance proceeds).


2
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------






Article II

GRANT OF SECURITY INTEREST

SECTION 2.01.     Grant of Security Interest.
In order to secure the payment and performance of the Secured Obligations from
time to time outstanding according to their tenor and effect and to secure the
performance and observance by the Borrower and each of the Guarantors of all the
agreements, covenants and provisions contained herein and in the other Loan
Documents for the benefit of the Secured Parties, and in consideration of the
premises and of the covenants herein contained, and for other good and valuable
consideration the receipt and adequacy whereof are hereby acknowledged, the
Grantor has granted, bargained, sold, assigned, transferred, conveyed,
mortgaged, pledged and confirmed, and does hereby grant, bargain, sell, assign,
transfer, convey, mortgage, pledge and confirm, unto the Administrative Agent,
its successors and assigns, for the security and benefit of the Secured Parties,
a security interest (and, in the case of each Airframe and each Engine, an
International Interest) in all right, title and interest of the Grantor in, to
and under the following described property, rights and privileges, whether now
or hereafter acquired (which, collectively, together with all property hereafter
specifically subject to the Lien of this Mortgage by the terms hereof or any
supplement hereto, are included within, and are referred to as, the
“Collateral”), to wit:
(1)    Each Airframe (such Airframes being more particularly described in each
applicable Mortgage Supplement executed and delivered by the Grantor as provided
herein) as the same is now and will hereafter be constituted, together with (a)
all Parts of whatever nature, which are from time to time included within the
definition of “Airframe”, including all substitutions, renewals and replacements
of and additions, improvements, accessions and accumulations to the Airframes
(other than additions, improvements, accessions and accumulations which
constitute appliances, parts, instruments, appurtenances, accessories,
furnishings or other equipment excluded from the definition of Parts) and (b)
all Airframe Documents;
(2)    Each Engine, each of which Engines is a jet propulsion aircraft engine
with at least 1750 lbs. of thrust or its equivalent (such Engines being more
particularly described in each applicable Mortgage Supplement executed and
delivered by the Grantor as provided herein) as the same is now and will
hereafter be constituted, and whether or not any such Engine shall be installed
on or attached to an Airframe or any other airframe, together with (a) all Parts
of whatever nature, which are from time to time included within the definition
of “Engines”, including all substitutions, renewals and replacements of and
additions, improvements, accessions and accumulations to the Engines (other than
additions, improvements, accessions and accumulations which constitute
appliances, parts, instruments, appurtenances, accessories, furnishings or other
equipment excluded from the definition of Parts) and (b) all Engine Documents
and (c) to the extent not encompassed in the foregoing, any QEC Kit associated
with any such Engine;


3
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(3)    Any continuing rights of the Grantor (to the extent the Grantor may
assign or otherwise grant a Lien on them without the consent of any other
Person) in respect of any warranty, indemnity or agreement, express or implied,
as to title, materials, workmanship, design or patent infringement with respect
to such Airframes or Engines (reserving in each case to the Grantor, however,
all of the Grantor’s other rights and interest in and to such warranty,
indemnity or agreement) together in each case under this clause (3) with all
rights, powers, privileges, options and other benefits of the Grantor thereunder
(subject to such reservation) with respect to such Airframes or Engines,
including, without limitation, the right to make all waivers and agreements, to
give and receive all notices and other instruments or communications, to take
such action upon the occurrence of a default thereunder, including the
commencement, conduct and consummation of legal, administrative or other
proceedings, as shall be permitted thereby or by law, and to do any and all
other things which the Grantor is or may be entitled to do thereunder (subject
to such reservation);
(4)    All proceeds with respect to the requisition of title to or use of any
Airframe or Engine by any Governmental Authority or from the sale or other
disposition of any Airframe or Engine or other property described in any of
these Granting Clauses by the Administrative Agent pursuant to the terms of this
Mortgage, and all insurance proceeds with respect to any Airframe or Engine or
part thereof, but excluding any insurance maintained by the Grantor and not
required under Section 3.06;
(5)    Each Permitted Lease assignment and each assigned Permitted Lease (to the
extent assigned under such Permitted Lease assignment), and including, without
limitation, all rents or other payments of any kind made under such assigned
Permitted Lease (to the extent assigned under such Permitted Lease assignment);
(6)    All monies and securities from time to time deposited or required to be
deposited with the Administrative Agent by or for the account of the Grantor
pursuant to any terms of this Mortgage held or required to be held by the
Administrative Agent hereunder, including the Collateral Proceeds Account, cash,
Cash Equivalents, and earnings thereon, and other financial assets held in the
Collateral Proceeds Account by the Administrative Agent, and all security
entitlements with respect thereto; and
(7)    All proceeds of the foregoing.
PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, (a) each of the
Administrative Agent and the Secured Parties shall not (and shall not permit any
of its Affiliates or other Person claiming by, through or under it to) take or
cause to be taken any action contrary to the Grantor’s right to quiet enjoyment
of the Airframes and Engines, and to possess, use, retain and control the
Airframes and Engines and all revenues, income and profits derived therefrom
without hindrance and (b) the Grantor shall have the right, to the exclusion of
the Administrative Agent and the other Secured Parties, with respect to its
Pledged Agreements, to exercise in the Grantor’s name all rights and powers of
the Grantor under such Pledged Agreements (other than to amend, modify or waive
any of the warranties or indemnities contained therein, except in the exercise
of the Grantor’s reasonable business judgment) and to


4
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





retain any recovery or benefit resulting from the enforcement of any warranty or
indemnity under such Pledged Agreements; and provided further that,
notwithstanding the occurrence or continuation of an Event of Default, the
Administrative Agent shall not enter into any amendment of any Pledged Agreement
which would increase the obligations of the Grantor thereunder.
TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, and its successors and assigns, for the uses and purposes
and in all cases and as to all property specified in paragraphs (1) through (7)
inclusive above, subject to the terms and provisions set forth in this Mortgage.
It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Grantor shall remain liable under the Pledged Agreements to
which it is a party to perform all of the obligations assumed by it thereunder,
except to the extent prohibited or excluded from doing so pursuant to the terms
and provisions thereof, and the Secured Parties shall have no obligation or
liability under the Pledged Agreements by reason of or arising out of the
assignment hereunder, nor shall the Secured Parties be required or obligated in
any manner to perform or fulfill any obligations of the Grantor under or
pursuant to the Pledged Agreements, or to make any payment, or to make any
inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
The Grantor does hereby designate the Administrative Agent, upon the occurrence
and during the continuance of an Event of Default, the true and lawful attorney
of the Grantor, irrevocably, granted for good and valuable consideration and
coupled with an interest and with full power of substitution, and with full
power (in the name of the Grantor or otherwise) to ask for, require, demand,
receive, compound and give acquittance for any and all monies and claims for
monies (in each case including insurance and requisition proceeds) due and to
become due under or arising out of the Pledged Agreements, and all other
property which now or hereafter constitutes part of the Collateral, to endorse
any checks or other instruments or orders in connection therewith and to file
any claims or to take any action or to institute any proceedings which the
Administrative Agent may deem to be necessary or advisable in the premises;
provided that the Administrative Agent shall not exercise any such rights except
upon the occurrence and during the continuance of an Event of Default.
The Grantor agrees that at any time and from time to time, upon the written
request of the Administrative Agent, the Grantor will promptly and duly execute
and deliver or cause to be duly executed and delivered any and all such further
instruments and documents (including without limitation UCC continuation
statements) as the Administrative Agent may reasonably deem necessary to
perfect, preserve or protect the mortgage, security interests and assignments
created or intended to be created hereby or to obtain for the Administrative
Agent the full benefits of the assignment hereunder and of the rights and powers
herein granted.


5
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------






Article III

COVENANTS OF THE GRANTOR SECTION

SECTION 3.01.     Liens.
The Grantor will not directly or indirectly create, incur, assume or suffer to
exist any Lien on or with respect to the Grantor’s interest in the Collateral,
except Permitted Liens. The Grantor shall promptly, at its own expense, take
such action as may be necessary to duly discharge (by bonding or otherwise) any
such Lien other than a Permitted Lien arising at any time.

SECTION 3.02.     Possession, Operation and Use, Maintenance, Registration and
Markings.
(a)    General. Except as otherwise expressly provided herein, the Grantor and
any Permitted Lessee shall be entitled to operate, use, locate, employ or
otherwise utilize or not utilize any Airframe, Engine or Part in any lawful
manner or place in accordance with the Grantor’s or such Permitted Lessee’s
business judgment.
(b)    Possession. The Grantor shall not, without the prior consent of the
Administrative Agent, lease or otherwise in any manner deliver, transfer or
relinquish possession of any Airframe or Engine, or install any Engine, or
permit any Engine to be installed, on any airframe other than an Airframe;
except that the Grantor may, without such prior written consent of the
Administrative Agent:
(i)    Subject or permit any Permitted Lessee to subject (i) any Airframe to
normal interchange agreements and (ii) any Engine to normal interchange,
pooling, borrowing or similar arrangements, in each case customary in the
commercial airline industry and entered into in writing by the Grantor or such
Permitted Lessee, as the case may be, in the ordinary course of business;
provided, however, that if the Grantor’s title to any such Engine is divested
under any such agreement or arrangement, then such Engine shall be deemed to
have suffered an Event of Loss as of the date of such divestiture, and the
Grantor shall comply with Section 3.05(a) in respect thereof;
(ii)    Deliver or permit any Permitted Lessee to deliver possession of any
Airframe, Engine or Part (x) to the Manufacturer thereof or to any third-party
maintenance provider for testing, service, repair, maintenance or overhaul work
on any Airframe, Engine or Part, or, to the extent required or permitted by
Section 3.04, for alterations or modifications in or additions to any Airframe
or Engine or (y) to any Person for the purpose of transport to a Person referred
to in the preceding clause (x);
(iii)    Install or permit any Permitted Lessee to install an Engine on an
airframe owned by the Grantor or such Permitted Lessee, as the case may be, free
and clear of all Liens, except (x) Permitted Liens and those that do not apply
to such Engine, and (y) the


6
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





rights of third parties under normal interchange or pooling agreements and
arrangements of the type that would be permitted under Section 3.02(b)(i);
(iv)    Install or permit any Permitted Lessee to install an Engine on an
airframe leased to the Grantor or such Permitted Lessee, or owned by the Grantor
or such Permitted Lessee subject to a mortgage, security agreement, conditional
sale or other secured financing arrangement, but only if (x) such airframe is
free and clear of all Liens, except (A) the rights of the parties to such lease,
or any such secured financing arrangement, covering such airframe and (B) Liens
of the type permitted by clause (iii) above and (y) the Grantor or Permitted
Lessee, as the case may be, shall have received from the lessor, mortgagee,
secured party or conditional seller, in respect of such airframe, a written
agreement (which may be a copy of the lease, mortgage, security agreement,
conditional sale or other agreement covering such airframe), whereby such Person
agrees that it will not acquire or claim any right, title or interest in, or
Lien on, such Engine by reason of such Engine being installed on such airframe
at any time while such Engine is subject to the Lien of this Mortgage;
(v)    Install or permit any Permitted Lessee to install an Engine on an
airframe leased to the Grantor or such Permitted Lessee or owned by the Grantor
or such Permitted Lessee subject to a mortgage, security agreement, conditional
sale or other secured financing arrangement under circumstances where neither
clause (iii) or (iv) above is applicable; provided, however, that any such
installation shall be deemed an Event of Loss with respect to such Engine, and
the Grantor shall comply with Section 3.05(a) in respect thereof;
(vi)    Transfer or permit any Permitted Lessee to transfer possession of any
Airframe or Engine to the U.S. Government, in which event the Grantor shall
promptly notify the Administrative Agent in writing of any such transfer of
possession and, in the case of any transfer pursuant to CRAF, in such
notification shall identify by name, address and telephone numbers the
Contracting Office Representative or Representatives for the Military Airlift
Command of the United States Air Force to whom notices must be given and to whom
requests or claims must be made to the extent applicable under CRAF;
(vii)    Enter into a Wet Lease or other similar arrangement with respect to any
Airframe or any other airframe on which any Engine may be installed (which, in
each such case, shall not be considered a transfer of possession hereunder);
provided that the Grantor’s obligations hereunder shall continue in full force
and effect notwithstanding any such Wet Lease or other similar arrangement;
(viii)    So long as no Event of Default or Special Default shall have occurred
and be continuing, and subject to the provisions of the immediately following
paragraph, enter into a lease with respect to any Airframe and, if applicable,
any Engine or Engines installed thereon, to any Permitted Air Carrier that is
not then subject to any bankruptcy, insolvency, liquidation, reorganization,
dissolution or similar proceeding and does not then have substantially all of
its property in the possession of any liquidator, trustee, receiver or similar
person or to any other Person approved in writing by the Administrative Agent;
provided that, in the case only of a lease to a Permitted Foreign Air Carrier,
(A) the United States maintains normal diplomatic relations with the country of
domicile of such Permitted Foreign Air Carrier,


7
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(B) the Grantor shall have furnished the Administrative Agent a favorable
opinion of reputable counsel in the country of domicile of such Permitted
Foreign Air Carrier (subject to customary bankruptcy and equitable remedies
exceptions and to other qualifications and exceptions customary in foreign
opinions generally), reasonably satisfactory to the Administrative Agent, that
(u) there exist no possessory rights in favor of such Permitted Lessee which
would, upon the Grantor’s bankruptcy or insolvency or other default hereunder or
under the Credit Agreement (assuming that at such time such Permitted Lessee is
not subject to a proceeding or final order under applicable bankruptcy,
insolvency or reorganization laws of such jurisdiction), prevent the return of
such Airframe or any Engine subject to such Permitted Lease to the
Administrative Agent in accordance with the terms hereof, (v) the terms of such
lease are the legal, valid and binding obligations of the parties thereto
enforceable under the laws of such country, (w) it is not necessary for any
Secured Party to register or qualify to do business in such country, if not
already so registered or qualified, as a result, in whole or in part, of the
proposed lease, (x) the Lien created by this Mortgage in respect of such
Airframe and Engines will be recognized as a first priority (subject to
Permitted Liens) security interest (or comparable Lien) and enforceable in such
country (including the Administrative Agent’s right to repossess the leased
Airframe and Engines), (y) the laws of such country require fair compensation by
the government of such country, payable in a currency freely convertible into
Dollars, for the loss of title to such Airframe or any such Engine in the event
of the requisition by such government of such title (unless the Grantor shall
provide insurance in the amounts required with respect to hull insurance under
this Mortgage covering the requisition of title to such Airframe or any such
Engine by the government of such jurisdiction so long as such Airframe or any
such Engine is subject to such lease) and (z) the agreement of such Permitted
Foreign Air Carrier that its rights under the lease are subject and subordinate
to all the terms of this Mortgage is enforceable against such Permitted Foreign
Air Carrier under applicable law, and (C) if any Airframe or the applicable
Aircraft on which any such Engine is then installed is registered in the country
of domicile of such Permitted Foreign Air Carrier, the Grantor shall have
furnished to the Administrative Agent assurances reasonably satisfactory to the
Administrative Agent to the effect that the country of domicile of such
Permitted Foreign Air Carrier would provide substantially equivalent protection
(both as a matter of law and practice) for the rights and remedies of mortgagees
in similar situations in the case of the occurrence and during the continuance
of a Event of Default as provided under the laws of the United States;
provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by this Section 3.02(b) (other than by a transfer of an
Engine which is deemed an Event of Loss) shall be subject and subordinate to all
the terms of this Mortgage, (2) the Grantor shall remain primarily liable for
the performance of all of the terms of this Mortgage and all the terms and
conditions of this Mortgage and the other Loan Documents shall remain in effect
and (3) no lease or transfer of possession otherwise in compliance with this
Section 3.02(b) shall (x) result in any registration or re-registration of the
applicable Airframe, except to the extent permitted by Section 3.02(e), or
result in the maintenance, operation or use of the applicable Airframe or Engine
except in compliance with Sections 3.02(c) and 3.02(d) or (y) permit any action
not permitted to the Grantor hereunder. The Grantor shall assign each Permitted
Lease with a term in excess of one year (including renewals and extensions) and
any Permitted Lease entered into while an Event of Default referred to in
Section 7.01(f) or 7.01(g) of the Credit


8
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Agreement is continuing (and notwithstanding Section 1.02) to the Administrative
Agent as security for the Secured Obligations, which assignment shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall
provide that so long as no Event of Default or Special Default shall have
occurred and be continuing, all payments made under such Permitted Lease shall
be paid to the Grantor and, during any period when an Event of Default or
Special Default shall have occurred and be continuing, shall be paid to the
Administrative Agent to be promptly deposited in the Collateral Proceeds Account
and held as collateral for the Secured Obligations. Unless an Event of Default
shall have occurred and be continuing, the Grantor shall be entitled to exercise
all rights as lessor under any Permitted Lease, including with respect to any
amendment thereto or any defaults thereunder.
In the case of any lease permitted under this Section 3.02(b), the Grantor will
include in such lease appropriate provisions which: (s) make such lease
expressly subject and subordinate to all of the terms of this Mortgage,
including the rights of the Administrative Agent to avoid such lease in the
exercise of its rights to repossession of any Airframe or Engine hereunder; (t)
require the Permitted Lessee to comply with the terms of Section 3.06; (u)
require that any Airframe and Engines subject thereto be used in accordance with
the limitations applicable to the Grantor’s possession and use provided in this
Mortgage; and (v) except in the case of a Permitted Lease to a Manufacturer
Lessee, prohibit any further sublease, provided that any permitted sublease by
any Manufacturer Lessee shall prohibit any further sub-sublease and any such
sublease by any Manufacturer Lessee shall only be permitted to the extent the
conditions of this Section 3.02(b)(viii) are satisfied with respect thereto. No
lease permitted under this Section 3.02(b)(viii) shall be entered into unless
(w) the Grantor shall provide prior written notice to the Administrative Agent
(such notice to be given at least 10 Business Days in advance of entering into
such lease); (x) the Grantor shall furnish to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the insurance required
by Section 3.06 remains in effect (subject to such exclusions and exceptions, as
is standard for air carriers flying similar airframes and engines, on routes
comparable to those flown by the applicable Airframe and Engines); (y) all
necessary documents shall have been duly filed, registered or recorded in such
public offices as may be required fully to preserve the validity and first
priority perfected security interest (subject to Permitted Liens) of the
Administrative Agent in the Airframe and Engines subject to such lease; and (z)
the Grantor shall reimburse the Administrative Agent and the Lenders for all of
their respective reasonable out-of-pocket fees and expenses, including, without
limitation, reasonable fees and disbursements of a single counsel for the
Administrative Agent and the Lenders, incurred by such parties in connection
with any such lease. Except as otherwise provided herein and without in any way
relieving the Grantor from its primary obligation for the performance of its
obligations under this Mortgage, the Grantor may in its sole discretion permit a
Permitted Lessee to exercise any or all rights which the Grantor would be
entitled to exercise under Sections 3.02 and 3.04, and may cause a Permitted
Lessee to perform any or all of the Grantor’s obligations under Article IV, and
the Administrative Agent agrees to accept actual and full performance thereof by
a Permitted Lessee in lieu of performance by the Grantor.
The Administrative Agent hereby agrees, and each other Secured Party by
execution of the Credit Agreement or any Assignment and Acceptance agrees, for
the benefit of


9
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





each lessor, conditional seller, indenture trustee or secured party of (i) any
engine leased to, or owned by, the Grantor or any Permitted Lessee subject to a
lease, conditional sale, trust indenture or other security agreement that the
Administrative Agent, each Secured Party and their respective successors and
assigns will not acquire or claim, as against such lessor, conditional seller,
indenture trustee or secured party, any right, title or interest in any engine
as the result of such engine being installed on any Airframe at any time while
such engine is subject to such lease, conditional sale, trust indenture or other
security agreement and (ii) any airframe leased to, or owned by, the Grantor or
any Permitted Lessee subject to a lease, conditional sale, trust indenture or
other security agreement that the Administrative Agent, each Secured Party and
their respective successors and assigns will not acquire or claim, as against
such lessor, conditional seller, indenture trustee or secured party, any right,
title or interest in such airframe as the result of any Engine being installed
on such airframe at any time while such airframe is subject to such lease,
conditional sale, trust indenture or other security agreement.
(c)    Operation and Use. So long as an Airframe or Engine is subject to the
Lien of this Mortgage, the Grantor shall not operate, use or locate such
Airframe or Engine, or allow such Airframe or Engine to be operated, used or
located, (i) in any area excluded from coverage by any insurance required by the
terms of Section 3.06, except in the case of a requisition by the U.S.
Government where the Grantor obtains indemnity in lieu of such insurance from
the U.S. Government, or insurance from the U.S. Government, against
substantially the same risks and for at least the amounts of the insurance
required by Section 3.06 covering such area, or (ii) in any recognized area of
hostilities unless covered in accordance with Section 3.06 by war risk
insurance, or in either case unless the Airframe or Engine is only temporarily
operated, used or located in such area as a result of an emergency, equipment
malfunction, navigational error, hijacking, weather condition or other similar
unforeseen circumstance, so long as the Grantor (or a Permitted Lessee, as the
case may be) diligently and in good faith proceeds to remove such Airframe or
Engine from such area. So long as any Airframe or Engine is subject to the Lien
of this Mortgage, the Grantor shall not permit such Airframe or Engine to be
used, operated, maintained, serviced, repaired or overhauled (x) in violation of
any law binding on or applicable to such Airframe or Engine or (y) in violation
of any airworthiness certificate, license or registration of any Governmental
Authority relating to such Airframe or Engine, except (i) immaterial or
non-recurring violations with respect to which corrective measures are taken
promptly by the Grantor or Permitted Lessee, as the case may be, upon discovery
thereof, or (ii) to the extent the validity or application of any such law or
requirement relating to any such certificate, license or registration is being
contested in good faith by the Grantor or Permitted Lessee in any reasonable
manner which does not involve any material risk of the sale, forfeiture or loss
of such Airframe or Engine, any material risk of criminal liability or material
civil penalty against the Administrative Agent or any Secured Party or impair
the Administrative Agent’s security interest in such Airframe or Engine.
(d)    Maintenance and Repair. So long as any Airframe or Engine is subject to
the Lien of this Mortgage, the Grantor shall cause such Airframe or Engine to be
maintained, serviced, repaired and overhauled in accordance with (i) maintenance
standards required by or substantially equivalent to those required by the FAA
or, if the applicable Airframe or Aircraft on which such Engine is then
installed is then registered in a jurisdiction


10
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





other than the United States, the FAA, the central aviation authority of Canada
or Japan or the EASA, so as to keep such Airframe or Engine in such operating
condition as may be necessary to enable the applicable airworthiness
certification of such Airframe or, in the case of any Engine that is installed
on an Aircraft, the applicable Aircraft to be maintained under the regulations
of the FAA, or other Aviation Authority then having jurisdiction over the
operation of such Airframe or Aircraft, as the case may be, except in any such
case during (x) temporary periods of storage in accordance with applicable
regulations, (y) maintenance and modification permitted hereunder or (z) periods
when the FAA or such other Aviation Authority has revoked or suspended the
airworthiness certificates for similar aircraft of similar size operated by the
Grantor unless such grounding by the FAA or Aviation Authority was caused by the
failure of the Grantor (or a Permitted Lessee) to maintain, service, repair and
overhaul such Airframe or Aircraft in the manner required hereby; and (ii)
except during periods when a Permitted Lease with respect to such Airframe or
Engine is in effect, the same standards as the Grantor uses with respect to
similar airframes or engines, respectively, in its fleet operated by the Grantor
in similar circumstances and, during any period in which a Permitted Lease with
respect to such Airframe or Engine is in effect, the same standards used by the
Permitted Lessee with respect to similar airframes or engines, respectively, in
its fleet and operated by the Permitted Lessee in similar circumstances. The
Grantor further agrees that each Airframe or Engine will be maintained, used,
serviced, repaired, overhauled or inspected in compliance with applicable laws
with respect to the maintenance of the Airframes and Engines and in compliance
with each applicable airworthiness certificate, license and registration
relating to such Airframe or Engine issued by the applicable Aviation Authority,
other than minor or nonrecurring violations with respect to which corrective
measures are taken upon discovery thereof and except to the extent the Grantor
or Permitted Lessee is contesting in good faith the validity or application of
any such law or requirement relating to any such certificate, license or
registration in any reasonable manner which does not create a material risk of
sale, loss or forfeiture of such Airframe or Engine or the interest of the
Administrative Agent therein, or any material risk of criminal liability or
material civil penalty against the Administrative Agent or any Secured Party.
The Grantor shall maintain or cause to be maintained the Airframe Documents and
Engine Documents in the English language.
(e)    Registration. The Grantor shall cause each Airframe to remain duly
registered in its name under the Act, except as otherwise permitted by this
Section 3.02(e). So long as no Special Default or Event of Default shall have
occurred and be continuing, the Grantor may, by written notice to Administrative
Agent, request to change the country of registration of an Airframe. Any such
change in registration shall be effected only in compliance with, and subject to
all of the conditions set forth in, Annex C hereto; provided that the
Administrative Agent agrees to cooperate in good faith with the Grantor in
effecting any such change in registration. Unless the Mortgage has been
discharged, the Grantor shall also cause the Mortgage to be duly recorded and at
all times maintained of record as a valid, first-priority perfected mortgage
(subject to Permitted Liens) on the Grantor’s right, title and interest in the
Airframes and the Engines (except to the extent such perfection or priority
cannot be maintained solely as a result of the failure by the Administrative
Agent to execute and deliver any necessary documents). The Grantor shall at all
times remain a Certificated Air Carrier. Unless the Mortgage has been
discharged, the Grantor shall cause the International Interest granted under


11
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





this Mortgage in favor of the Administrative Agent in each Airframe and Engine
to be registered on the International Registry as an International Interest on
such Airframe and Engine, subject to the Administrative Agent providing its
consent to the International Registry with respect thereto.
(f)    Markings. On or reasonably promptly after the Applicable Date for an
Airframe as is commercially and reasonably practicable, the Grantor will cause
to be affixed to, and maintained in, the cockpit of such Airframe, in a clearly
visible location, a placard of a reasonable size and shape bearing the legend:
“Subject to a security interest in favor of Morgan Stanley Senior Funding, Inc.,
as Administrative Agent.” Such placards may be removed temporarily, if
necessary, in the course of maintenance of the Airframes. If any such placard is
damaged or becomes illegible, the Grantor shall promptly replace it with a
placard complying with the requirements of this Section. If the Administrative
Agent is replaced or its name is changed, the Grantor shall replace such
placards with new placards reflecting the correct name of the Administrative
Agent promptly after the Grantor receives notice of such replacement or change
and, if resulting from a replacement by the Lenders of the Administrative Agent
not for cause, advancement from the Lenders of its reasonable costs of making
such replacement.

SECTION 3.03.     Inspection.
(a)    At all reasonable times, so long as an Airframe or Engine is subject to
the Lien of this Mortgage, any representatives designated by the Administrative
Agent (the “Inspecting Parties”) may (not more than once every 12 months for all
Inspecting Parties with respect to the Collateral, upon at least 15 days advance
written notice to the Grantor, unless a Special Default or Event of Default
shall be continuing, in which case such limitations shall not apply) inspect
such Airframe or Engine and the related Airframe Documents and Engine Documents
that are of the type customarily inspected by lenders with a security interest
in, or lessors of, similar airframes and engines operated by the Grantor.
(b)    Any inspection of an Airframe or Engine hereunder shall be limited to a
visual, walk-around inspection and shall not include the opening of any panels,
bays or other components of such Airframe or Engine.
(c)    With respect to such rights of inspection, neither the Administrative
Agent nor any Lender shall have any duty or liability to make, or any duty or
liability by reason of not making, any such visit, inspection or survey.
(d)    Each Inspecting Party shall be fully insured at no cost to the Grantor in
a manner reasonably satisfactory to the Grantor with respect to any risks
incurred in connection with any such inspection or shall provide to the Grantor
a written release satisfactory to the Grantor with respect to such risks.
(e)    Any such inspection shall be during the Grantor’s normal business hours
and subject to the safety, security and workplace rules applicable at the
location where such inspection is conducted and any applicable governmental
rules or regulations.


12
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(f)    No exercise of such inspection right shall interfere with the use,
operation or maintenance of any Airframe or Engine by, or the business of, the
Grantor or any Permitted Lessee, and neither the Grantor nor any Permitted
Lessee shall be required to undertake or incur any additional liabilities in
connection therewith. All information obtained in connection with any such
inspection of an Airframe or Engine shall be treated by each Inspecting Party in
accordance with the provisions of Section 10.03 of the Credit Agreement. Any
inspection pursuant to this Section 3.03 shall be at the sole risk (including,
without limitation, any risk of personal injury or death) of the Inspecting
Party making such inspection.
(g)    Each Inspecting Party shall bear its own expenses in connection with any
such inspection.

SECTION 3.04.     Replacement and Pooling of Parts, Alterations, Modifications
and Additions.
(a)    Replacement of Parts. Except as otherwise provided herein, so long as an
Airframe or Engine is subject to the Lien of this Mortgage, the Grantor, at its
own cost and expense, will, or will cause a Permitted Lessee to, at its own cost
and expense, promptly replace (or cause to be replaced) all Parts which may from
time to time be incorporated or installed in or attached to such Airframe or
Engine and which may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever. In addition, the Grantor may, at its own cost and
expense, or may permit a Permitted Lessee at its own cost and expense to, remove
(or cause to be removed) in the ordinary course of maintenance, service, repair,
overhaul or testing any Parts, whether or not worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for
use; provided, however, that the Grantor, except as otherwise provided herein,
at its own cost and expense, will, or will cause a Permitted Lessee at its own
cost and expense to, replace such Parts as promptly as practicable. All
replacement parts shall be free and clear of all Liens, except for Permitted
Liens and pooling arrangements to the extent permitted by Section 3.04(c) below
(and except in the case of replacement property temporarily installed on an
emergency basis) and shall be in as good an operating condition and have a value
and utility not less than the value and utility of the Parts replaced (assuming
such replaced Parts were in the condition required hereunder).
(b)    Parts Subject to Lien. Except as otherwise provided herein, any Part at
any time removed from an Airframe or Engine shall remain subject to the Lien of
this Mortgage, no matter where located, until such time as such Part shall be
replaced by a part that has been incorporated or installed in or attached to
such Airframe or Engine and that meets the requirements for replacement parts
specified above. Immediately upon any replacement part becoming incorporated or
installed in or attached to such Airframe or Engine as provided in Section
3.04(a), without further act, (i) the replaced Part shall thereupon be free and
clear of all rights of the Administrative Agent and shall no longer be deemed a
Part hereunder and (ii) such replacement part shall become subject to this
Mortgage and be deemed part of such Airframe or Engine, as the case may be, for
all purposes hereof to the same extent as the Parts originally incorporated or
installed in or attached to such Airframe or Engine.


13
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(c)    Pooling of Parts. Any Part removed from an Airframe or Engine may be
subjected by the Grantor or a Permitted Lessee to a normal pooling arrangement
customary in the airline industry and entered into in the ordinary course of
business of the Grantor or Permitted Lessee, provided that the part replacing
such removed Part shall be incorporated or installed in or attached to such
Airframe or Engine in accordance with Sections 3.04(a) and 3.04(b) as promptly
as practicable after the removal of such removed Part. In addition, any
replacement part when incorporated or installed in or attached to an Airframe or
Engine may be owned by any third party, subject to a normal pooling arrangement,
so long as the Grantor or a Permitted Lessee, at its own cost and expense, as
promptly thereafter as reasonably possible, either (i) causes such replacement
part to become subject to the Lien of this Mortgage, free and clear of all Liens
except Permitted Liens, at which time such replacement part shall become a Part
or (ii) replaces (or causes to be replaced) such replacement part by
incorporating or installing in or attaching to such Airframe or Engine a further
replacement Part owned by the Grantor free and clear of all Liens except
Permitted Liens and which shall become subject to the Lien of this Mortgage in
accordance with Section 3.04(b).
(d)    Alterations, Modifications and Additions. The Grantor shall, or shall
cause a Permitted Lessee to, make (or cause to be made) alterations and
modifications in and additions to each Airframe and Engine as may be required to
be made from time to time to meet the applicable standards of the FAA or other
Aviation Authority having jurisdiction over the operation of such Airframe or
Engine, to the extent made mandatory in respect of such Airframe or Engine (a
“Mandatory Modification”); provided, however, that the Grantor or a Permitted
Lessee may, in good faith and by appropriate procedure, contest the validity or
application of any law, rule, regulation or order in any reasonable manner which
does not materially adversely affect the Administrative Agent’s interest in such
Airframe or Engine and does not involve any material risk of sale, forfeiture or
loss of such Airframe or Engine or the interest of the Administrative Agent
therein, or any material risk of material civil penalty or any material risk of
criminal liability being imposed on the Administrative Agent or any Secured
Party. In addition, the Grantor, at its own expense, may, or may permit a
Permitted Lessee at its own cost and expense to, from time to time make or cause
to be made such alterations and modifications in and additions to any Airframe
or Engine (each an “Optional Modification”) as the Grantor or such Permitted
Lessee may deem desirable in the proper conduct of its business including,
without limitation, removal of Parts which the Grantor deems are obsolete or no
longer suitable or appropriate for use in such Airframe or Engine (“Obsolete
Parts”); provided, however, that no such Optional Modification to an Airframe or
Engine shall (i) materially diminish the fair market value, utility or remaining
useful life (without regard to hours or cycles) of such Airframe or Engine below
its fair market value, utility or remaining useful life immediately prior to
such Optional Modification (assuming such Airframe or Engine was in the
condition required by the Mortgage immediately prior to such Optional
Modification) or (ii) cause such Airframe to cease to have the applicable
standard certificate of airworthiness. All Parts incorporated or installed in or
attached to any Airframe or Engine as the result of any alteration, modification
or addition effected by the Grantor shall be free and clear of any Liens except
Permitted Liens and become subject to the Lien of this Mortgage; provided that
the Grantor or any Permitted Lessee may, at any time so long as any Airframe or
Engine is subject to the Lien of this Mortgage, remove any such Part (such Part
being referred to herein as a “Removable Part”) from such Airframe or


14
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Engine if (i) such Part is in addition to, and not in replacement of or in
substitution for, any Part originally incorporated or installed in or attached
to such Airframe or Engine at the time of original delivery thereof by the
Manufacturer or any Part in replacement of, or in substitution for, any such
original Part, (ii) such Part is not required to be incorporated or installed in
or attached or added to such Airframe or Engine pursuant to the terms of Section
3.02(d) or the first sentence of this Section 3.04(d) and (iii) such Part can be
removed from such Airframe or Engine without materially diminishing the fair
market value, utility or remaining useful life which such Airframe or Engine
would have had at the time of removal had such removal not been effected by the
Grantor, assuming such Airframe or Engine was otherwise maintained in the
condition required by this Mortgage and such Removable Part had not been
incorporated or installed in or attached to such Airframe or Engine. Upon the
removal by the Grantor of any such Removable Part or Obsolete Part as above
provided, (A) title thereto shall, without further act, be free and clear of all
rights of the Administrative Agent and (B) such Removable Part or Obsolete Part
shall no longer be deemed a Part hereunder. Removable Parts may be leased from
or financed by (and subject to Liens thereunder in favor of) third parties other
than the Administrative Agent.
Notwithstanding any other provision of this Mortgage, (i) the Grantor may
install or permit to be installed in any Airframe audio-visual, entertainment,
telephonic or other equipment owned by third parties and leased or otherwise
furnished to the Grantor in the ordinary course of business (or owned by the
Grantor individually or jointly with others), provided that such equipment meets
all requirements for removal of Removable Parts pursuant to the immediately
precedent paragraph (“PCE”) and (ii) the Lien of this Mortgage shall not attach
to any PCE, and the rights of the owners therein shall not constitute a default
under the Loan Documents.

SECTION 3.05.     Loss, Destruction or Requisition; Addition of Airframes and
Engines.
(a)    Event of Loss. Upon the occurrence of an Event of Loss with respect to an
Airframe or an Engine, the Grantor shall promptly upon obtaining knowledge of
such Event of Loss (and in any event within 3 Business Days after such
occurrence) give the Administrative Agent written notice of such Event of Loss.
The Grantor shall comply with the applicable requirements of Section 2.12 of the
Credit Agreement with respect to any Recovery Event relating to such Event of
Loss. Upon occurrence of a Recovery Event with respect to an Event of Loss and
compliance with Sections 2.12 of the Credit Agreement with respect thereto, the
Airframe or Engine suffering such Event of Loss shall be released from the Lien
of this Mortgage.
(b)    Conditions to Addition of Airframe. The Grantor’s right to add an
Additional Airframe to the Collateral shall be subject to the fulfillment, at
the Grantor’s sole cost and expense, of the following conditions:
(i)    an executed counterpart of each of the following documents shall have
been delivered to the Administrative Agent:


15
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(A)    a Mortgage Supplement covering the Additional Airframe, which shall have
been duly filed for recordation pursuant to the Act or such other applicable law
of such jurisdiction other than the United States in which the Additional
Airframe is to be registered in accordance with Section 3.02(e); and
(B)    UCC financing statements (or any similar statements or other documents
required to be filed or delivered pursuant to the laws of the jurisdiction in
which the Additional Airframe may be registered in accordance with Section
3.02(e)) as are deemed necessary or desirable by counsel for the Administrative
Agent to protect the security interests of the Administrative Agent in the
Additional Airframe created by the Mortgage, if any;
(ii)    the Grantor shall have furnished to the Administrative Agent such
evidence of compliance with the insurance provisions of Section 3.06 with
respect to such Additional Airframe as the Administrative Agent shall reasonably
request;
(iii)    (A) the Additional Airframe shall have been duly certified by the FAA
as to type and airworthiness, (B) application for registration of the Additional
Airframe in accordance with Section 3.02(e) shall have been duly made with the
FAA or other applicable Aviation Authority and the Grantor shall have authority
to operate the Additional Airframe and (C) the Grantor shall have caused the
sale of such Additional Airframe to the Grantor (if occurring after February 28,
2006) and the International Interest granted under the Mortgage Supplement in
favor of the Administrative Agent with respect to such Additional Airframe, each
to be registered on the International Registry as a sale or an International
Interest, respectively;
(iv)    the Administrative Agent at the expense of the Grantor, shall have
received (A) an opinion of counsel, addressed to the Administrative Agent and
the Lenders, to the effect that this Mortgage creates a valid security interest
in the Grantor’s interest in the Additional Airframe, and in the case of any
Additional Airframe that is Additional Collateral referred to in clause (b) of
the definition of such term in Section 1.01 of the Credit Agreement, the
Administrative Agent will be entitled to the benefits of Section 1110 with
respect to the Additional Airframe, and (B) an opinion of the Grantor’s aviation
law counsel reasonably satisfactory to and addressed to the Administrative Agent
as to the due registration of any such Additional Airframe and the due filing
for recordation of the Mortgage Supplement with respect to such Additional
Airframe under the Act or such other applicable law of the jurisdiction other
than the United States in which the Additional Airframe is to be registered in
accordance with Section 3.02(e), as the case may be, and the perfection and
first priority (other than with respect to any Permitted Liens not Excluded
Liens) of the security interest in the Additional Airframe, granted to the
Administrative Agent hereunder and the registration with the International
Registry of the sale of such Additional Airframe, to the Grantor (if occurring
after February 28, 2006) and the International Interest granted under the
Mortgage Supplement with respect to such Additional Airframe;


16
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(v)    the Grantor shall have delivered an Appraisal of such Additional Airframe
to the Administrative Agent pursuant to Section 5.07(2) of the Credit Agreement;
and
(vi)    the Grantor shall have taken such other actions and furnished such other
certificates and documents as the Administrative Agent may reasonably require in
order to assure that the Additional Airframe is duly and properly subjected to
the Lien of this Mortgage.
Promptly after the registration of the Additional Airframe and the recordation
of the Mortgage Supplement or other requisite documents or instruments covering
such Additional Airframe pursuant to the Act (or pursuant to the applicable laws
of the jurisdiction in which such Additional Airframe is to be registered in
accordance with Section 3.02(e)), cause to be delivered to the Administrative
Agent an opinion of Lessee’s or any Permitted Lessee’s counsel, reasonably
satisfactory in form and substance to the Administrative Agent, as to the due
registration of the Additional Airframe and the due recordation of such Mortgage
Supplement and any other requisite documents or instruments referred to in
sub-clause (i) above.
(c)    Conditions to Addition of Engine. The Grantor’s right to add an
Additional Engine to the Collateral shall be subject to the fulfillment, at the
Grantor’s sole cost and expense, of the following conditions:
(i)    an executed counterpart of each of the following documents shall be
delivered to the Administrative Agent:
(A)    a Mortgage Supplement covering the Additional Engine, which shall have
been duly filed for recordation pursuant to the Act or such other applicable law
of the jurisdiction other than the United States in which the applicable
Aircraft (if any) is registered in accordance with Section 3.02(e), as the case
may be; and
(B)    UCC financing statements covering the security interests created by this
Mortgage (or any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which the applicable
Aircraft (if any) may be registered) as are deemed necessary by counsel for the
Administrative Agent to protect the security interests of the Administrative
Agent in the Additional Engine;
(ii)    the Grantor shall have furnished to the Administrative Agent such
evidence of compliance with the insurance provisions of Section 3.06 with
respect to such Additional Engine as the Administrative Agent shall reasonably
request;
(iii)    the Grantor shall have furnished to the Administrative Agent an opinion
of counsel from counsel reasonably satisfactory to the Administrative Agent to
the effect that (A) this Mortgage creates a valid security interest in the
Grantor’s interest in the Additional Engine and (B) in the case of any
Additional Engine that is Additional Collateral


17
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





referred to in clause (b) of the definition of such term in Section 1.01 of the
Credit Agreement, the Administrative Agent will have the benefits of Section
1110 with respect to the Additional Engine;
(iv)    the Grantor shall have furnished to the Administrative Agent an opinion
of the Grantor’s aviation law counsel reasonably satisfactory to the
Administrative Agent as to the due filing for recordation of the Mortgage
Supplement with respect to such Additional Engine under the Act or such other
applicable law of the jurisdiction other than the United States in which the
applicable Aircraft (if any) is registered in accordance with Section 3.02(e),
as the case may be, and the perfection and first priority (other than with
respect to any Permitted Lien not Excluded Liens) of the security interest in
the Additional Engine granted to the Administrative Agent hereunder, and the
registration with the International Registry of the sale to the Grantor of such
Additional Engine (if occurring after February 28, 2006) and the International
Interest granted under such Mortgage Supplement with respect to such Additional
Engine;
(v)    the Grantor shall have caused the sale of such Additional Engine to the
Grantor (if occurring after February 28, 2006) and the International Interest
granted under such Mortgage Supplement in favor of the Administrative Agent with
respect to such Additional Engine each to be registered on the International
Registry as a sale or an International Interest, respectively;
(vi)    the Grantor shall have delivered an Appraisal of such Additional Engine
to the Administrative Agent pursuant to Section 5.07(2) of the Credit Agreement;
and
(vii)    the Grantor shall have taken such other actions and furnished such
other certificates and documents as the Administrative Agent may reasonably
require in order to assure that the Additional Engine is duly and properly
subjected to the Lien of this Mortgage.
Promptly after the recordation of the Mortgage Supplement or other requisite
documents or instruments covering such Additional Engine, if any, pursuant to
the Act (or pursuant to the applicable laws of the jurisdiction in which the
applicable Aircraft (if any) is then registered) the Grantor shall cause to be
delivered to the Administrative Agent an opinion of counsel, reasonably
satisfactory in form and substance to the Administrative Agent, as to the due
recordation of the Mortgage Supplement or other requisite documents or
instruments covering such Additional Engine and the perfection and first
priority (other than with respect to any Permitted Liens not Excluded Liens) of
the security interest in such Additional Engine granted to the Administrative
Agent hereunder.
(d)    Non-Insurance Payments Received on Account of an Event of Loss. Any
amounts, other than insurance proceeds in respect of damage or loss not
constituting an Event of Loss (the application of which is provided for in Annex
B), received at any time by the Administrative Agent or the Grantor from any
Governmental Authority or any other Person in


18
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





respect of any Event of Loss shall be held by, or paid over to, the
Administrative Agent and applied in accordance with Section 2.12 of the Credit
Agreement.
(e)    Requisition for Use. In the event of a requisition for use by any
Governmental Authority or a CRAF activation of an Airframe, Engine (whether or
not installed on an Airframe), or engine installed on such Airframe while such
Airframe is subject to the Lien of this Mortgage, the Grantor shall promptly
notify the Administrative Agent of such requisition or activation and all of the
Grantor’s obligations under this Mortgage shall continue to the same extent as
if such requisition or activation had not occurred except to the extent that the
performance or observance of any obligation by the Grantor shall have been
prevented or delayed by such requisition or activation; provided that the
Grantor’s obligations under Section 3.06 (except while an assumption of
liability by the U.S. Government of the scope referred to in Section 3.06(c) is
in effect) shall not be reduced or delayed by such requisition or activation.
Any payments received by the Administrative Agent or the Grantor or Permitted
Lessee from such Governmental Authority with respect to such requisition of use
or activation shall be paid over to, or retained by, the Grantor.
(f)    Substitution of Engines. The Grantor shall have the right at its option
at any time, on at least 5 Business Days’ prior notice to the Administrative
Agent, to substitute an Additional Engine for any Engine. Such Additional Engine
shall be an engine manufactured by the Manufacturer of the Engine to be replaced
thereby that is the same model as the Engine to be replaced thereby, or an
improved model, and that has a value and utility (without regard to hours and
cycles remaining until overhaul) at least equal to the Engine to be replaced
thereby (assuming that such Engine had been maintained in accordance with this
Mortgage), which value and utility shall be established by an Appraisal or
officer’s certificate delivered pursuant to Section 3.05(c)(vi). The Grantor’s
right to make a substitution hereunder shall be subject to the fulfillment
(which may be simultaneous with such substitution) of the conditions set forth
in Section 3.05(c) at the Grantor’s sole cost and expense. Immediately upon the
satisfaction of such conditions and without further act, (i) the replaced Engine
shall thereupon be released from and be free and clear of all rights of the
Administrative Agent and the Lien of this Mortgage and shall no longer be deemed
an Engine hereunder and (ii) such Additional Engine shall become subject to this
Mortgage.

SECTION 3.06.     Insurance.
(a)    Obligation to Insure. The Grantor shall comply with, or cause to be
complied with, each of the provisions of Annex B, which provisions are hereby
incorporated by this reference as if set forth in full herein.
(b)    Insurance for Own Account. Nothing in Section 3.06 shall limit or
prohibit (a) the Grantor from maintaining the policies of insurance required
under Annex B with higher coverage than those specified in Annex B, or (b) the
Administrative Agent or any other Additional Insured from obtaining insurance
for its own account (and any proceeds payable under such separate insurance
shall be payable as provided in the policy relating thereto); provided, however,
that no insurance may be obtained or maintained that would limit or


19
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





otherwise adversely affect the coverage of any insurance required to be obtained
or maintained by the Grantor pursuant to this Section 3.06 and Annex B.
(c)    Indemnification by Government in Lieu of Insurance. The Administrative
Agent agrees to accept, in lieu of insurance against any risk with respect to an
Airframe or Engine described in Annex B, indemnification from, or insurance
provided by, the U.S. Government, or upon the written consent of the
Administrative Agent, other Governmental Authority, against such risk in an
amount that, when added to the amount of insurance (including permitted
self-insurance), if any, against such risk that the Grantor (or any Permitted
Lessee) may continue to maintain, in accordance with this Section 3.06, shall be
at least equal to the amount of insurance against such risk otherwise required
by this Section 3.06. In respect of any such insurance maintained in accordance
with this Section 3.06(c), the endorsement required by clause (4) of Section E
of Annex B shall be deemed satisfied if the United States government is
obligated to publish notice of any cancellation, reduction, change or lapse
described therein in the Federal Register; provided that in such case, the
Grantor agrees to furnish notice to each Additional Insured of any such
cancellation, reduction, change or lapse immediately following receipt by the
Grantor of notice thereof.
(d)    Application of Insurance Proceeds. As between the Grantor and the
Administrative Agent, all insurance proceeds received as a result of the
occurrence of an Event of Loss with respect to any Airframe or Engine under
policies required to be maintained by the Grantor pursuant to this Section 3.06
will be paid over to the Administrative Agent for prompt deposit into the
Collateral Proceeds Account, and shall be held in such account, released to the
Grantor and/or applied by the Administrative Agent pursuant to Section 2.12(a)
and the other provisions of the Credit Agreement, as applicable. All proceeds of
insurance required to be maintained by the Grantor, in accordance with Section
3.06 and Section B of Annex B, in respect of any property damage or loss not
constituting an Event of Loss with respect to any Airframe or Engine shall be,
to the extent not required to be deposited and held into the Collateral Proceeds
Account pursuant to Section 2.12(a) of the Credit Agreement, held by or paid
over to the Grantor, as provided in Section B of Annex B, and may be applied in
payment (or to reimburse the Grantor) for repairs or for replacement property.

SECTION 3.07.     Filings; Change of Office.
(a)    The Grantor, at its sole cost and expense, will cause the FAA Filed
Documents with respect to each Airframe and Engine and Financing Statements with
respect to each Airframe and Engine, and all continuation statements (and any
amendments necessitated by any combination, consolidation or merger of the
Grantor, or any change in its corporate name or its location (as such term is
used in Section 9-307 of the UCC) in respect of such Financing Statements), to
be prepared and duly and timely filed and recorded, or filed for recordation, to
the extent permitted under the Act (with respect to the FAA Filed Documents) or
the UCC or similar law of any other applicable jurisdiction (with respect to
such other documents).
(b)    The Grantor will give the Administrative Agent timely written notice (but
in any event within 30 days prior to the expiration of the period of time
specified


20
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





under applicable law to prevent lapse of perfection) of (i) any change of its
location (as such term is used in Section 9-307 of the UCC) from its then
present location and (ii) any change in its corporate name, and will promptly
take any action required by Section 3.07(a) as a result of such change of its
location or corporate name.

Article IV

REMEDIES SECTION

SECTION 4.01.     Remedies.
If an Event of Default shall have occurred and be continuing and so long as the
same shall continue unremedied, then and in every such case the Administrative
Agent may exercise any or all of the rights and powers and pursue any and all of
the remedies pursuant to this Article IV and shall have and may exercise all of
the rights and remedies of a secured party under the UCC and the Cape Town
Treaty and may take possession of all or any part of the properties covered or
intended to be covered by the Lien created hereby or pursuant hereto and may
exclude the Grantor and all persons claiming under it wholly or partly
therefrom; provided, that the Administrative Agent shall give the Grantor at
least ten days’ prior written notice of any sale of any Airframe or Engine,
foreclosure of the Lien of this Mortgage, or of the taking of any other action
to cause the Grantor to lose its title to any Airframe or Engine. Without
limiting any of the foregoing, it is understood and agreed that the
Administrative Agent may exercise any right of sale of any Airframe or Engine
available to it, even though it shall not have taken possession of such Airframe
or Engine and shall not have possession thereof at the time of such sale, and
may pursue all or part of the Collateral wherever it may be found and may enter
any of the premises of the Grantor wherever the Collateral may be or is supposed
to be and search for the Collateral and take possession of and remove the
Collateral. In addition, each of the Secured Parties shall have a right after
the occurrence and during the continuance of an Event of Default to inspect the
Aircraft and Aircraft Documents in accordance with Section 3.03, and the
Borrower shall bear the reasonable costs thereof, notwithstanding Section
3.03(d), except during the Section 1110 Period.

SECTION 4.02.     Return of Collateral, Etc.
(a)    If an Event of Default shall have occurred and be continuing and the
unpaid principal amount of the Loans then outstanding, together with interest
accrued thereon and all Fees and other liabilities of the Borrower accrued under
the Loan Documents, if any, have become due and payable in accordance with
Section 7.01 of the Credit Agreement, at the request of the Administrative
Agent, the Grantor shall promptly execute and deliver to the Administrative
Agent such instruments of title and other documents as the Administrative Agent
may deem necessary or advisable to enable the Administrative Agent or an agent
or representative designated by the Administrative Agent, at such time or times
and place or places as the Administrative Agent may specify, to obtain
possession of all or any part of the Collateral to


21
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





which the Administrative Agent shall at the time be entitled hereunder. If the
Grantor shall for any reason fail to execute and deliver such instruments and
documents after such request by the Administrative Agent, the Administrative
Agent may obtain a judgment conferring on the Administrative Agent the right to
immediate possession and requiring the Grantor to execute and deliver such
instruments and documents to the Administrative Agent, to the entry of which
judgment the Grantor hereby specifically consents to the fullest extent
permitted by law. All expenses of obtaining such judgment or of pursuing,
searching for and taking such property shall, until paid, be secured by the Lien
of this Mortgage.
(b)    Upon every such taking of possession, the Administrative Agent may, from
time to time, at the expense of the Collateral, make all such expenditures for
maintenance, use, operation, storage, insurance, leasing, control, management,
disposition, modifications or alterations to and of the Collateral, as it may
deem proper. In each such case, the Administrative Agent shall have the right to
maintain, use, operate, store, insure, lease, control, manage, dispose of,
modify or alter the Collateral and to exercise all rights and powers of the
Grantor relating to the Collateral, as the Administrative Agent shall deem best,
including the right to enter into any and all such agreements with respect to
the maintenance, use, operation, storage, insurance, leasing, control,
management, disposition, modification or alteration of the Collateral or any
part thereof as the Administrative Agent may determine, and the Administrative
Agent shall be entitled to collect and receive directly all rents, revenues and
other proceeds of the Collateral and every part thereof, without prejudice,
however, to the right of the Administrative Agent under any provision of this
Mortgage to collect and receive all cash held by, or required to be deposited
with, the Administrative Agent hereunder. Such rents, revenues and other
proceeds shall be applied to pay the expenses of the maintenance, use,
operation, storage, insurance, leasing, control, management, disposition,
improvement, modification or alteration of the Collateral and of conducting the
business thereof, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof (including the
employment of engineers and accountants to examine, inspect and make reports
upon the properties and books and records of the Grantor), and all other
payments which the Administrative Agent may be required or authorized to make
under any provision of this Mortgage, as well as just and reasonable
compensation for the services of the Administrative Agent, and of all persons
properly engaged and employed by the Administrative Agent with respect hereto.
(c)    To the extent permitted by applicable law, the Administrative Agent and
each Lender may be a purchaser of the Collateral or any part thereof or any
interest therein at any such sale thereof, whether pursuant to foreclosure or
power of sale or otherwise, and the Lenders shall be entitled to credit against
the purchase price bid at such sale all or any part of the due and unpaid
amounts of the Secured Obligations secured by the Lien of this Mortgage. The
Administrative Agent or any such Lender, upon any such purchase, shall acquire
good title to the property so purchased, to the extent permitted by applicable
law, free of the Grantor’s rights of redemption.


22
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(d)    Upon any sale of the Collateral or any part thereof or interest therein
pursuant hereto, whether pursuant to foreclosure or power of sale or otherwise,
the receipt of the official making the sale by judicial proceeding or of the
Administrative Agent shall be sufficient discharge to the purchaser for the
purchase money and neither such official nor such purchaser shall be obligated
to see to the application thereof.
(e)    Any sale or other conveyance of any Airframe or Engine or other
Collateral or any interest therein by the Administrative Agent made pursuant to
the terms of this Mortgage shall bind the Grantor and the Lenders and shall be
effective to transfer or convey all right, title and interest of the
Administrative Agent, the Grantor and the Lenders in and to the Airframe and
Engine. No purchaser or other grantee shall be required to inquire as to the
authorization, necessity, expediency or regularity of such sale or conveyance or
as to the application of any sale or other proceeds with respect thereto by the
Administrative Agent.

SECTION 4.03.     Remedies Cumulative.
Each and every right, power and remedy given to the Administrative Agent
specifically or otherwise in this Mortgage shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Administrative Agent, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Administrative Agent in the exercise of any
right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any default on the part
of the Grantor or to be an acquiescence therein.

SECTION 4.04.     Discontinuance of Proceedings.
In case the Administrative Agent shall have instituted any proceeding to enforce
any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely to the Administrative Agent,
then and in every such case the Grantor and the Administrative Agent shall,
subject to any determination in such proceedings, be restored to their former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of the Grantor or the Administrative Agent shall continue as
if no such proceedings had been instituted.

SECTION 4.05.     Waiver of Past Defaults.
Upon written instruction from the Required Lenders, the Administrative Agent
shall waive any past Default hereunder and its consequences and upon any such
waiver such


23
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Default shall cease to exist and any Event of Default arising therefrom shall be
deemed to have been cured for every purpose of this Mortgage, but no such waiver
shall extend to any subsequent or other Default or impair any right consequent
thereon.

SECTION 4.06.     Appointment of Receiver.
If any Event of Default shall occur and be continuing, to the extent permitted
by law, the Administrative Agent shall, as a matter of right, be entitled to the
appointment of a receiver (who may be the Administrative Agent or any successor
or nominee thereof) for all or any part of the Collateral, whether such
receivership be incidental to a proposed sale of the Collateral or the taking of
possession thereof or otherwise, and the Grantor hereby consents to the
appointment of such a receiver and will not oppose any such appointment. Any
receiver appointed for all or any part of the Collateral shall be entitled to
exercise all the rights and powers of the Administrative Agent with respect to
the Collateral.

SECTION 4.07.     The Administrative Agent Authorized to Execute Bills of Sale,
Etc.
The Grantor hereby irrevocably appoints the Administrative Agent the true and
lawful attorney-in-fact of the Grantor (which appointment is coupled with an
interest) in its name and stead and on its behalf, for the purpose of
effectuating any sale, assignment, transfer or delivery for the enforcement of
the Lien of this Mortgage, whether pursuant to foreclosure or power of sale,
assignments and other instruments as may be necessary or appropriate, with full
power of substitution, the Grantor hereby ratifying and confirming all that such
attorney or any substitute shall do by virtue hereof in accordance with
applicable law; provided that the Administrative Agent shall not exercise any
right as such attorney-in-fact except during the continuance of an Event of
Default. Nevertheless, if so requested by the Administrative Agent or any
purchaser, the Grantor shall ratify and confirm any such sale, assignment,
transfer or delivery, by executing and delivering to the Administrative Agent or
such purchaser all bills of sale, assignments, releases and other proper
instruments to effect such ratification and confirmation as may be designated in
any such request.

SECTION 4.08.     Limitations Under CRAF.
Notwithstanding the provisions of this Article IV, during any period that an
Airframe or Engine is subject to CRAF in accordance with the provisions of
Section 3.02(b)(vi) and in the possession of the U.S. Government, the
Administrative Agent shall not, as a result of any Event of Default, exercise
its remedies hereunder in such manner as to limit the Grantor’s control under
this Mortgage (or any Permitted Lessee’s control under any Permitted Lease) of
such Airframe or Engine, unless at least 60 days’ (or such other period as may
then be applicable under CRAF) written notice of default hereunder shall have
been given by the Administrative Agent or any Secured Party by registered or
certified mail to the Grantor (and any Permitted Lessee) with a copy to the
Contracting Officer Representative or Representatives for the Military


24
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Airlift Command of the United States Air Force to whom notices must be given
under the contract governing the Grantor’s (or any Permitted Lessee’s)
participation in CRAF with respect to such Airframe or Engine.

SECTION 4.09.     Allocation of Payments.
All cash proceeds received by the Administrative Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent of its remedies as a
secured creditor as provided in Article IV of this Mortgage shall be held by the
Administrative Agent as Collateral for, and then at any time thereafter shall,
in the discretion of the Administrative Agent, be applied, in whole or in part,
against all or any part of the Secured Obligations in such order as provided for
in Section 2.17(b) of the Credit Agreement. Any surplus of such cash proceeds
held by the Administrative Agent and remaining after payment in full of all the
Secured Obligations shall be promptly paid over to the Grantor or to whomever
may be at such time lawfully entitled to receive such surplus.

Article V

MISCELLANEOUS

SECTION 5.01.     Termination of Mortgage.
(a)    Upon the Mortgage Termination Date, this Mortgage shall automatically
terminate (provided that all indemnities set forth in the Credit Agreement shall
survive) and the Administrative Agent, at the request and expense of the
Grantor, will promptly execute and deliver to the Grantor a proper instrument or
instruments acknowledging the satisfaction and termination of this Mortgage,
and, subject to the terms of the Credit Agreement, will duly assign, transfer
and deliver to the Grantor (without recourse and without any representation or
warranty) such of its Collateral as may be in the possession of the
Administrative Agent and as has not theretofore been sold or otherwise applied
or released pursuant to this Mortgage.
(b)    Upon (i) any Disposition of any Collateral that is permitted under
Section 6.04(ii) of the Credit Agreement, (ii) the release of any Collateral
from the Lien granted hereby pursuant to Section 6.09 of the Credit Agreement,
(iii) the release of any Airframe or Engine pursuant to Section 3.05(a) of this
Mortgage or the release of any Engine pursuant to Section 3.05(f) of this
Mortgage, or (iv) the effectiveness of any written consent by the Administrative
Agent or the requisite Lenders as provided under the Credit Agreement to the
release of any Collateral from the Lien granted hereby, such Collateral (and,
subject in the case of clause (i) above to compliance with Sections 2.12(a) and
6.09 of the Credit Agreement, the proceeds thereof) shall be automatically
released from the Lien granted under this Mortgage.
(c)    In connection with any release of any Collateral pursuant to this Section
5.01, the Administrative Agent will promptly execute and deliver to the Grantor,
at the


25
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Grantor’s sole expense, all appropriate UCC termination statements and other
documents that the Grantor shall reasonably request to evidence such release and
shall take necessary action to permit the Grantor to register with the
International Registry the discharge of the International Interest created by
this Mortgage in such released Collateral. The Administrative Agent shall have
no liability whatsoever to any Secured Party as a result of any release of
Collateral by it as permitted by this Section 5.01. The release of an Airframe
or Engine from the Lien of this Mortgage shall have the effect without further
action of releasing all other Collateral, including the related Airframe
Documents and Engine Documents, respectively, relating to such Airframe or
Engine.

SECTION 5.02.     No Legal Title to Collateral in Secured Parties.
No Secured Party shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any right, title and interest of
any Secured Party in and to the Collateral or hereunder shall operate to
terminate this Mortgage or entitle such holder or any successor or transferee of
such holder to an accounting or to the transfer to it of any legal title to any
part of the Collateral.

SECTION 5.03.     Sale of Collateral by Administrative Agent Is Binding.
Any sale or other conveyance of the Collateral, or any part thereof (including
any part thereof or interest therein), by the Administrative Agent made pursuant
to the terms of this Mortgage shall bind the Secured Parties and shall be
effective to transfer or convey all right, title and interest of the
Administrative Agent, the Grantor and such Secured Parties in and to such
Collateral or part thereof. No purchaser or other grantee shall be required to
inquire as to the authorization, necessity, expediency or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by the Administrative Agent.

SECTION 5.04.     Mortgage for Benefit of the Grantor, Administrative Agent and
Secured Parties.
Nothing in this Mortgage, whether express or implied, shall be construed to give
any person other than the Grantor and the Administrative Agent, any legal or
equitable right, remedy or claim under or in respect of this Mortgage, except
that the persons referred to in the last paragraph of Section 3.02(b) shall be
third party beneficiaries of such paragraph.

SECTION 5.05.     Notices.
Any notice or communication by the Grantor or the Administrative Agent to the
other is duly given if in writing and delivered in Person or by first class mail
(registered or certified, return receipt requested), facsimile transmission or
overnight air courier guaranteeing next day delivery, to the other’s address:


26
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(a)
if to the Grantor:
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Telephone: (718) 286-7900
Fax: (718) 425-9260
Attention: Senior Vice President and Treasurer
Email: Treasury@jetblue.com

with a copy to:
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Telephone: (718) 286-7900
Fax: (718) 425-9260
Attention: General Counsel
(b)
if to the Administrative Agent, to its office at:
Morgan Stanley Senior Funding, Inc.

c/o Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Fax: (443) 627-4355
The Grantor or the Administrative Agent, by notice to the other, may designate
additional or different addresses for subsequent notices or communications.
All notices and communications will be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if
transmitted by facsimile; and the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 5.06.     Severability.
Any provision of this Mortgage which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, to the fullest extent permitted by law. Any such prohibition
or unenforceability in any particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction, to the fullest
extent permitted by law.


27
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------






SECTION 5.07.     Waivers; Amendments.
This Mortgage may not be amended, modified or waived except with the written
consent of the Grantor and the Administrative Agent (acting pursuant to and in
accordance with the terms of the Credit Agreement), provided that a Mortgage
Supplement adding Collateral shall not require the consent of the Administrative
Agent. Any amendment, modification or supplement of or to any provision of this
Mortgage, any termination or waiver of any provision of this Mortgage and any
consent to any departure by the Grantor from the terms of any provision of this
Mortgage shall be effective only in the specific instance and for the specific
purpose for which made or given.

SECTION 5.08.     Successors and Assigns.
All covenants and agreements contained herein shall be binding upon, and inure
to the benefit of, each of the parties hereto and the successors and permitted
assigns of each, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by any Secured Party shall bind
the successors and assigns of such Secured Party.

SECTION 5.09.     Headings.
The headings of the various Articles and sections herein and in the table of
contents hereto are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

SECTION 5.10.     Counterpart Form.
This Mortgage may be executed by the parties hereto in separate counterparts (or
upon separate signature pages bound together into one or more counterparts),
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

SECTION 5.11.     Bankruptcy.
It is the intention of the parties that the Administrative Agent shall be
entitled to the benefits of Section 1110 with respect to the right to take
possession of the Airframes and Engines as provided herein in the event of a
case under Chapter 11 of the Bankruptcy Code in which the Grantor is a debtor,
and in any instance where more than one construction is possible of the terms
and conditions hereof or any other pertinent Loan Document, each such party
agrees that a construction which would preserve such benefits shall control over
any construction which would not preserve such benefits.


28
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------






SECTION 5.12.     Governing Law.
This Mortgage shall be construed in accordance with and governed by the law of
the State of New York.

SECTION 5.13.     Consent to Jurisdiction and Service of Process.
Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Mortgage, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall, to the extent permitted by law, be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Mortgage in any court referred to in this Section
5.13. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
Each party to this Mortgage irrevocably consents to service of process in the
manner provided for notices in Section 10.01 of the Credit Agreement. Nothing in
this Mortgage will affect the right of any party to this Mortgage to serve
process in any other manner permitted by law.

SECTION 5.14.     General Indemnity.
(a)    Indemnity. The Grantor shall indemnify, protect, defend and hold harmless
each Indemnitee from, against and in respect of, and shall pay on an After-tax
Basis, any and all Expenses of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against any Indemnitee, relating to, resulting from,
or arising out of or in connection with each Airframe or Engine or any Part,
including, without limitation, with respect thereto, (x) the manufacture,
design, purchase, acceptance, non-acceptance or rejection, ownership,
registration, re-registration, deregistration, delivery, non-delivery, lease,
sublease, assignment, possession, use or non-use, operation, maintenance,
testing, repair, overhaul, condition, alteration, modification, addition,
improvement, storage, airworthiness, replacement, repair, sale, substitution,
return, abandonment, redelivery or other disposition of each Airframe or Engine
or any Part, (y) death or property damage of passengers, shippers or others and
(z) environmental control, noise or pollution.


29
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





(b)    Exceptions. Notwithstanding anything contained in the foregoing clause
(a), the Grantor shall not be required to indemnify, protect, defend and hold
harmless any Indemnitee pursuant to this Section 5.14 in respect of any Expense
of such Indemnitee:
(i)    For any Taxes or a loss of Tax benefit, whether or not the Grantor is
required to indemnify therefor pursuant to the Loan Documents provided, however,
this Section 5.14(b)(i) shall not apply to any Taxes taken into account in
making any payment on a net After-tax Basis;
(ii)    Except to the extent attributable to acts or events occurring prior
thereto, acts or events (other than acts or events related to the performance or
failure to perform by the Grantor of its obligations pursuant to the terms of
the Loan Documents) that occur after the Mortgage Termination Date or, with
respect to any Collateral, after the Administrative Agent is otherwise required
to release the applicable Collateral from the Lien of the Mortgage pursuant to
Section 5.01 of this Mortgage;
(iii)    To the extent attributable to the offer, sale, assignment, transfer,
participation or other disposition (whether voluntary or involuntary) by or on
behalf of such Indemnitee (other than out of pocket expenses as a result of or
in lieu of exercising remedies during the occurrence and continuance of, an
Event of Default) of any Loan, all or any part of such Indemnitee’s interest in
the Loan Documents or any interest in the Collateral or any similar security;
(iv)    To the extent attributable to the gross negligence or willful misconduct
of any Indemnitee or attributable to negligence by such Indemnitee in exercising
its right of inspection;
(v)    To the extent attributable to the incorrectness or breach of any
representation or warranty of any Indemnitee contained in or made pursuant to
any Loan Document or any agreement relating hereto or thereto;
(vi)    To the extent attributable to the failure by any Indemnitee to perform
or observe any agreement, covenant or condition on its part to be performed or
observed in any Loan Document or any agreement relating hereto or thereto;
(vii)    To the extent attributable to the offer or sale by any Indemnitee of
any interest in any Collateral or any Loan in violation of applicable federal,
state or foreign securities laws (other than any violation thereof caused by the
acts or omissions of the Grantor);
(viii)    To the extent attributable to the failure of the Administrative Agent
to distribute funds received and distributable by it in accordance with the
Mortgage;
(ix)    To the extent attributable to the authorization or giving or withholding
of any future amendments, supplements, waivers or consents with respect to any


30
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Loan Document other than such as have been requested by the Grantor or as are
expressly required to be made pursuant to the terms of the Loan Documents;
(x)    To the extent attributable to any amount which any Indemnitee expressly
agrees in writing to pay or such Indemnitee expressly agrees in writing shall
not be paid by or be reimbursed by the Grantor, or is otherwise payable or
required to be borne by a Person other than the Grantor pursuant to any
provision of any Loan Document;
(xi)    If another provision of a Loan Document specifies the extent of the
Grantor’s responsibility or obligation with respect to such Expense, to the
extent arising from other than failure of the Grantor to comply with such
specified responsibility or obligation; and
(xii)    To the extent attributable to a Lender Lien or an Administrative Agent
Lien.
(c)    Separate Agreement. This Mortgage constitutes a separate agreement with
respect to each Indemnitee and is enforceable directly by each such Indemnitee.
Nothing in this Section 5.14 shall limit any Indemnitee’s rights under any other
provision of any Loan Document.
(d)    Notice. If a claim for any Expense that an Indemnitee shall be
indemnified against under this Section 5.14 is made, such Indemnitee shall give
prompt written notice thereof to the Grantor. Notwithstanding the foregoing, the
failure of any Indemnitee to notify the Grantor as provided in this Section 5.14
shall not release the Grantor from any of its obligations to indemnify such
Indemnitee hereunder, except to the extent that such failure results in an
additional Expense to the Grantor (in which event the Grantor shall not be
responsible for such additional Expense) or materially impairs the Grantor’s
ability to contest such claim.
(e)    Notice of Proceedings; Defense of Claims; Limitations.
(i)    In case any action, suit or proceeding shall be brought against any
Indemnitee for which the Grantor is responsible under this Section 5.14, such
Indemnitee shall notify the Grantor of the commencement thereof and the Grantor
may, at its expense, participate in and to the extent that it shall wish
(subject to the provisions of the following paragraph), assume and, subject to
clause (ii) below, control the defense thereof and settle or compromise the
same.
(ii)    The Grantor or its insurer(s) shall have the right, at its or their
expense, to investigate or, if the Grantor or its insurer(s) shall agree in
writing not to dispute liability to the Indemnitee giving notice of such action,
suit or proceeding under this Section 5.14 for indemnification hereunder or
under any insurance policies pursuant to which coverage is sought, control the
defense of, any action, suit or proceeding, relating to any Expense for which
indemnification is sought pursuant to this Section 5.14, and each Indemnitee
shall cooperate with the Grantor or its insurer(s) with respect thereto;
provided, that the Grantor shall not be entitled to control the defense of any
such action, suit, proceeding or compromise any such Expense (i)


31
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





during the continuance of any Event of Default (except during the Section 1110
Period), (ii) if such proceedings would entail a material risk of the sale,
forfeiture or loss of the Airframe or Engine or (iii) if such proceedings would
likely, in the reasonable opinion of the Indemnitee, involve the imposition of
material risk of criminal liability or any material civil liability on such
Indemnitee. In connection with any such action, suit or proceeding being
controlled by the Grantor or its insurers, such Indemnitee shall have the right
to participate therein, at its sole cost and expense, with counsel reasonably
satisfactory to the Grantor; provided, that such Indemnitee’s participation does
not, in the reasonable opinion of the independent counsel appointed by the
Grantor or its insurers to conduct such proceedings, interfere with the defense
of such case.
(iii)    In no event shall any Indemnitee enter into a settlement or other
compromise with respect to any Expense without the prior written consent of the
Grantor, unless such Indemnitee waives its right to be indemnified with respect
to such Expense under this Section 5.14.
(iv)    In the case of any Expense indemnified by the Grantor hereunder which is
covered by a policy of insurance maintained by the Grantor pursuant to this
Mortgage, at the Grantor’s expense, each Indemnitee agrees to cooperate with the
insurers in the exercise of their rights to investigate, defend or compromise
such Expense as may be required to retain the benefits of such insurance with
respect to such Expense.
(v)    If an Indemnitee is not a party to this Mortgage, the Grantor may require
such Indemnitee to agree in writing to the terms of this Section 5.14 prior to
making any payment to such Indemnitee under this Section 5.14.
(vi)    Nothing contained in this Section 5.14 shall be deemed to require an
Indemnitee to contest any Expense or to assume responsibility for or control of
any judicial proceeding with respect thereto.
(vii)    Notwithstanding anything to the contrary contained herein, the Grantor
shall not under any circumstances be liable for the fees and expenses of more
than one counsel for all Indemnitees with respect to any one claim unless a
conflict of interest shall exist among such Indemnitees.
(f)    Information. The Grantor will provide the relevant Indemnitee with such
information not within the control of such Indemnitee, as is in the Grantor’s
control or is reasonably available to the Grantor, which such Indemnitee may
reasonably request and will otherwise cooperate with such Indemnitee so as to
enable such Indemnitee to fulfill its obligations under Section 5.14. The
Indemnitee shall supply the Grantor with such information not within the control
of the Grantor, as is in such Indemnitee’s control or is reasonably available to
such Indemnitee, which the Grantor may reasonably request to control or
participate in any proceeding to the extent permitted by Section 5.14.
(g)    Effect of Other Indemnities; Subrogation; Further Assurances. Upon the
payment in full by the Grantor of any indemnity provided for under this
Mortgage, the


32
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





Grantor, without any further action and to the full extent permitted by law,
will be subrogated to all rights and remedies of the person indemnified (other
than with respect to any of such Indemnitee’s insurance policies) in respect of
the matter as to which such indemnity was paid. Each Indemnitee will give such
further assurances or agreements and cooperate with the Grantor to permit the
Grantor to pursue such claims, if any, to the extent reasonably requested by the
Grantor and at the Grantor’s expense.
(h)    No Guaranty. Nothing set forth in this Section 5.14 constitutes a
guarantee by the Grantor that any Airframe or Engine at any time will have any
particular value, useful life or residual value.
(i)    Refunds. If an Indemnitee receives any refund, in whole or in part, with
respect to any Expense paid by the Grantor hereunder, such Indemnitee will
promptly pay the amount refunded (but not an amount in excess of the amount the
Grantor or any of its insurers has paid in respect of such Expense) over to the
Grantor unless an Event of Default or Special Default under Section 7.01(b) or,
except during the Section 1110 Period, 7.01(f) or 7.01(g) of the Credit
Agreement shall have occurred and be continuing, in which case such amounts
shall be paid over to the Administrative Agent to hold as security for the
Secured Obligations or, if requested by the Grantor, applied to satisfy such
obligations.

SECTION 5.15.     Intercreditor Agreement.
Notwithstanding anything to the contrary contained in this Mortgage, if at any
time the Administrative Agent shall enter into any Intercreditor Agreement and
such Intercreditor Agreement shall remain outstanding, the rights granted to the
Secured Parties hereunder, the lien and security interest granted to the
Administrative Agent pursuant to this Mortgage and the exercise of any right or
remedy by the Administrative Agent hereunder shall be subject to the terms and
conditions of such Intercreditor Agreement. In the event of any conflict between
the terms of this Mortgage and such Intercreditor Agreement, the terms of such
Intercreditor Agreement shall govern and control with respect to any right or
remedy, and no right, power or remedy granted to the Administrative Agent
hereunder shall be exercised by the Administrative Agent, and no direction shall
be given by the Administrative Agent, in contravention of such Intercreditor
Agreement.


33
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed by their respective officers thereof duly authorized as of the day and
year first above written.
JETBLUE AIRWAYS CORPORATION,
as Grantor
By:        
    Name:
    Title:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By:        
    Name:
    Title:




34
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------




SCHEDULE I
TO
MORTGAGE AND SECURITY AGREEMENT




DEFINITIONS
Unless otherwise specified herein, all capitalized terms used in this Schedule I
shall have the meanings set forth in the Credit Agreement.
“Act” means part A of subtitle VII of title 49, United States Code.
“Actual Knowledge” means, with respect to any Person, actual knowledge of a
Responsible Officer of such Person.
“Additional Airframe” means each airframe added to the Collateral pursuant to a
Mortgage Supplement subsequent to the initial Mortgage Supplement.
“Additional Engine” means each engine added to the Collateral pursuant to a
Mortgage Supplement subsequent to the initial Mortgage Supplement.
“Additional Insureds” is defined in Section D of Annex B to the Mortgage.
“Administrative Agent Liens” means any Lien attributable to the Administrative
Agent with respect to an Airframe or Engine or any interest therein, or any
other portion of the Collateral, arising as a result of (a) claims against the
Administrative Agent in its individual capacity not related to its interest in
an Airframe or Engine or the administration of the Collateral pursuant to the
Loan Documents, (b) acts of the Administrative Agent not permitted by, or
failure of the Administrative Agent to take any action required by, the Loan
Documents, (c) Taxes against the Administrative Agent or any of its Affiliates
not required to be indemnified by Section 5.14 of the Mortgage or the Credit
Agreement, and (d) claims against the Administrative Agent arising out of the
transfer by the Administrative Agent of all or any portion of its interest in
the Collateral and the Loan Documents, other than a transfer permitted by the
terms of the Loan Documents or pursuant to the exercise of remedies set forth in
Article IV of the Mortgage.
“After-tax Basis” means, with respect to any payment to be received or accrued
by any Person, the amount of such payment adjusted, if necessary, so that such
payment, after taking into account all Taxes payable to any Taxing Authority as
a result of the receipt or accrual of such payments and any savings in Taxes
with respect to the indemnified Taxes or other liability in respect of which
such payment is due, shall be equal to the payment to be received or accrued.
“Agreed Value” is defined in Section B.1. of Annex B to the Mortgage.
“Aircraft” shall mean, in the case of any Engine, the Airframe or airframe on
which such Engine is then installed (if any).
“Airframe” means (a) each airframe that is identified by aircraft model, United
States registration number and Manufacturer’s serial number in the initial
Mortgage Supplement or any subsequent Mortgage Supplement executed and delivered


Schedule I – 1
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







by the Grantor and (b) any and all Parts incorporated or installed in or
attached or appurtenant to such airframe, and any and all Parts removed from
such airframe, unless the Lien of the Mortgage shall not be applicable to such
Parts in accordance with Section 3.04 of the Mortgage, but excluding any such
airframe that has subsequently been released from the Lien of this Mortgage
pursuant to Section 5.01.
“Airframe Documents” means, with respect to any Airframe, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
the FAA (or the relevant Aviation Authority), to be maintained with respect to
such Aircraft, and such term shall include all additions, renewals, revisions
and replacements of any such materials from time to time made, or required to be
made, by the FAA (or other Aviation Authority) regulations, and in each case in
whatever form and by whatever means or medium (including, without limitation,
microfiche, microfilm, paper or computer disk) such materials may be maintained
or retained by or on behalf of the Grantor; provided that such term shall not
include manuals and data relating to aircraft generally of the same fleet type
as the Airframe as opposed to the Airframe specifically.
“Applicable Date” means, in the case of any Airframe or Engine, the date on
which such Airframe or Engine is subjected to the Lien of the Mortgage by the
execution and delivery of a Mortgage Supplement.
“Aviation Authority” means, in the case of any Aircraft or Airframe, the FAA or,
if such Aircraft or Airframe is permitted to be, and is, registered with any
other Governmental Authority under and in accordance with Section 3.02(e) and
Annex C of the Mortgage, such other Governmental Authority.
“Bankruptcy Event” means, with respect to any Person, the occurrence of an Event
of Default under Section 7.01(f) or (g) of the Credit Agreement.
“Certificated Air Carrier” means a Person holding or co-holding an air carrier
operating certificate issued pursuant to Chapter 447 of Title 49, United States
Code, for aircraft capable of carrying ten or more individuals or 6,000 pounds
or more of cargo.
“Collateral” is defined in Section 2.01 of the Mortgage.
“CRAF” means the Civil Reserve Air Fleet Program established pursuant to 10
U.S.C. Section 9511-13 or any similar substitute program.
“Credit Agreement” is defined in the first “Whereas” clause of the Mortgage.
“EASA” means the European Aviation Safety Agency.


Schedule I – 2
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







“Engine” means (a) each of the engines identified by Manufacturer, model and
Manufacturer’s serial number in the initial Mortgage Supplement or any
subsequent Mortgage Supplement, in any case whether or not from time to time
installed on an Airframe or installed on any other airframe, and (b) any and all
Parts incorporated or installed in or attached or appurtenant to such engine,
and any and all Parts removed from such engine, unless the Lien of the Mortgage
shall not apply to such Parts in accordance with Section 3.04 of the Mortgage,
but excluding any such engine that has subsequently been released from the Lien
of this Mortgage pursuant to Section 5.01.
“Engine Documents” means, with respect to any Engine, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
the FAA (or the relevant Aviation Authority), to be maintained with respect to
such Engine, and such term shall include all additions, renewals, revisions and
replacements of any such materials from time to time made, or required to be
made, by the FAA (or other Aviation Authority) regulations, and in each case in
whatever form and by whatever means or medium (including, without limitation,
microfiche, microfilm, paper or computer disk) such materials may be maintained
or retained by or on behalf of the Grantor; provided that such term shall not
include manuals and data relating to engines generally of the same type as the
Engine as opposed to the Engine specifically.
“Event of Loss” means, with respect to any Airframe or Engine, any of the
following circumstances, conditions or events with respect to such property, for
any reason whatsoever:
(a)    the destruction of such property, damage to such property beyond economic
repair or rendition of such property permanently unfit for normal use by the
Grantor;
(b)    the actual or constructive total loss of such property or any damage to
such property, or requisition of title or use of such property, which results in
an insurance settlement with respect to such property on the basis of a total
loss or constructive or compromised total loss;
(c)    any theft, hijacking or disappearance of such property for a period of
180 consecutive days or more; or
(d)    any seizure, condemnation, confiscation, taking or requisition (including
loss of title) of such property by any Governmental Authority or purported
Governmental Authority (other than a requisition of use by a Permitted
Governmental Authority) for a period exceeding 180 consecutive days.
“Excluded Lien” means Permitted Liens referred to in clauses (5) and (11) of the
definition of “Permitted Lien” and, until the time the relevant assets actually
become subject to the Lien of the Mortgage, clause (2) of the definition of
“Permitted Lien”.


Schedule I – 3
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







“Expenses” means, solely with respect to Section 5.14 of the Mortgage, any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs or expenses (including reasonable fees and disbursements of legal
counsel) that may be imposed on or asserted against an Indemnitee.
“FAA Bill of Sale” means, with respect to any Aircraft, a bill of sale for such
Aircraft on AC Form 8050-2 (or such other form as may be approved by the FAA).
“FAA Filed Documents” means, with respect to any Airframe or Engine, the
Mortgage and the Mortgage Supplement executed by the Grantor with respect to
such Airframe or Engine.
“Financing Statements” means, with respect to any Airframe or Engine,
collectively, UCC-1 financing statements covering such Airframe or Engine and
the related Collateral by the Grantor, as debtor, showing the Administrative
Agent as secured party, for filing in Delaware and each other jurisdiction that,
in the opinion of the Administrative Agent, is necessary to perfect its Lien on
such Airframe or Engine and the related Collateral.
“Indemnitee” shall mean, solely with respect to Section 5.14 of the Mortgage,
any “Indemnitee” (as defined in the Credit Agreement) party to the Mortgage, or
in the case of an Indemnitee not party to the Mortgage, any such Indemnitee
which has expressly agreed in writing to be bound by the terms of Section 5.14
of the Mortgage prior to the making of a claim in accordance therewith.
“Inspecting Parties” is defined in Section 3.03 of the Mortgage.
“Lender Liens” means, solely with respect to Section 5.14 of the Mortgage, any
Lien attributable to any Lender with respect to any Airframe or Engine, any
interest therein, or any other portion of the Collateral, arising as a result of
(i) claims against such Lender not related to its interest in such Collateral or
the Loan Documents (including the administration of the Loans), (ii) acts of
such Lender not permitted by, or failure of such Lender to take any action
required by, the Loan Documents, (iii) Taxes against such Person or any of its
Affiliates not required to be indemnified under the Section 5.14 of the Mortgage
or the Credit Agreement, or (iv) claims against such Person arising out of any
transfer by such Person of its interest in the any Collateral, any Loan and its
interests in the Loan Documents.
“Mandatory Modification” is defined in Section 3.04(d) of the Mortgage.
“Manufacturer” shall mean, with respect to any Airframe, Engine or Part, the
manufacturer thereof.
“Manufacturer Lessee” means The Boeing Company, Airbus Industrie, Embraer S.A.,
the General Electric Company, United Technologies Corporation, Rolls


Schedule I – 4
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







Royce plc and any Affiliate of any of the foregoing if such Affiliate’s
obligations are guaranteed by such Person unconditionally.
“Mortgage” means the Mortgage and Security Agreement, dated as of [_____],
between the Grantor and the Administrative Agent.
“Mortgage Supplement” means a Mortgage Supplement, substantially in the form of
Exhibit A to the Mortgage, with appropriate modifications to reflect the purpose
for which it is being used.
“Mortgage Termination Date” shall mean the earlier of (i) the date on which (a)
the principal of and interest on all Loans shall have been paid in full and all
other amounts then due under the Loan Documents shall have been paid in full,
(b) all Commitments have been terminated, and (c) there are no outstanding
Letters of Credit (other than such as have been Cash Collateralized or covered
by a “back-to-back” letter of credit in accordance with the terms of the Loan
Documents) and (ii) the date on which all of the Collateral shall have been
released pursuant to Section 5.01(c) of the Mortgage.
“Obsolete Part” is defined in Section 3.04(d) of the Mortgage.
“Optional Modification” is defined in section 3.04(d) of the Mortgage.
“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, (b) any in-flight passenger entertainment system,
including components and parts thereof, (c) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a Removable Part and is leased by the Grantor or any Permitted
Lessee from a third party or is subject to a security interest granted to a
third party, and (d) PCE), that may from time to time be installed or
incorporated in or attached or appurtenant to any Airframe or any Engine or
removed therefrom unless the Lien of the Mortgage shall not be applicable to
such Parts in accordance with Section 3.04 of the Mortgage.
“PCE” is defined in Section 3.04(d) of the Mortgage.
“Permitted Air Carrier” means (i) any Manufacturer Lessee, (ii) any Permitted
Foreign Air Carrier or (iii) any U.S. Air Carrier.
“Permitted Country” means any country listed on Annex A to the Mortgage.
“Permitted Foreign Air Carrier” means any air carrier with its principal
executive offices in any Permitted Country and which is authorized to conduct
commercial airline operations and to operate jet aircraft and engines similar to
the Airframes or Engines subject to a Permitted Lease with such air carrier, as
applicable, under the applicable laws of such Permitted Country.


Schedule I – 5
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







“Permitted Governmental Authority” means (i) the U.S. Government or (ii) any
Governmental Authority if the applicable Airframe or the Aircraft with respect
to the applicable Engine is then registered under the laws of the country of
such Governmental Authority.
“Permitted Lease” means a lease (including a sublease) permitted under Section
3.02(b)(viii) of the Mortgage.
“Permitted Lessee” means the lessee under a Permitted Lease.
“Pledged Agreement” means any contract, agreement or instrument included in the
Collateral.
“Removable Part” is defined in Section 3.04(d) of the Mortgage.
“Section 1110 Agreement” means a written agreement of the debtor to perform
referred to in Section 1110(a)(2)(A) of the Bankruptcy Code that, without
further review or modification, qualifies under Section 1110 to keep the
automatic stay provided by Section 362 of the Bankruptcy Code in effect with
respect to the Airframes and Engines.
“Section 1110 Period” means the continuous period of (i) 60 days specified in
Section 1110(a)(2)(A) of the Bankruptcy Code (or such longer period, if any,
agreed to under Section 1110(b) of the Bankruptcy Code), plus (ii) an additional
period, if any, commencing with the trustee or debtor-in-possession in such
proceeding entering into with court approval a Section 1110 Agreement within
such 60 days (or longer period as agreed) and continuing until such time as the
period during which the Administrative Agent is prohibited from repossessing the
Airframes and Engines under the Mortgage comes to an end.
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement.
“Special Default” means the occurrence of (i) a Default under clause (i) or (ii)
of Section 7.01(b) of the Credit Agreement or (ii) a Bankruptcy Event.
“Taxing Authority” means any federal, state or local government or other taxing
authority in the United States, any foreign government or any political
subdivision or taxing authority thereof, any international taxing authority or
any territory or possession of the United States or any taxing authority
thereof.
“United States” or “U.S.” means the United States of America; provided that for
geographic purposes, “United States” means, in aggregate, the 50 states and the
District of Columbia of the United States of America.
“U.S. Air Carrier” means a Certificated Air Carrier that is a United States
Citizen, and as to which there is in force an air carrier operating certificate
issued


Schedule I – 6
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







pursuant to Part 121 of the FAA Regulations, or which may operate as an air
carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof.
“U.S. Government” means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.
“Wet Lease” means any arrangement whereby the Grantor or a Permitted Lessee
agrees to furnish any Airframe or Engine to a third party pursuant to which such
Airframe or Engine shall at all times be in the operational control of the
Grantor or a Permitted Lessee, provided that the Grantor’s obligations under the
Mortgage shall continue in full force and effect notwithstanding any such
arrangement.




Schedule I – 7
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------


ANNEX A
TO
MORTGAGE AND SECURITY AGREEMENT




ANNEX A
PERMITTED COUNTRIES
Australia
Japan
Austria
Luxembourg
Bahamas
Mexico
Belgium
Netherlands
Canada
New Zealand
Chile
Norway
Denmark
Panama
Finland
Portugal
France
Singapore
Germany
South Africa
Greece
Spain
Hungary
Sweden
Iceland
Switzerland
Ireland
United Kingdom
Italy
 







Annex A – 1
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------


ANNEX B
TO
MORTGAGE AND SECURITY AGREEMENT




ANNEX B
INSURANCE
Capitalized terms used but not defined herein shall have the respective meanings
set forth or incorporated by reference in Schedule I to the Mortgage or, if not
defined in such Schedule I, in the Credit Agreement.
A.    Bodily Injury Liability and Property Damage Liability Insurance.
1.    Except as provided in paragraph 2 of this Section A or Section 3.06(c) of
the Mortgage, and subject to the self insurance to the extent permitted by
Section D hereof, the Grantor will at all times carry and maintain or cause to
be carried and maintained, at no expense to any Additional Insured, on a
non-discriminatory basis, airline liability insurance, including passenger legal
liability, bodily injury liability, property damage liability and contractual
liability with respect to each Airframe and Engine (exclusive of manufacturer’s
product liability insurance and including, without limitation, aircraft
liability war risk and allied perils insurance with respect to each Airframe and
Engine, if and to the extent the same is maintained by the Grantor (or Permitted
Lessee) with respect to other similar types of airframes or engines, as
applicable, owned or leased, and operated by Grantor (or Permitted Lessee) on
the same routes) with respect to each Airframe and Engine (a) in an amount per
occurrence not less than the amount of comprehensive airline legal liability
insurance from time to time applicable to airframes or engines, as the case may
be, owned or leased and operated by Grantor of the same type and operating on
similar routes as the applicable Airframe or Engine, (b) of the type and
covering the same risks as from time to time applicable to airframes or engines
operated by the Grantor (or any Permitted Lessee) of the same type which
comprise the Grantor’s (or such Permitted Lessee’s) fleet and (c) which is
maintained in effect with insurers or reinsurers of recognized responsibility.
The Grantor need not maintain cargo liability insurance with respect to any
Airframe, as long as cargo liability insurance is not maintained by the Grantor
for other similar types of airframes owned or leased, and operated, by the
Grantor, operating on the same or similar routes.
2.    During any period that an Airframe or an Engine is on the ground and not
in operation, the Grantor may carry or cause to be carried as to such
non-operating property, in lieu of the insurance required by paragraph 1 above,
and subject to the self-insurance to the extent permitted by Section D hereof,
insurance otherwise conforming to the provisions of said paragraph 1 except that
(a) the amounts of coverage shall not be required to exceed the amounts of
bodily injury liability and property damage liability insurance from time to
time applicable to airframes or engines, as the case may be, owned or leased by
the Grantor (or any Permitted Lessee) of the same or similar type as the
Airframe or Engine, as the case may be, and which are on the ground and not in
operation and (b) the scope of the risks covered and the type of insurance shall
be the same as from time to time shall be applicable to aircraft or engines, as
the case may be, owned or leased by the Grantor (or any Permitted Lessee) of the
same or similar type and which are on the ground and not in operation.


Annex B – 1
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







B.    Insurance Against Loss or Damage to Airframes and Engines.
1.    Except as provided in paragraph 2 of this Section B or Section 3.06( c) of
the Mortgage, and subject to the provisions of Section D hereof permitting
self-insurance, Grantor shall at all times carry and maintain or cause to be
carried and maintained, at no expense to any Additional Insured, in effect with
insurers or reinsurers of recognized responsibility all-risk aircraft hull
insurance covering the Airframes and Engines and fire, transit and extended
coverage of Engines and Parts while temporarily removed from the Airframes and
not replaced by similar components (including, without limitation, aircraft hull
war risk and allied perils insurance with respect to each Airframe and Engine,
if and to the extent the same is maintained by Grantor (or any Permitted Lessee)
with respect to other airframes or engines, as the case may be, owned or leased,
and operated by Grantor (or such Permitted Lessee) on the same routes);
provided, that the foregoing insurance shall at all times while the Airframe or
Engine is subject to the Mortgage be for an amount (taking into account
self-insurance to the extent permitted by Section D) not less than 110% of the
Agreed Value thereof as set forth in the most recent Appraisal delivered
pursuant to the Credit Agreement before the date (or renewal date) of the
applicable insurance policies (the “Agreed Value”); provided, further, that such
all-risk property damage insurance covering Parts while temporarily removed from
an Airframe or any Engine need be obtained only to the extent available at a
reasonable cost (as reasonably determined by the Grantor).
All losses will be adjusted by Grantor with the insurers; provided, however,
that during a period when an Event of Default shall have occurred and be
continuing, Grantor shall not agree to any such adjustment without the consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed).
Any policies of insurance carried in accordance with this Section B.1 covering
an Airframe or Engine and any policies taken out in substitution or replacement
for any such policies shall provide that insurance proceeds under such policies
shall be payable directly to the Administrative Agent for prompt deposit into
the Collateral Proceeds Account if (A) such insurance proceeds are in respect of
an Event of Loss or (B) the insurer has received a notice from the
Administrative Agent directing that such insurance proceeds are required to be
so paid to the Administrative Agent under the Credit Agreement (which notice has
not been rescinded), except in the case of a loss with respect to an Engine
installed on an airframe other than an Airframe, in which case the Grantor (or
any Permitted Lessee) shall endeavor to arrange for any payment of insurance
proceeds in respect of such loss to be held for the account of the
Administrative Agent whether such payment is made to the Grantor (or any
Permitted Lessee) or any third party. The Administrative Agent shall be entitled
to notify an insurer that such insurance proceeds shall be paid directly to the
Administrative Agent as provided in the immediately preceding sentence in the
following circumstances: (1) an Event of Default has occurred and is continuing,
or (2) such insurance proceeds if paid to the Grantor would be required to be
deposited in the Collateral Proceeds Account in accordance with Section 2.12(a)
of the Credit Agreement, provided that if such a notice has been given to the
insurer, the Administrative Agent shall rescind such notice if such
circumstances are no longer applicable. It is hereby understood and agreed that
in the case of any payment to the Administrative Agent


Annex B – 2
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







pursuant to the foregoing (other than in respect of an Event of Loss), upon such
payment no longer being required to be held in the Collateral Proceeds Account
pursuant to Section 2.12(a) of the Credit Agreement, the Administrative Agent
shall cause the amount of such payment to be released to Grantor or its order.
In the case of a loss with respect to an engine (other than an Engine) installed
on an Airframe, the Administrative Agent shall promptly remit any payment made
to it of any insurance proceeds in respect of such loss to Grantor or any third
party that is entitled to receive such proceeds.
2.    During any period that an Airframe or Engine is on the ground and not in
operation, the Grantor may carry or cause to be carried, in lieu of the
insurance required by paragraph 1 above, and subject to the self-insurance to
the extent permitted by Section D hereof, insurance otherwise conforming with
the provisions of said paragraph 1 except that the scope of the risks and the
type of insurance shall be the same as from time to time applicable to airframes
or engines, as the case may be, owned or leased and operated by the Grantor (or
any Permitted Lessee) of the same type similarly on the ground and not in
operation, provided that, subject to the self-insurance to the extent permitted
by Section D hereof, the Grantor shall maintain or cause to be maintained
insurance against risk of loss or damage to such Airframe or Engine, as the case
may be, in an amount at least equal to the Agreed Value thereof during such
period that such Airframe or Engine is on the ground and not in operation.
C.    Reports, Etc. The Grantor will furnish, or cause to be furnished, to the
Administrative Agent on or before the Applicable Date with respect to each
Airframe and Engine and annually on or before the renewal dates of the Grantor’s
(or the Permitted Lessee’s) relevant insurance policies, a report, signed by a
recognized independent firm of insurance brokers selected by the Grantor, which
brokers may be regularly retained by the Grantor or any Permitted Lessee (the
“Insurance Broker”), describing in reasonable detail the commercial hull and
liability insurance then carried and maintained with respect to the applicable
Airframes and Engines and stating the opinion of such firm that, to its
knowledge, such commercial insurance complies with the terms of this Annex B;
provided, that in respect of insurance maintained by the Grantor (or the
Permitted Lessee) in accordance with Section 3.06(c) of the Mortgage, the
Grantor (or Permitted Lessee) may in lieu of the Insurance Broker directly
furnish such information (which shall include copies of the FAA certificate of
coverage), but without any need to express any such opinion. Such information
shall remain confidential as provided in Section 10.03 of the Credit Agreement.
To the extent such agreement is reasonably obtainable, the Grantor will cause
such Insurance Broker to agree to advise the Administrative Agent in writing of
any default in the payment of premium and of any other act or omission on the
part of the Grantor (or any Permitted Lessee) of which it has actual knowledge
and which will invalidate or render unenforceable, in whole or in part, any
commercial insurance as required by the terms hereof and to advise
Administrative Agent at least thirty (30) days (seven (7) days in the case of
war risk and allied perils insurance) prior to the cancellation, lapse or
material adverse change of any insurance maintained pursuant to this Annex B,
provided that, if the notice period set forth above is not reasonably
obtainable, the Insurance Broker shall provide for such shorter or longer period
as may be obtainable. In the event that the Grantor shall fail to maintain or
cause to be maintained insurance as herein provided, Administrative Agent may,
at its sole option, provide


Annex B – 3
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







such insurance and, in such event, the Grantor shall, upon demand, reimburse
Administrative Agent for the cost thereof.
D.    Self-Insurance. Grantor may self-insure, by way of deductible, premium
adjustment provisions in insurance policies, or otherwise (including, by
insurance for a maximum amount that is less than the amounts specified above),
under a program applicable to all airframes or engines, as the case may be, in
the Grantor’s fleet, the risks required to be insured against pursuant to
Sections A and B hereof but in no case shall the self-insurance with respect to
all of the airframes or engines, as the case may be, in the Grantor’s fleet
exceed the greater of (x) 100% of the largest replacement value of any single
airframe or engine, as the case may be, in Grantor’s fleet or (y) 1.5% of the
average aggregate insurable value (during the preceding calendar year) of all
airframes or engines, as the case may be, on which Grantor carries insurance,
unless the Insurance Broker shall certify that the standard among major U.S.
airlines is a higher level of self-insurance, in which case Grantor may
self-insure the Airframes and Engines to such higher level; provided, however,
that nothing contained in this Section D limiting Grantor’s right to self-insure
shall be deemed to apply to any mandatory minimum per airframe or engine (or, if
applicable, per policy period or per annum), hull or liability insurance
deductible imposed by hull or liability insurers that do not exceed industry
standards for major U.S. airlines. The Grantor may carry for its own account at
its sole cost and expense additional insurance with respect to its interest in
any Airframe or Engine, provided that such insurance does not prevent the
Grantor from carrying the insurance required or permitted by this Annex B or
adversely affect such insurance provided hereunder or the cost thereof.
E.    Terms of Insurance Policies. Any policies carried in accordance with
Sections A and B hereof covering the Airframes and Engines, and any policies
taken out in substitution or replacement for any such policies, as applicable,
(1) in the case of Section A, shall name the Administrative Agent and each other
Secured Party (collectively, the “Additional Insureds”) as additional insureds,
as their interests may appear, (2) shall name the Administrative Agent as loss
payee to the extent provided in Section B.1, (3) may provide for self-insurance
to the extent permitted in Section D, (4) shall provide that if the insurers
cancel such insurance for any reason whatsoever, or the same is allowed to lapse
for nonpayment of premium or if any material change is made in the insurance
which adversely affects the interest of any Additional Insured, such
cancellation, lapse or change shall not be effective as to the Additional
Insureds for thirty (30) days (or ten (10) days in the case of nonpayment of
premium) after sending to (but, in the case of war risk and allied perils
coverage, seven (7) days after sending to) the Additional Insureds of written
notice by such insurers of such cancellation or change (or, in the case of war
risk and allied perils insurance underwritten by the FAA, seven days after
publication in the Federal Register), provided, however, that if, in respect of
the war risk and allied perils coverage, such policies shall provide for as long
a period of prior notice as may be available, (5) shall provide that in respect
of the Additional Insureds’ respective interests in such policies the insurance
shall not be invalidated by any action or inaction of the Grantor (or any
Permitted Lessee) and shall insure the respective interests of the Additional
Insureds regardless of any breach or violation of any warranty, declaration or
condition contained in such policies by the Grantor (or any Permitted Lessee),
(6) shall be primary without any right of contribution from any other insurance
which is carried by any Additional Insured, (7) shall expressly provide that


Annex B – 4
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







all of the provisions thereof, except the limits of liability, shall operate in
the same manner as if a separate policy covered each insured, (8) shall waive
any right of subrogation of the insurers against the Additional Insureds and
shall waive any right of the insurers to setoff or counterclaim or any other
deduction, whether by attachment or otherwise, in respect of any liability of
any Additional Insured, but in each case only to the same extent Grantor has
agreed in the Loan Documents to indemnify the Additional Insureds (9) shall
provide that losses (other than for total loss of an Airframe or Engine) shall
be adjusted with the Grantor (or, if an Event of Default shall have occurred
which is continuing, with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed)), (10) shall provide that the
Additional Insureds are not liable for any insurance premiums, (11) shall be
effective with respect to both domestic and international operations, (12) shall
provide that for any loss not constituting an Event of Loss (i) except as
specified in clause (ii) below, all proceeds of any loss shall be paid to the
Grantor or its order and (ii) notwithstanding anything to the contrary contained
in the preceding clause (i), if the Administrative Agent is entitled to notify
the insurer that such proceeds of loss are to be paid to the Administrative
Agent for prompt deposit into the Collateral Proceeds Account pursuant to
Section B.1, and the insurers have been so notified thereof by the
Administrative Agent, all proceeds of loss shall be paid to the Administrative
Agent for prompt deposit into the Collateral Proceeds Account and (13) if war
risk coverage is maintained, shall contain a 50/50 clause in accordance with
Provisional Claims Settlement Clause AVS 103 (or its equivalent).
F.    Insurers of Recognized Responsibility. For the purposes of this Annex B,
“insurers of recognized responsibility” shall include independent recognized
commercial insurance companies and any captive and/or industry-managed insurance
company, in each case of recognized responsibility; provided that if the primary
insurers are not insurers of recognized responsibility but the relevant
insurance policies are reinsured with insurers of recognized responsibility, the
obligation of Grantor hereunder to maintain such insurance with insurers of
recognized responsibility shall be deemed satisfied if such insurance shall
contain a customary “cut-through” endorsement and shall provide that any payment
by the reinsurers shall be made notwithstanding any bankruptcy, insolvency or
liquidation of the original insurer and/or that the original insurer has made no
payment under the original policies.
G.    Salvage Rights; Other. All salvage rights to each Airframe and Engine
shall remain with the Grantor’s insurers at all times, and any insurance
policies of the Administrative Agent insuring any Airframe or Engine shall
provide for a release to the Grantor of any and all salvage rights in and to any
Airframe and Engine. Neither the Administrative Agent nor any Secured Party may,
directly or indirectly, obtain insurance for its own account with respect to any
Airframe or Engine if such insurance would limit or otherwise adversely affect
the coverage or amounts payable under, or increase the premiums for, any
insurance required to be maintained pursuant to the Mortgage or any other
insurance maintained with respect to any Airframe or Engine or any other
airframe or engine owned or operated by the Grantor.




Annex B – 5
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------


ANNEX C
TO
MORTGAGE AND SECURITY AGREEMENT




ANNEX C
Capitalized terms used but not defined herein shall have the respective meanings
set forth or incorporated by reference in Schedule I to the Mortgage or, if not
defined in such Schedule I, in the Credit Agreement.
FOREIGN REGISTRATION
The Administrative Agent and the Grantor hereby agree, subject to the provisions
of Section 3.02(e) of the Mortgage, that the Grantor shall be entitled to
register an Aircraft or cause such Aircraft to be registered in a country other
than the United States, subject to compliance with the following:
(a)    Such country is a Permitted Country with which the United States then
maintains normal diplomatic relations; and
(b)    The Administrative Agent shall have received an opinion of counsel
(subject to customary bankruptcy and equitable remedies exceptions and to other
qualifications and exceptions customary in foreign opinions generally)
reasonably satisfactory to the Administrative Agent to the effect that:
(A)    the obligations of the Grantor, and the rights and remedies of the
Administrative Agent, under the Mortgage shall remain valid, binding and
enforceable under the laws of such jurisdiction (or the law of the jurisdiction
to which the laws of such jurisdiction would refer as the applicable governing
law);
(B)    after giving effect to such change in registration, the Lien of the
Mortgage on the Grantor’s right, title and interest in and to such Airframe and
Engine shall continue as a valid and duly perfected first priority security
interest and all filing, recording or other action necessary to protect the same
shall have been accomplished (or, if such opinion cannot be given at the time of
such proposed change in registration because such change in registration is not
yet effective, (1) the opinion shall detail what filing, recording or other
action is necessary and (2) the Administrative Agent shall have received a
certificate from the Grantor that all possible preparations to accomplish such
filing, recording and other action shall have been done, and such filing,
recording and other action shall be accomplished and a supplemental opinion to
that effect shall be delivered to the Administrative Agent promptly after the
effective date of such change in registration);
(C)    unless the Grantor or the Permitted Air Carrier shall have agreed to
provide insurance covering the risk of requisition of title of such Aircraft by
the government of such country (so long as such Aircraft are registered under
the laws of such country), the laws of such country require fair compensation by
the government of such country payable in currency freely convertible into
Dollars for the taking or requisition by such government of such title; and


Annex C – 1
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







(D)    other than in the case of a reregistration in Canada, Japan, France,
Germany, the Netherlands, the United Kingdom or the United States, regarding
such other matters as the Administrative Agent shall reasonably request.
(c)    The Grantor shall have given to the Administrative Agent assurances
reasonably satisfactory to the Administrative Agent:
(i)    to the effect that the provisions of Section 3.06 of and Annex B to the
Mortgage have been complied with after giving effect to such change of
registration;
(ii)    of the payment by the Grantor of all reasonable out-of-pocket expenses
of the Administrative Agent in connection with such change of registry,
including, without limitation (1) the reasonable fees and disbursements of
counsel to the Administrative Agent, (2) any filing or recording fees, Taxes or
similar payments incurred in connection with the change of registration of such
Aircraft and the creation and perfection of the security interest therein in
favor of the Administrative Agent for the benefit of Secured Parties, and (3)
all costs and expenses incurred in connection with any filings necessary to
continue in the United States the perfection of the security interest in such
Aircraft in favor of the Administrative Agent for the benefit of Secured
Parties;
(iii)    to the effect that the tax and other indemnities in favor of each
person named as an indemnitee under any Loan Document afford each such person
substantially the same protection as provided prior to such change of
registration (or the Grantor shall have agreed upon additional indemnities that,
together with such original indemnities, in the reasonable judgment of the
Administrative Agent, afford such protection); and
(iv)    to the effect that such country would provide substantially equivalent
protection (both as a matter of law and practice) for the rights and remedies of
mortgagees in similar situations in the case of the occurrence and during the
continuance of a Event of Default as provided under the laws of the United
States.
(d)    Such change in registration is made in connection with a Permitted Lease
to a Permitted Lessee.
(e)    No Event of Default shall have occurred and be continuing at the
effective date of the change in registration or occurs as a result of such
change in registration.
(f)    The Grantor shall have procured necessary import or export permits
required to take such Aircraft into or out of such country of registration.




Annex C – 2
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------


EXHIBIT A
TO
MORTGAGE AND SECURITY AGREEMENT


MORTGAGE SUPPLEMENT NO. __
THIS MORTGAGE SUPPLEMENT NO. __ dated _________ (this “Mortgage Supplement”)
made by JETBLUE AIRWAYS CORPORATION, a Delaware corporation (together with its
permitted successors and assigns, the “Grantor”), in favor of MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent (together with its successors and
permitted assigns, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Mortgage and Security Agreement, dated as of [_____] (herein called
the “Mortgage”; capitalized terms used herein but not defined shall have the
meaning ascribed to them in the Mortgage), between the Grantor and the
Administrative Agent, provides for the execution and delivery of supplements
thereto substantially in the form hereof, which shall particularly describe
certain collateral, and shall specifically mortgage the same to the
Administrative Agent;
WHEREAS, the Mortgage was entered into between the Grantor and the
Administrative Agent in order to secure the Secured Obligations of the Borrower
and each of the Guarantors under that certain Delayed Draw Term Loan Credit
Agreement, dated as of March 13, 2020 (as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, herein called the “Credit Agreement”), by and among
the Grantor, as borrower, the subsidiaries of the Grantor party thereto, as
guarantors, the Lenders party thereto and the Administrative Agent; and
WHEREAS, the Grantor wishes to subject the [Airframes and Engines]1 described in
Exhibit 1 hereto to the security interest created by the Mortgage by execution
and delivery of this Mortgage Supplement, and a counterpart of the Mortgage [is
attached hereto and made a part hereof and this Mortgage Supplement, together
with such counterpart of the Mortgage, is being filed for recordation on the
date hereof with the FAA, as one document] [has been recorded pursuant to the
Act by the FAA at Oklahoma City, Oklahoma, on [__] and assigned Conveyance No.
[__]];
NOW, THEREFORE, this Mortgage Supplement Witnesseth, that to secure the payment
and performance of the Secured Obligations from time to time outstanding and to
secure the performance and observance by the Borrower and each of the Guarantors
of all the agreements, covenants and provisions contained in the Loan Documents
for the benefit of the Secured Parties, the Grantor has granted, bargained,
sold, assigned, transferred, conveyed, mortgaged, pledged and confirmed, and
does hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and
confirm, unto the Administrative Agent, its successors and assigns, for the
security and benefit of the Secured Parties, a security interest in all right,
title and interest of the Grantor in, to and under the following described
property:
1    Revise as appropriate to reflect what is listed on Exhibit 1.


Exhibit A – 1
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------







[(1) The Airframes as further described on Exhibit 1 hereto, in each case
together with any and all Parts of whatever nature, which are from time to time
included within the definitions of “Airframe”, including all substitutions,
renewals and replacements of and additions, improvements, accessions and
accumulations to each such Airframe (other than additions, improvements,
accessions and accumulations which constitute appliances, parts, instruments,
appurtenances, accessories, furnishings or other equipment excluded from the
definition of Parts) and all Airframe Documents relating to each such Airframe;
(2)    The Engines as further described on Exhibit 1 hereto, in each case
together with any and all Parts of whatever nature, which are from time to time
included within the definition of “Engines”, including all substitutions,
renewals and replacements of and additions, improvements, accessions and
accumulations to each such Engine (other than additions, improvements,
accessions and accumulations which constitute appliances, parts, instruments,
appurtenances, accessories, furnishings or other equipment excluded from the
definition of Parts) and all Engine Documents relating to each such Engine.]2 
TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, its successors and assigns, for the uses and purposes and
subject to the terms and provisions set forth in the Mortgage.
This Mortgage Supplement shall be construed as a supplemental Mortgage and shall
form a part thereof, and the Mortgage is hereby incorporated by reference herein
and is hereby ratified, approved and confirmed.
[remainder of page intentionally left blank]




















2    Revise as appropriate to reflect what is listed on Exhibit 1.


Exhibit A – 2
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Grantor has caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.
JETBLUE AIRWAYS CORPORATION
By:        
    Name:
    Title:




Exhibit A – 3
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------






EXHIBIT 1
TO
MORTGAGE SUPPLEMENT NO. [ ]
THE AIRFRAMES:1 
Manufacturer
Model
FAA Registration Number
Manufacturer’s Serial Number



THE ENGINES:2 
Manufacturer
Manufacturer’s Model
Serial Number





















1     Eliminate if no Airframes are listed
2    Eliminate if no Engines are listed


Exhibit A – 4
Mortgage and Security Agreement
1005973744v2

--------------------------------------------------------------------------------





EXHIBIT F
to Delayed Draw Term Loan Credit Agreement
[Reserved]


    
1005968021v14

--------------------------------------------------------------------------------





SCHEDULE 3.06
to Delayed Draw Term Loan Credit Agreement
SUBSIDIARIES
OF
JETBLUE AIRWAYS CORPORATION


 
Jurisdiction of Incorporation
Ownership (directly or indirectly)
 
 
 
BlueBermuda Insurance, LTD
Bermuda
100%
 
 
 
JetBlue Technology Ventures, LLC
Delaware
100%
 
 
 
JBTP, LLC
Delaware
100%







    
1005968021v14